Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 1 of 72




                   EXHIBIT 17
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 2 of 72

Realized & Unrealized Performance Summary
                                                                                    Realized                                                                  Unrealized
Symbol                             Cost Adj.         S/T Profit         S/T Loss      L/T Profit   L/T Loss           Total      S/T Profit       S/T Loss       L/T Profit        L/T Loss          Total           Total     Code
YY 23MAR18 124.0 C                      0.00               120.81           0.00           0.00       0.00          120.81            0.00            0.00            0.00              0.00         0.00          120.81
YY 23MAR18 126.0 C                      0.00               253.60           0.00           0.00       0.00          253.60            0.00            0.00            0.00              0.00         0.00          253.60
YY 23MAR18 128.0 C                      0.00                 0.00          -54.18          0.00       0.00           -54.18           0.00            0.00            0.00              0.00         0.00           -54.18
YY 04MAY18 95.0 C                       0.00                45.91           0.00           0.00       0.00           45.91            0.00            0.00            0.00              0.00         0.00           45.91
YY 01JUN18 114.0 C                      0.00               512.29           0.00           0.00       0.00          512.29            0.00            0.00            0.00              0.00         0.00          512.29
YY 08JUN18 105.0 P                      0.00                 0.00          -58.26          0.00       0.00           -58.26           0.00            0.00            0.00              0.00         0.00           -58.26
YY 08JUN18 110.0 C                      0.00               136.45          -18.11          0.00       0.00          118.34            0.00            0.00            0.00              0.00         0.00          118.34
YY 17AUG18 71.0 P                       0.00                 0.00        -367.49           0.00       0.00         -367.49            0.00            0.00            0.00              0.00         0.00         -367.49
YY 17AUG18 74.0 C                       0.00                 0.00        -257.51           0.00       0.00         -257.51            0.00            0.00            0.00              0.00         0.00         -257.51
YY 17AUG18 82.0 C                       0.00                 0.00        -245.84           0.00       0.00         -245.84            0.00            0.00            0.00              0.00         0.00         -245.84
YY 17AUG18 85.0 C                       0.00                 0.00          -47.92          0.00       0.00           -47.92           0.00            0.00            0.00              0.00         0.00           -47.92
Z 01JUN18 58.5 C                        0.00               336.51           0.00           0.00       0.00          336.51            0.00            0.00            0.00              0.00         0.00          336.51
Z 10AUG18 48.5 P                        0.00                 0.00        -198.34           0.00       0.00         -198.34            0.00            0.00            0.00              0.00         0.00         -198.34
Z 10AUG18 50.0 C                        0.00                 0.00          -47.76          0.00       0.00           -47.76           0.00            0.00            0.00              0.00         0.00           -47.76
ZBH 20JUL18 120.0 C                     0.00                25.36           0.00           0.00       0.00           25.36            0.00            0.00            0.00              0.00         0.00           25.36
ZBRA 15JUN18 155.0 C                    0.00                40.12           0.00           0.00       0.00           40.12            0.00            0.00            0.00              0.00         0.00           40.12
ZFGN 20JUL18 5.0 P                      0.00                 0.00          -95.88          0.00       0.00           -95.88           0.00            0.00            0.00              0.00         0.00           -95.88
ZFGN 20JUL18 7.5 C                      0.00               579.10           0.00           0.00       0.00          579.10            0.00            0.00            0.00              0.00         0.00          579.10
ZION 17AUG18 57.5 C                     0.00                 0.00        -106.13           0.00       0.00         -106.13            0.00            0.00            0.00              0.00         0.00         -106.13
ZN 16FEB18 2.5 P                        0.00                 0.00          -45.38          0.00       0.00           -45.38           0.00            0.00            0.00              0.00         0.00           -45.38
ZN 16MAR18 5.0 P                        0.00                 0.00        -271.01           0.00       0.00         -271.01            0.00            0.00            0.00              0.00         0.00         -271.01
ZN 20APR18 4.0 P                        0.00                 0.00        -118.61           0.00       0.00         -118.61            0.00            0.00            0.00              0.00         0.00         -118.61
ZN 20APR18 5.0 P                        0.00               302.61           0.00           0.00       0.00          302.61            0.00            0.00            0.00              0.00         0.00          302.61
ZNGA 16FEB18 4.0 C                      0.00                 0.00          -12.08          0.00       0.00           -12.08           0.00            0.00            0.00              0.00         0.00           -12.08
ZNGA 13JUL18 4.0 C                      0.00                 0.00          -23.86          0.00       0.00           -23.86           0.00            0.00            0.00              0.00         0.00           -23.86
ZNGA 19OCT18 4.0 P                      0.00               217.34           0.00           0.00       0.00          217.34            0.00            0.00            0.00              0.00         0.00          217.34
ZUMZ 15JUN18 25.0 C                     0.00                35.07           0.00           0.00       0.00           35.07            0.00            0.00            0.00              0.00         0.00           35.07
ZUMZ 15JUN18 30.0 C                     0.00                 0.00        -108.16           0.00       0.00         -108.16            0.00            0.00            0.00              0.00         0.00         -108.16
ZUO 15JUN18 20.0 C                      0.00                 0.00        -121.83           0.00       0.00         -121.83            0.00            0.00            0.00              0.00         0.00         -121.83
ZUO 15JUN18 25.0 P                      0.00                 0.00        -115.20           0.00       0.00         -115.20            0.00            0.00            0.00              0.00         0.00         -115.20
ZUO 20JUL18 25.0 C                      0.00               110.69           0.00           0.00       0.00          110.69            0.00            0.00            0.00              0.00         0.00          110.69
ZYNE 21SEP18 10.0 C                     0.00                 0.00          -49.56          0.00       0.00           -49.56           0.00            0.00            0.00              0.00         0.00           -49.56
ZYNE 19OCT18 10.0 C                     0.00                 0.00          -44.17          0.00       0.00           -44.17           0.00            0.00            0.00              0.00         0.00           -44.17
 Total                                  0.00    4,763,755.72        -7,750,985.65          0.00       0.00    -2,987,229.93      1,301.19       -38,536.85            0.00          -183.98     -37,419.64   -3,024,649.58
Forex
CAD                                     0.00                 0.00           0.00           0.00       0.00            0.00      56,448.17             0.00            0.00              0.00    56,448.17       56,448.17
 Total                                  0.00                 0.00           0.00           0.00       0.00            0.00      56,448.17             0.00            0.00              0.00    56,448.17       56,448.17

 Total (All Assets)                     0.00 25,332,326.86 14,592,544.18-                  0.00       0.00 10,739,782.68       463,985.53     -1,115,326.43           0.00          -183.98    -651,524.88 10,088,257.81




Cash Report
                                                                                                                              Total                                        Securities                                        Futures
Base Currency Summary



Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                                                                 Page: 772
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 3 of 72

Cash Report
                                                                                                      Total                              Securities                                 Futures
Starting Cash                                                                                 -1,442,528.79                           -1,442,528.79                                     0.00
 Commissions                                                                                    -461,679.30                             -461,679.30                                     0.00
 Account Transfers                                                                          222,677,328.00                          222,677,328.00                                      0.00
 Dividends                                                                                        6,325.89                                6,325.89                                      0.00
 Net Trades (Sales)                                                                         587,694,893.52                          587,694,893.52                                      0.00
 Net Trades (Purchase)                                                                      -815,420,130.41                         -815,420,130.41                                     0.00
 Other Fees                                                                                           -2.50                                   -2.50                                     0.00
 Payment In Lieu of Dividends                                                                    -15,948.66                              -15,948.66                                     0.00
 Cash FX Translation Gain/Loss                                                                   56,448.17                               56,448.17                                      0.00
Ending Cash                                                                                   -6,905,294.08                           -6,905,294.08                                     0.00
Ending Settled Cash                                                                           -9,154,983.96                           -9,154,983.96                                     0.00
CAD
Starting Cash                                                                                         0.00                                    0.00                                      0.00
 Commissions                                                                                        -290.70                                 -290.70                                     0.00
 Net Trades (Purchase)                                                                          -809,330.00                             -809,330.00                                     0.00
Ending Cash                                                                                     -809,620.70                             -809,620.70                                     0.00
Ending Settled Cash                                                                             -809,620.70                             -809,620.70                                     0.00
USD
Starting Cash                                                                                 -1,442,528.79                           -1,442,528.79                                     0.00
 Commissions                                                                                    -461,445.94                             -461,445.94                                     0.00
 Account Transfers                                                                          222,677,328.00                          222,677,328.00                                      0.00
 Dividends                                                                                        6,325.89                                6,325.89                                      0.00
 Net Trades (Sales)                                                                         587,694,893.52                          587,694,893.52                                      0.00
 Net Trades (Purchase)                                                                      -814,770,309.80                         -814,770,309.80                                     0.00
 Other Fees                                                                                           -2.50                                   -2.50                                     0.00
 Payment In Lieu of Dividends                                                                    -15,948.66                              -15,948.66                                     0.00
Ending Cash                                                                                   -6,311,688.28                           -6,311,688.28                                     0.00
Ending Settled Cash                                                                           -8,561,378.16                           -8,561,378.16                                     0.00




Open Positions
Symbol                                                      Quantity   Mult    Cost Price             Cost Basis      Close Price                        Value    Unrealized P/L       Code
Stocks
USD
CWH                                                            -500      1    12.0750229               -6,037.51         11.4700                      -5,735.00          302.51
LCI                                                        2,572,455     1      5.220646           13,429,876.84          4.9600              12,759,376.80         -670,500.04
UWT                                                           -1,000     1     8.5441188               -8,544.12          8.9000                      -8,900.00         -355.88
 Total                                                                                             13,415,295.21                              12,744,741.80         -670,553.41
Symbol                                                      Quantity   Mult    Cost Price             Cost Basis      Close Price                        Value    Unrealized P/L       Code
Equity and Index Options
USD
AAL 18JAN19 46.0 C                                                1    100      1.233343                  123.33          0.0089                          0.89          -122.44
AAPL 04JAN19 142.0 P                                              1    100      0.590343                      59.03       0.0835                          8.35           -50.68
AAPL 04JAN19 152.5 P                                              1    100      0.798343                      79.83       0.7429                         74.29             -5.54
AAPL 04JAN19 200.0 C                                              5    100      0.053343                      26.67       0.0001                          0.05           -26.62



Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                           Page: 773
                                                       Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 4 of 72

    Financial Instrument Information
ZUO 180615C00020000 ZUO 15JUN18 20.0 C                                      316254790                        100       2018-06-15   2018-06   C                   20
ZUO 180615P00025000 ZUO 15JUN18 25.0 P                                      320211886                        100       2018-06-15   2018-06   P                   25
ZUO 180720C00025000 ZUO 20JUL18 25.0 C                                      318695385                        100       2018-07-20   2018-07   C                   25
ZYNE 180921C00010000 ZYNE 21SEP18 10.0 C                                    327008048                        100       2018-09-21   2018-09   C                   10
ZYNE 181019C00010000 ZYNE 19OCT18 10.0 C                                    330645258                        100       2018-10-19   2018-10   C                   10




    Codes
Code                         Meaning                                                                                     Code (Cont.)         Meaning (Cont.)
A                            Assignment                                                                                  LI                   Last In, First Out (LIFO) tax basis election
AEx                          Automatic exercise for dividend-related recommendation.                                     LT                   Long Term P/L
Adj                          Adjustment                                                                                  Lo                   Direct Loan
Al                           Allocation                                                                                  M                    Entered manually by IB
Aw                           Away Trade                                                                                  MEx                  Manual exercise for dividend-related recommendation.
B                            Automatic Buy-in                                                                            ML                   Maximize Losses tax basis election
Bo                           Direct Borrow                                                                               MLG                  Maximize Long Term Gain tax basis election
C                            Closing Trade                                                                               MLL                  Maximize Long Term Loss tax basis election
CD                           Cash Delivery                                                                               MSG                  Maximize Short Term Gain tax basis election
CP                           Complex Position                                                                            MSL                  Maximize Short Term Loss tax basis election
Ca                           Cancelled                                                                                   O                    Opening Trade
Co                           Corrected Trade                                                                             P                    Partial Execution
                             Part or all of this transaction was a Crossing executed as dual agent by IB for two IB
Cx                                                                                                                       PI                   Price Improvement
                             customers
ETF                          ETF Creation/Redemption                                                                     Po                   Interest or Dividend Accrual Posting
                                                                                                                                              Part or all of this transaction was executed by the Exchange as a Crossing by IB against an
Ep                           Resulted from an Expired Position                                                           Pr                   IB affiliate and is therefore classified as a Principal and not an agency trade
Ex                           Exercise                                                                                    R                    Dividend Reinvestment
G                            Trade in Guaranteed Account Segment                                                         RED                  Redemption to Investor
HC                           Highest Cost tax basis election                                                             Re                   Interest or Dividend Accrual Reversal
HFI                          Investment Transferred to Hedge Fund                                                        Ri                   Reimbursement
HFR                          Redemption from Hedge Fund                                                                  SI                   This order was solicited by Interactive Brokers
I                            Internal Transfer                                                                           SL                   Specific Lot tax basis election
IA                           This transaction was executed against an IB affiliate                                       SO                   This order was marked as solicited by your Introducing Broker
                                                                                                                                              Customer designated this trade for shortened settlement and so is subject to execution at
INV                          Investment Transfer from Investor                                                           SS                   prices above the prevailing market
                             This transaction was executed as part of an IPO in which IB was a member of the selling
IPO                                                                                                                      ST                   Short Term P/L
                             group and is classified as a Principal trade.
L                            Ordered by IB (Margin Violation)                                                            T                    Transfer
LD                           Adjusted by Loss Disallowed from Wash Sale




    Notes/Legal Notes
Notes
        1.      Most stock exchange transactions settle on the trade date plus two business days. Options, futures and US open-end mutual fund transactions settle on trade date plus one business day. (Some exchanges and other
                transaction types may have longer or shorter settlement periods.) Ending settled cash reflects the cash that has actually settled.
        2.      Initial and maintenance margin requirements are available within the Account Window of the Trader Workstation.




    Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                                                                   Page: 5210
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 5 of 72

Trades
                                      2018-07-16,
AVGO                                                                   -108      206.2800   203.2500      22,278.24        -0.45     -21,847.50       430.29       327.24         C;P
                                      12:43:21
                                      2018-07-16,
AVGO                                                                   -792      205.1300   203.2500     162,462.96        -1.89    -160,219.40      2,241.67    1,488.96         C;P
                                      12:51:28
                                      2018-07-17,
AVGO                                                                 -8,000      205.0800   208.3100   1,640,640.00      -19.09    -1,618,096.14    22,524.77   -25,840.00        C;P
                                      09:36:27
                                      2018-07-17,
AVGO                                                                   -558   206.7378315   208.3100     115,359.71        -2.67    -112,829.06      2,527.98     -877.27       C;L;P
                                      12:22:23
                                      2018-09-06,
AVGO                                                                  1,000      224.1200   215.9700    -224,120.00        -1.60     224,121.60          0.00    -8,150.00        O;P
                                      16:20:06
                                      2018-09-06,
AVGO                                                                   -110   223.2018182   215.9700      24,552.20        -1.07     -24,653.38       -102.25      795.50         C;P
                                      16:47:48
                                      2018-09-06,
AVGO                                                                   -890   223.1500562   215.9700     198,603.55        -8.65    -199,468.23       -873.33    6,390.25         C;P
                                      16:47:51
 Total AVGO                                                          22,893                            -4,521,038.05   -1,139.10   4,636,767.91    114,590.77   59,403.17
                                      2018-03-19,
AVGR                                                                 10,000        1.5000     1.3900     -15,000.00      -40.72       15,040.72          0.00    -1,100.00        O;P
                                      14:17:03
                                      2018-03-19,
AVGR                                                                  2,000        1.5000     1.3900       -3,000.00       -0.59       3,000.59          0.00     -220.00         O;P
                                      14:34:41
                                      2018-03-19,
AVGR                                                                  2,000        1.5000     1.3900       -3,000.00       -2.74       3,002.74          0.00     -220.00         O;P
                                      14:34:43
                                      2018-03-19,
AVGR                                                                  1,384        1.5000     1.3900       -2,076.00       -1.69       2,077.69          0.00     -152.24         O;P
                                      14:34:47
                                      2018-03-19,
AVGR                                                                  1,384        1.5000     1.3900       -2,076.00       -3.08       2,079.08          0.00     -152.24         O;P
                                      14:34:49
                                      2018-03-19,
AVGR                                                                 -1,000        1.5400     1.3900       1,540.00        0.24        -1,504.70       35.54       150.00         C;P
                                      14:39:47
                                      2018-03-19,
AVGR                                                                 -1,000        1.5500     1.3900       1,550.00        0.24        -1,504.70       45.54       160.00         C;P
                                      14:39:49
                                      2018-03-19,
AVGR                                                                 -1,000        1.5600     1.3900       1,560.00        0.24        -1,504.70       55.54       170.00         C;P
                                      14:39:49
                                      2018-03-19,
AVGR                                                                 -1,000        1.5700     1.3900       1,570.00        0.24        -1,504.70       65.54       180.00         C;P
                                      14:39:49
                                      2018-03-19,
AVGR                                                                 -1,000        1.5800     1.3900       1,580.00        0.24        -1,504.70       75.54       190.00         C;P
                                      14:39:50
                                      2018-03-19,
AVGR                                                                   -200        1.3800     1.3900         276.00        -0.02        -300.94        -24.96        -2.00        C;P
                                      14:57:28
 Total AVGR                                                          11,568                              -17,076.00      -47.64       17,376.39       252.75      -996.48
                                      2018-12-06,
AVYA                                                                   100        16.4400    16.6200       -1,644.00       -0.16       1,644.16          0.00       18.00           O
                                      10:03:12
                                      2018-12-06,
AVYA                                                                    -33       16.5600    16.6200         546.48        -0.33        -542.57          3.58        -1.98        C;P
                                      10:08:30
                                      2018-12-06,
AVYA                                                                    -67       16.4446    16.6200       1,101.79        -0.39       -1,101.59        -0.19       -11.75          C
                                      10:11:11
                                      2018-12-06,
AVYA                                                                   100        16.4700    16.6200       -1,647.00       -0.16       1,647.16          0.00       15.00         O;P
                                      10:49:46
                                      2018-12-06,
AVYA                                                                   -100       16.1838    16.6200       1,618.38        -0.40       -1,647.16       -29.18       -43.62          C
                                      11:22:51
 Total AVYA                                                              0                                    -24.35       -1.44           0.00        -25.79       -24.35
                                      2018-06-15,
AWX                                                                  -1,000        2.2500     2.3200       2,250.00        -1.85       -2,248.15         0.00       -70.00          O
                                      15:59:43
                                      2018-07-24,
AWX                                                                    500        2.21838     3.3500       -1,109.19       -0.89       1,110.08          0.00      565.81         O;P
                                      09:43:08
                                      2018-07-24,
AWX                                                                   1,900        2.2500     3.3500       -4,275.00       -3.61       4,278.61          0.00    2,090.00         O;P
                                      09:59:47
                                      2018-07-24,
AWX                                                                     25         2.2700     3.3500          -56.75       -0.30          57.05          0.00       27.00           O
                                      10:00:51



Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                     Page: 933
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 6 of 72

Trades
                                      2018-07-24,
AWX                                                                    322       2.2800   3.3500     -734.16   -1.23     735.39      0.00     344.54         O;P
                                      10:04:10
                                      2018-07-24,
AWX                                                                  1,000       2.3091   3.3500   -2,309.10   -2.90   2,312.00      0.00   1,040.90         O;P
                                      10:08:16
                                      2018-07-24,
AWX                                                                    600       2.3095   3.3500   -1,385.70   -2.22   1,387.92      0.00     624.30         O;P
                                      10:08:46
                                      2018-07-24,
AWX                                                                    405       2.3000   3.3500     -931.50   0.16      931.34      0.00     425.25         O;P
                                      10:12:19
                                      2018-07-24,
AWX                                                                  -2,200      2.3100   3.3500    5,082.00   0.55    -4,938.31   144.24   -2,288.00          C
                                      10:12:49
                                      2018-07-24,
AWX                                                                    900    2.2875889   3.3500   -2,058.83   -2.13   2,060.96      0.00     956.17         O;P
                                      11:28:34
                                      2018-07-24,
AWX                                                                    600    2.2984167   3.3500   -1,379.05   -1.94   1,380.99      0.00     630.95         O;P
                                      11:28:41
                                      2018-07-24,
AWX                                                                  1,700       2.3000   3.3500   -3,910.00   0.51    3,909.49      0.00   1,785.00         O;P
                                      11:29:16
                                      2018-07-24,
AWX                                                                  1,000       2.3200   3.3500   -2,320.00   -2.00   2,322.00      0.00   1,030.00         O;P
                                      11:33:46
                                      2018-07-24,
AWX                                                                    900    2.3175889   3.3500   -2,085.83   -2.13   2,087.96      0.00     929.17         O;P
                                      11:33:48
                                      2018-07-24,
AWX                                                                    700       2.3200   3.3500   -1,624.00   -3.29   1,627.29      0.00     721.00           O
                                      11:33:50
                                      2018-07-24,
AWX                                                                    100       2.3273   3.3500     -232.73   -0.37     233.10      0.00     102.27           O
                                      11:33:53
                                      2018-07-24,
AWX                                                                    100       2.3300   3.3500     -233.00   -0.42     233.42      0.00     102.00           O
                                      11:33:55
                                      2018-07-24,
AWX                                                                    400       2.3225   3.3500     -929.00   -1.38     930.38      0.00     411.00         O;P
                                      11:34:09
                                      2018-07-24,
AWX                                                                    960      2.33375   3.3500   -2,240.40   -3.33   2,243.73      0.00     975.60         O;P
                                      11:34:33
                                      2018-07-24,
AWX                                                                  1,000       2.3500   3.3500   -2,350.00   -2.20   2,352.20      0.00   1,000.00           O
                                      11:34:36
                                      2018-07-24,
AWX                                                                    600    2.3433333   3.3500   -1,406.00   -2.07   1,408.07      0.00     604.00         O;P
                                      12:13:07
                                      2018-07-24,
AWX                                                                  1,400    2.3574571   3.3500   -3,300.44   -2.98   3,303.42      0.00   1,389.56         O;P
                                      12:16:32
                                      2018-07-24,
AWX                                                                  1,300    2.3589615   3.3500   -3,066.65   -4.61   3,071.26      0.00   1,288.35         O;P
                                      12:16:34
                                      2018-07-24,
AWX                                                                  -4,281      2.3700   3.3500   10,145.97   0.64    -9,842.71   303.90   -4,195.38        C;P
                                      12:16:34
                                      2018-07-24,
AWX                                                                    220    2.3854545   3.3500     -524.80   -0.75     525.55      0.00     212.20         O;P
                                      12:18:00
                                      2018-07-24,
AWX                                                                     10       2.4000   3.3500      -24.00   -0.38      24.38      0.00       9.50           O
                                      12:20:44
                                      2018-07-24,
AWX                                                                  2,568    2.4771632   3.3500   -6,361.36   -4.37   6,365.72      0.00   2,241.44         O;P
                                      12:30:27
                                      2018-07-24,
AWX                                                                  2,568    2.4774748   3.3500   -6,362.16   -4.37   6,366.52      0.00   2,240.64         O;P
                                      12:30:28
                                      2018-07-24,
AWX                                                                  2,568    2.4770157   3.3500   -6,360.98   -4.37   6,365.34      0.00   2,241.82         O;P
                                      12:30:29
                                      2018-07-24,
AWX                                                                  1,768    2.4775432   3.3500   -4,380.30   -3.20   4,383.49      0.00   1,542.50         O;P
                                      12:30:30
                                      2018-07-24,
AWX                                                                    825       2.4900   3.3500   -2,054.25   -0.57   2,054.82      0.00     709.50         O;P
                                      12:30:37
                                      2018-07-24,
AWX                                                                   -500       2.5200   3.3500    1,260.00   0.07    -1,149.82   110.26    -415.00           C
                                      12:31:34
                                      2018-07-24,
AWX                                                                  1,300    2.5730769   3.3500   -3,345.00   -3.33   3,348.33      0.00   1,010.00         O;P
                                      12:32:47


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                Page: 934
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 7 of 72

Trades
                                      2018-07-24,
AWX                                                                    300       2.5900   3.3500     -777.00     0.09      776.91      0.00    228.00           O
                                      12:33:29
                                      2018-07-24,
AWX                                                                   -100       2.5600   3.3500      256.00     -0.18     -229.97    25.85     -79.00          C
                                      12:42:29
                                      2018-07-24,
AWX                                                                    975    2.5387179   3.3500    -2,475.25    -3.55    2,478.80     0.00    791.00         O;P
                                      12:43:36
                                      2018-07-24,
AWX                                                                  2,785    2.5921005   3.3500    -7,219.00    -5.79    7,224.79     0.00   2,110.75        O;P
                                      12:43:42
                                      2018-07-24,
AWX                                                                    122       2.6000   3.3500     -317.20     -0.23     317.43      0.00     91.50         O;P
                                      12:44:39
                                      2018-07-24,
AWX                                                                    200       2.6000   3.3500     -520.00     -0.99     520.99      0.00    150.00           O
                                      12:46:22
                                      2018-07-24,
AWX                                                                    400     2.597875   3.3500    -1,039.15    -1.28    1,040.43     0.00    300.85         O;P
                                      12:46:42
                                      2018-07-24,
AWX                                                                    200       2.6000   3.3500     -520.00     -0.99     520.99      0.00    150.00           O
                                      12:46:45
                                      2018-07-24,
AWX                                                                    100       2.6000   3.3500     -260.00     -0.42     260.42      0.00     75.00           O
                                      12:47:59
                                      2018-07-24,
AWX                                                                    100       2.6700   3.3500     -267.00     -0.17     267.17      0.00     68.00           O
                                      12:48:23
                                      2018-07-24,
AWX                                                                    900       2.6900   3.3500    -2,421.00    0.27     2,420.73     0.00    594.00         O;P
                                      12:48:53
                                      2018-07-24,
AWX                                                                    200       2.5500   3.3500     -510.00     -0.99     510.99      0.00    160.00           O
                                      12:49:33
                                      2018-07-24,
AWX                                                                    500       2.6500   3.3500    -1,325.00    -0.85    1,325.85     0.00    350.00           O
                                      12:49:39
                                      2018-07-24,
AWX                                                                    500       2.6648   3.3500    -1,332.40    -0.85    1,333.25     0.00    342.60         O;P
                                      12:49:41
                                      2018-07-24,
AWX                                                                    500      2.68328   3.3500    -1,341.64    -0.85    1,342.49     0.00    333.36         O;P
                                      12:49:42
                                      2018-07-24,
AWX                                                                    500       2.6815   3.3500    -1,340.75    -1.15    1,341.90     0.00    334.25         O;P
                                      12:49:43
                                      2018-07-24,
AWX                                                                    500      2.68328   3.3500    -1,341.64    -0.85    1,342.49     0.00    333.36         O;P
                                      12:49:44
                                      2018-07-24,
AWX                                                                    500       2.6815   3.3500    -1,340.75    -1.15    1,341.90     0.00    334.25         O;P
                                      12:49:44
                                      2018-07-24,
AWX                                                                    500      2.68328   3.3500    -1,341.64    -0.85    1,342.49     0.00    333.36         O;P
                                      12:49:45
                                      2018-07-24,
AWX                                                                    300    2.6833333   3.3500     -805.00     -1.41     806.41      0.00    200.00         O;P
                                      12:49:46
                                      2018-07-24,
AWX                                                                    500       2.6987   3.3500    -1,349.35    -0.85    1,350.20     0.00    325.65           O
                                      12:49:52
                                      2018-07-24,
AWX                                                                    500       2.7000   3.3500    -1,350.00    -1.51    1,351.51     0.00    325.00         O;P
                                      12:49:54
                                      2018-07-24,
AWX                                                                    175       2.7100   3.3500     -474.25     -0.04     474.29      0.00    112.00         O;P
                                      12:50:18
                                      2018-07-24,
AWX                                                                    220       2.7100   3.3500     -596.20     0.07      596.13      0.00    140.80         O;P
                                      12:50:29
                                      2018-07-24,
AWX                                                                    100       2.7100   3.3500     -271.00     -0.17     271.17      0.00     64.00           O
                                      12:50:40
                                      2018-07-24,
AWX                                                                  4,190       2.7100   3.3500   -11,354.90   -15.91   11,370.81     0.00   2,681.60        O;P
                                      12:52:08
                                      2018-07-24,
AWX                                                                  2,225       2.7100   3.3500    -6,029.75    0.67     6,029.08     0.00   1,424.00          O
                                      12:52:32
                                      2018-07-24,
AWX                                                                  2,000       2.7200   3.3500    -5,440.00    -3.80    5,443.80     0.00   1,260.00          O
                                      12:52:59
                                      2018-07-24,
AWX                                                                  -1,350   2.7507407   3.3500    3,713.50     0.33    -3,115.43   598.40    -809.00        C;P
                                      12:53:07


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                 Page: 935
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 8 of 72

Trades
                                      2018-07-24,
AWX                                                                   400       2.7200   3.3500    -1,088.00    0.16     1,087.84   0.00    252.00           O
                                      12:53:34
                                      2018-07-24,
AWX                                                                  1,000     2.74678   3.3500    -2,746.78    -2.32    2,749.10   0.00    603.22         O;P
                                      12:53:40
                                      2018-07-24,
AWX                                                                  6,275   2.7486056   3.3500   -17,247.50   -16.90   17,264.40   0.00   3,773.75        O;P
                                      12:55:19
                                      2018-07-24,
AWX                                                                  2,500      2.7984   3.3500    -6,996.00   -10.22    7,006.22   0.00   1,379.00        O;P
                                      12:55:25
                                      2018-07-24,
AWX                                                                   665    2.8269925   3.3500    -1,879.95    -3.13    1,883.08   0.00    347.80         O;P
                                      12:55:34
                                      2018-07-24,
AWX                                                                  2,375   2.8781053   3.3500    -6,835.50    -4.78    6,840.28   0.00   1,120.75        O;P
                                      12:55:44
                                      2018-07-24,
AWX                                                                  8,075    2.855356   3.3500   -23,057.00   -34.19   23,091.19   0.00   3,994.25        O;P
                                      12:57:01
                                      2018-07-24,
AWX                                                                  1,900      2.8800   3.3500    -5,472.00    0.76     5,471.24   0.00    893.00         O;P
                                      12:57:07
                                      2018-07-24,
AWX                                                                  8,575   2.8886006   3.3500   -24,769.75   -28.93   24,798.68   0.00   3,956.50        O;P
                                      12:57:16
                                      2018-07-24,
AWX                                                                   795       2.7700   3.3500    -2,202.15    0.32     2,201.83   0.00    461.10         O;P
                                      12:59:11
                                      2018-07-24,
AWX                                                                  4,165      2.7700   3.3500   -11,537.05    1.66    11,535.39   0.00   2,415.70        O;P
                                      12:59:21
                                      2018-07-24,
AWX                                                                  1,171      2.7900   3.3500    -3,267.09    -1.93    3,269.02   0.00    655.76         O;P
                                      13:00:20
                                      2018-07-24,
AWX                                                                  1,543   2.8419961   3.3500    -4,385.20    -3.26    4,388.46   0.00    783.85         O;P
                                      13:00:33
                                      2018-07-24,
AWX                                                                  2,500     2.85977   3.3500    -7,149.42    -5.03    7,154.46   0.00   1,225.58        O;P
                                      13:01:12
                                      2018-07-24,
AWX                                                                  2,500    2.857648   3.3500    -7,144.12    -4.45    7,148.57   0.00   1,230.88        O;P
                                      13:01:26
                                      2018-07-24,
AWX                                                                  2,500    2.857892   3.3500    -7,144.73    -4.89    7,149.62   0.00   1,230.27        O;P
                                      13:01:29
                                      2018-07-24,
AWX                                                                  2,300    2.858913   3.3500    -6,575.50    -4.56    6,580.06   0.00   1,129.50        O;P
                                      13:01:31
                                      2018-07-24,
AWX                                                                  2,500    2.896492   3.3500    -7,241.23    -4.25    7,245.48   0.00   1,133.77        O;P
                                      13:01:40
                                      2018-07-24,
AWX                                                                  2,500      2.8990   3.3500    -7,247.50    -5.22    7,252.72   0.00   1,127.50        O;P
                                      13:01:41
                                      2018-07-24,
AWX                                                                   300       2.7800   3.3500     -834.00     -0.41     834.41    0.00    171.00         O;P
                                      13:03:10
                                      2018-07-24,
AWX                                                                  5,950   2.8583193   3.3500   -17,007.00   -19.43   17,026.43   0.00   2,925.50        O;P
                                      13:03:34
                                      2018-07-24,
AWX                                                                  8,950      2.8100   3.3500   -25,149.50    3.57    25,145.93   0.00   4,833.00        O;P
                                      13:04:30
                                      2018-07-24,
AWX                                                                  2,400      2.8100   3.3500    -6,744.00    0.96     6,743.04   0.00   1,296.00        O;P
                                      13:05:02
                                      2018-07-24,
AWX                                                                  9,300   2.7877161   3.3500   -25,925.76   -27.10   25,952.86   0.00   5,229.24        O;P
                                      13:06:40
                                      2018-07-24,
AWX                                                                   400       2.7875   3.3500    -1,115.00    -1.60    1,116.60   0.00    225.00         O;P
                                      13:06:53
                                      2018-07-24,
AWX                                                                   400      2.78125   3.3500    -1,112.50    -1.58    1,114.08   0.00    227.50         O;P
                                      13:06:58
                                      2018-07-24,
AWX                                                                  1,100   2.7895455   3.3500    -3,068.50    -4.87    3,073.37   0.00    616.50         O;P
                                      13:07:01
                                      2018-07-24,
AWX                                                                  5,400   2.8028056   3.3500   -15,135.15   -18.29   15,153.44   0.00   2,954.85        O;P
                                      13:07:20
                                      2018-07-24,
AWX                                                                  4,700   2.8097128   3.3500   -13,205.65   -19.75   13,225.40   0.00   2,539.35        O;P
                                      13:07:21


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 936
                                                   Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 9 of 72

Trades
                                      2018-07-24,
AWX                                                                  1,200    2.838875   3.3500    -3,406.65    -4.76    3,411.41   0.00    613.35         O;P
                                      13:07:30
                                      2018-07-24,
AWX                                                                  4,900   2.8854878   3.3500   -14,138.89   -10.91   14,149.80   0.00   2,276.11        O;P
                                      13:07:35
                                      2018-07-24,
AWX                                                                  1,000      2.8500   3.3500    -2,850.00    0.40     2,849.60   0.00    500.00         O;P
                                      13:09:25
                                      2018-07-24,
AWX                                                                   600       2.8600   3.3500    -1,716.00    -1.14    1,717.14   0.00    294.00         O;P
                                      13:09:33
                                      2018-07-24,
AWX                                                                  1,000      2.7970   3.3500    -2,797.00    -4.42    2,801.42   0.00    553.00         O;P
                                      13:11:03
                                      2018-07-24,
AWX                                                                   890       2.8000   3.3500    -2,492.00    -3.40    2,495.40   0.00    489.50         O;P
                                      13:12:48
                                      2018-07-24,
AWX                                                                   300       2.8100   3.3500     -843.00     -1.41     844.41    0.00    162.00           O
                                      13:12:59
                                      2018-07-24,
AWX                                                                   200       2.8200   3.3500     -564.00     -0.43     564.43    0.00    106.00         O;P
                                      13:14:12
                                      2018-07-24,
AWX                                                                  2,000      2.8405   3.3500    -5,681.00    -9.12    5,690.12   0.00   1,019.00        O;P
                                      13:14:17
                                      2018-07-24,
AWX                                                                   900       2.8500   3.3500    -2,565.00    -3.72    2,568.72   0.00    450.00         O;P
                                      13:14:21
                                      2018-07-24,
AWX                                                                   400     2.867875   3.3500    -1,147.15    -1.00    1,148.15   0.00    192.85         O;P
                                      13:15:04
                                      2018-07-24,
AWX                                                                  1,000      2.8800   3.3500    -2,880.00    -4.70    2,884.70   0.00    470.00           O
                                      13:15:08
                                      2018-07-24,
AWX                                                                   123       2.8900   3.3500     -355.47     -0.74     356.21    0.00     56.58         O;P
                                      13:15:11
                                      2018-07-24,
AWX                                                                  1,336   2.9189746   3.3500    -3,899.75    -2.66    3,902.41   0.00    575.85         O;P
                                      13:15:14
                                      2018-07-24,
AWX                                                                  2,000    2.937915   3.3500    -5,875.83    -4.50    5,880.33   0.00    824.17         O;P
                                      13:15:18
                                      2018-07-24,
AWX                                                                   500       2.9400   3.3500    -1,470.00    -1.85    1,471.85   0.00    205.00         O;P
                                      13:15:19
                                      2018-07-24,
AWX                                                                   100       2.9200   3.3500     -292.00     -0.17     292.17    0.00     43.00           O
                                      13:15:20
                                      2018-07-24,
AWX                                                                  2,000      2.9500   3.3500    -5,900.00    -4.40    5,904.40   0.00    800.00           O
                                      13:15:21
                                      2018-07-24,
AWX                                                                  2,000      2.9500   3.3500    -5,900.00    -9.40    5,909.40   0.00    800.00         O;P
                                      13:15:22
                                      2018-07-24,
AWX                                                                  2,000      2.9500   3.3500    -5,900.00    -9.40    5,909.40   0.00    800.00         O;P
                                      13:15:23
                                      2018-07-24,
AWX                                                                   412       2.9500   3.3500    -1,215.40    -1.37    1,216.77   0.00    164.80         O;P
                                      13:15:24
                                      2018-07-24,
AWX                                                                   180       2.9500   3.3500     -531.00     -0.53     531.53    0.00     72.00         O;P
                                      13:15:29
                                      2018-07-24,
AWX                                                                  1,000     2.94565   3.3500    -2,945.65    -1.70    2,947.35   0.00    404.35         O;P
                                      13:16:00
                                      2018-07-24,
AWX                                                                   600       2.9500   3.3500    -1,770.00    -2.54    1,772.54   0.00    240.00         O;P
                                      13:16:03
                                      2018-07-24,
AWX                                                                  2,000      2.9800   3.3500    -5,960.00    -3.80    5,963.80   0.00    740.00           O
                                      13:16:08
                                      2018-07-24,
AWX                                                                  2,000    2.989995   3.3500    -5,979.99    -9.40    5,989.39   0.00    720.01         O;P
                                      13:16:10
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    -9.40    5,989.40   0.00    720.00           O
                                      13:16:10
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    -8.90    5,988.90   0.00    720.00         O;P
                                      13:16:11
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    -9.40    5,989.40   0.00    720.00         O;P
                                      13:16:11


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 937
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 10 of 72

Trades
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    -9.40    5,989.40   0.00    720.00         O;P
                                      13:16:11
                                      2018-07-24,
AWX                                                                  2,000     2.99045   3.3500    -5,980.90    -8.82    5,989.72   0.00    719.10         O;P
                                      13:16:12
                                      2018-07-24,
AWX                                                                  2,000      2.9965   3.3500    -5,993.00    -5.48    5,998.48   0.00    707.00         O;P
                                      13:16:12
                                      2018-07-24,
AWX                                                                  2,000      3.0000   3.3500    -6,000.00    -3.80    6,003.80   0.00    700.00           O
                                      13:16:13
                                      2018-07-24,
AWX                                                                  1,800      3.0000   3.3500    -5,400.00    -6.50    5,406.50   0.00    630.00         O;P
                                      13:16:13
                                      2018-07-24,
AWX                                                                   550       2.9600   3.3500    -1,628.00    -2.31    1,630.31   0.00    214.50         O;P
                                      13:18:13
                                      2018-07-24,
AWX                                                                  1,720      2.9800   3.3500    -5,125.60    -4.49    5,130.09   0.00    636.40         O;P
                                      13:18:16
                                      2018-07-24,
AWX                                                                  1,300      2.9900   3.3500    -3,887.00    -1.01    3,888.01   0.00    468.00         O;P
                                      13:18:19
                                      2018-07-24,
AWX                                                                  1,000      2.9500   3.3500    -2,950.00    0.40     2,949.60   0.00    400.00         O;P
                                      13:19:36
                                      2018-07-24,
AWX                                                                  6,100      2.9500   3.3500   -17,995.00   -28.40   18,023.40   0.00   2,440.00        O;P
                                      13:19:42
                                      2018-07-24,
AWX                                                                  3,000      3.0000   3.3500    -9,000.00    -5.70    9,005.70   0.00   1,050.00        O;P
                                      13:21:35
                                      2018-07-24,
AWX                                                                   600       2.8700   3.3500    -1,722.00    0.18     1,721.82   0.00    288.00         O;P
                                      13:23:23
                                      2018-07-24,
AWX                                                                  5,200   2.9132538   3.3500   -15,148.92   -17.76   15,166.68   0.00   2,271.08        O;P
                                      13:23:56
                                      2018-07-24,
AWX                                                                  3,126   2.9197281   3.3500    -9,127.07   -14.10    9,141.17   0.00   1,345.03        O;P
                                      13:23:57
                                      2018-07-24,
AWX                                                                   350    2.9442857   3.3500    -1,030.50    -0.83    1,031.33   0.00    142.00         O;P
                                      13:24:01
                                      2018-07-24,
AWX                                                                  1,200      2.9600   3.3500    -3,552.00    -2.61    3,554.61   0.00    468.00         O;P
                                      13:24:05
                                      2018-07-24,
AWX                                                                  3,050   2.9272131   3.3500    -8,928.00   -13.34    8,941.34   0.00   1,289.50        O;P
                                      13:24:08
                                      2018-07-24,
AWX                                                                  5,200   2.9771981   3.3500   -15,481.43   -12.25   15,493.68   0.00   1,938.57        O;P
                                      13:24:25
                                      2018-07-24,
AWX                                                                  5,020    2.978008   3.3500   -14,949.60   -13.81   14,963.41   0.00   1,867.40        O;P
                                      13:24:26
                                      2018-07-24,
AWX                                                                  1,100      2.9500   3.3500    -3,245.00    -2.09    3,247.09   0.00    440.00           O
                                      13:24:51
                                      2018-07-24,
AWX                                                                  1,100   2.9642273   3.3500    -3,260.65    -1.31    3,261.96   0.00    424.35         O;P
                                      13:25:10
                                      2018-07-24,
AWX                                                                  1,100   2.9592273   3.3500    -3,255.15    -4.57    3,259.72   0.00    429.85         O;P
                                      13:25:19
                                      2018-07-24,
AWX                                                                  1,000      2.9600   3.3500    -2,960.00    -2.15    2,962.15   0.00    390.00         O;P
                                      13:25:20
                                      2018-07-24,
AWX                                                                  1,100      2.9700   3.3500    -3,267.00    -2.42    3,269.42   0.00    418.00         O;P
                                      13:25:27
                                      2018-07-24,
AWX                                                                  1,100      2.9700   3.3500    -3,267.00    -2.42    3,269.42   0.00    418.00         O;P
                                      13:25:29
                                      2018-07-24,
AWX                                                                  1,100      2.9700   3.3500    -3,267.00    -2.42    3,269.42   0.00    418.00         O;P
                                      13:25:30
                                      2018-07-24,
AWX                                                                  1,100      2.9700   3.3500    -3,267.00    -2.42    3,269.42   0.00    418.00         O;P
                                      13:25:31
                                      2018-07-24,
AWX                                                                   700       2.9700   3.3500    -2,079.00    -2.69    2,081.69   0.00    266.00         O;P
                                      13:25:32
                                      2018-07-24,
AWX                                                                  1,100      2.9200   3.3500    -3,212.00    0.44     3,211.56   0.00    473.00         O;P
                                      13:25:55


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 938
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 11 of 72

Trades
                                      2018-07-24,
AWX                                                                   800       2.9000   3.3500    -2,320.00    -1.30    2,321.30     0.00    360.00         O;P
                                      13:26:43
                                      2018-07-24,
AWX                                                                   400      2.90875   3.3500    -1,163.50    -0.78    1,164.28     0.00    176.50         O;P
                                      13:26:56
                                      2018-07-24,
AWX                                                                   800       2.9200   3.3500    -2,336.00    0.32     2,335.68     0.00    344.00         O;P
                                      13:26:58
                                      2018-07-24,
AWX                                                                  5,900   2.9691525   3.3500   -17,518.00   -26.66   17,544.66     0.00   2,247.00        O;P
                                      13:27:34
                                      2018-07-24,
AWX                                                                  1,900   2.9889474   3.3500    -5,679.00    -7.68    5,686.68     0.00    686.00         O;P
                                      13:27:36
                                      2018-07-24,
AWX                                                                  3,900   2.9092308   3.3500   -11,346.00   -17.33   11,363.33     0.00   1,719.00        O;P
                                      13:28:13
                                      2018-07-24,
AWX                                                                  7,200   2.9868056   3.3500   -21,505.00   -31.89   21,536.89     0.00   2,615.00        O;P
                                      13:28:47
                                      2018-07-24,
AWX                                                                    80       2.8800   3.3500     -230.40     -0.20     230.60      0.00     37.60           O
                                      13:33:01
                                      2018-07-24,
AWX                                                                  4,400      2.8800   3.3500   -12,672.00    -4.34   12,676.34     0.00   2,068.00        O;P
                                      13:33:27
                                      2018-07-24,
AWX                                                                  1,700      2.9000   3.3500    -4,930.00    -3.74    4,933.74     0.00    765.00           O
                                      13:34:20
                                      2018-07-24,
AWX                                                                  3,200   2.9591094   3.3500    -9,469.15    -4.75    9,473.90     0.00   1,250.85        O;P
                                      13:34:25
                                      2018-07-24,
AWX                                                                  2,950      2.9700   3.3500    -8,761.50    -3.64    8,765.14     0.00   1,121.00        O;P
                                      13:34:31
                                      2018-07-24,
AWX                                                                   -170      3.0000   3.3500      510.00     -0.31     -394.69   115.00     -59.50        C;P
                                      13:34:34
                                      2018-07-24,
AWX                                                                  6,900      2.9700   3.3500   -20,493.00    2.75    20,490.25     0.00   2,622.00        O;P
                                      13:34:36
                                      2018-07-24,
AWX                                                                  2,000      2.9700   3.3500    -5,940.00    -9.40    5,949.40     0.00    760.00           O
                                      13:35:01
                                      2018-07-24,
AWX                                                                  1,500      2.9900   3.3500    -4,485.00    -7.05    4,492.05     0.00    540.00           O
                                      13:35:20
                                      2018-07-24,
AWX                                                                  1,100   2.9792273   3.3500    -3,277.15    -2.02    3,279.17     0.00    407.85         O;P
                                      13:36:19
                                      2018-07-24,
AWX                                                                  1,600      2.9900   3.3500    -4,784.00    0.48     4,783.52     0.00    576.00         O;P
                                      13:36:22
                                      2018-07-24,
AWX                                                                   400       2.9900   3.3500    -1,196.00    -0.72    1,196.72     0.00    144.00         O;P
                                      13:36:26
                                      2018-07-24,
AWX                                                                  2,400   2.9796458   3.3500    -7,151.15    -4.52    7,155.67     0.00    888.85         O;P
                                      13:36:41
                                      2018-07-24,
AWX                                                                   442       2.9800   3.3500    -1,317.16    -1.40    1,318.56     0.00    163.54         O;P
                                      13:36:45
                                      2018-07-24,
AWX                                                                  2,000      2.9500   3.3500    -5,900.00    -9.40    5,909.40     0.00    800.00           O
                                      13:37:10
                                      2018-07-24,
AWX                                                                   -900   2.9171111   3.3500    2,625.40     -2.47   -2,089.07   533.85    -389.60        C;P
                                      13:40:29
                                      2018-07-24,
AWX                                                                 -1,200   2.8782083   3.3500    3,453.85     -4.15   -2,788.57   661.13    -566.15        C;P
                                      13:40:50
                                      2018-07-24,
AWX                                                                   530       2.8200   3.3500    -1,494.60    0.21     1,494.39     0.00    280.90         O;P
                                      13:43:23
                                      2018-07-24,
AWX                                                                 10,000      2.8200   3.3500   -28,200.00   -45.49   28,245.49     0.00   5,300.00        O;P
                                      13:43:54
                                      2018-07-24,
AWX                                                                  4,500   2.8473333   3.3500   -12,813.00   -11.74   12,824.74     0.00   2,262.00        O;P
                                      13:51:34
                                      2018-07-24,
AWX                                                                   700       2.8000   3.3500    -1,960.00    -3.01    1,963.01     0.00    385.00         O;P
                                      14:18:27
                                      2018-07-24,
AWX                                                                  1,000     2.84589   3.3500    -2,845.89    -1.70    2,847.59     0.00    504.11         O;P
                                      14:18:34


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                Page: 939
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 12 of 72

Trades
                                      2018-07-24,
AWX                                                                  1,000      2.8445   3.3500    -2,844.50    -1.95    2,846.45        0.00     505.50         O;P
                                      14:18:37
                                      2018-07-24,
AWX                                                                  1,200      2.8000   3.3500    -3,360.00    -5.64    3,365.64        0.00     660.00           O
                                      14:23:40
                                      2018-07-24,
AWX                                                                  1,200   2.7869333   3.3500    -3,344.32    -2.04    3,346.36        0.00     675.68         O;P
                                      14:34:20
                                      2018-07-24,
AWX                                                                   800       2.7875   3.3500    -2,230.00    -2.76    2,232.76        0.00     450.00         O;P
                                      14:34:22
                                      2018-07-24,
AWX                                                                  1,200   2.7991667   3.3500    -3,359.00    -2.28    3,361.28        0.00     661.00         O;P
                                      14:34:26
                                      2018-07-24,
AWX                                                                  1,200      2.8000   3.3500    -3,360.00    -2.28    3,362.28        0.00     660.00         O;P
                                      14:34:26
                                      2018-07-24,
AWX                                                                  1,200   2.8458333   3.3500    -3,415.00    -3.52    3,418.52        0.00     605.00         O;P
                                      14:34:32
                                      2018-07-24,
AWX                                                                  1,200   2.8617917   3.3500    -3,434.15    -2.04    3,436.19        0.00     585.85         O;P
                                      14:34:34
                                      2018-07-24,
AWX                                                                  1,200   2.8667167   3.3500    -3,440.06    -2.04    3,442.10        0.00     579.94         O;P
                                      14:34:34
                                      2018-07-24,
AWX                                                                  1,200   2.8676417   3.3500    -3,441.17    -2.04    3,443.21        0.00     578.83         O;P
                                      14:34:35
                                      2018-07-24,
AWX                                                                  1,200      2.8700   3.3500    -3,444.00    -3.43    3,447.43        0.00     576.00         O;P
                                      14:34:42
                                      2018-07-24,
AWX                                                                  1,200      2.8600   3.3500    -3,432.00    0.38     3,431.62        0.00     588.00         O;P
                                      14:34:42
                                      2018-07-24,
AWX                                                                  1,530   2.8486928   3.3500    -4,358.50    -0.54    4,359.04        0.00     767.00         O;P
                                      14:36:08
                                      2018-07-24,
AWX                                                                  6,200   2.9137097   3.3500   -18,065.00   -20.50   18,085.50        0.00   2,705.00         O;P
                                      14:38:18
                                      2018-07-24,
AWX                                                                  -400       2.9500   3.3500    1,180.00     -0.16     -930.61     249.23     -160.00         C;P
                                      14:38:36
                                      2018-07-24,
AWX                                                                  1,000      2.9400   3.3500    -2,940.00    0.40     2,939.60        0.00     410.00           O
                                      14:38:56
                                      2018-07-24,
AWX                                                                  1,045   2.8765359   3.3500    -3,005.98    -2.81    3,008.79        0.00     494.77         O;P
                                      14:45:41
                                      2018-07-24,
AWX                                                                  2,000     2.89969   3.3500    -5,799.38    -8.80    5,808.18        0.00     900.62         O;P
                                      14:45:47
                                      2018-07-24,
AWX                                                                  1,300      2.9000   3.3500    -3,770.00    -0.50    3,770.50        0.00     585.00         O;P
                                      14:45:49
                                      2018-07-24,
AWX                                                                  2,000    2.936435   3.3500    -5,872.87    -3.40    5,876.27        0.00     827.13         O;P
                                      14:46:00
                                      2018-07-24,
AWX                                                                  2,000     2.93675   3.3500    -5,873.50    -3.80    5,877.30        0.00     826.50         O;P
                                      14:46:01
                                      2018-07-24,
AWX                                                                  1,533   2.9421461   3.3500    -4,510.31    -1.69    4,512.00        0.00     625.24         O;P
                                      14:46:11
                                      2018-07-24,
AWX                                                                  2,000      2.9800   3.3500    -5,960.00    -5.32    5,965.32        0.00     740.00         O;P
                                      14:46:34
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    -8.00    5,988.00        0.00     720.00         O;P
                                      14:46:41
                                      2018-07-24,
AWX                                                                  2,000     2.98692   3.3500    -5,973.84    -6.56    5,980.40        0.00     726.16         O;P
                                      14:46:44
                                      2018-07-24,
AWX                                                                  2,000      2.9900   3.3500    -5,980.00    0.15     5,979.85        0.00     720.00         O;P
                                      14:46:46
                                      2018-07-24,
AWX                                                                 -8,127   3.0061523   3.3500   24,431.00    -36.86   -19,457.69   4,936.46   -2,794.45        C;P
                                      14:46:52
                                      2018-07-24,
AWX                                                                 -8,550      3.0000   3.3500   25,650.00    -35.26   -21,285.59   4,329.16   -2,992.50        C;P
                                      14:46:53
                                      2018-07-24,
AWX                                                                   950       3.0000   3.3500    -2,850.00    -3.22    2,853.22        0.00     332.50         O;P
                                      14:47:24


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 940
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 13 of 72

Trades
                                      2018-07-24,
AWX                                                                   -900      3.0500   3.3500    2,745.00     0.20     -2,318.35    426.85      -270.00        C;P
                                      14:47:27
                                      2018-07-24,
AWX                                                                 -2,400      3.1700   3.3500    7,608.00     0.56     -6,174.19   1,434.37     -432.00        C;P
                                      14:48:20
                                      2018-07-24,
AWX                                                                   100       2.8800   3.3500     -288.00     -0.17      288.17        0.00      47.00           O
                                      14:53:37
                                      2018-07-24,
AWX                                                                  1,300      2.9400   3.3500    -3,822.00    -5.49    3,827.49        0.00     533.00         O;P
                                      14:53:40
                                      2018-07-24,
AWX                                                                  5,567      2.9700   3.3500   -16,533.99    -4.95   16,538.94        0.00    2,115.46        O;P
                                      14:53:54
                                      2018-07-24,
AWX                                                                 11,605   2.9991383   3.3500   -34,805.00   -37.56   34,842.56        0.00    4,071.75        O;P
                                      14:54:21
                                      2018-07-24,
AWX                                                                 -4,090      3.0900   3.3500   12,638.10     0.98    -10,753.05   1,886.03   -1,063.40        C;P
                                      14:56:00
                                      2018-07-24,
AWX                                                                 -4,617      3.0900   3.3500   14,266.53    -13.79   -12,418.48   1,834.26   -1,200.42        C;P
                                      14:56:05
                                      2018-07-24,
AWX                                                                   -100      3.1000   3.3500      310.00     -0.14     -271.60      38.27       -25.00          C
                                      14:59:24
                                      2018-07-24,
AWX                                                                 -4,300   2.9126349   3.3500   12,524.33    -17.47   -11,668.33    838.53    -1,880.67        C;P
                                      15:03:50
                                      2018-07-24,
AWX                                                                 -4,910   2.8705825   3.3500   14,094.56    -11.05   -13,350.34    733.18    -2,353.94        C;P
                                      15:03:54
                                      2018-07-24,
AWX                                                                 25,368   2.8825812   3.3500   -73,125.32   -12.12   73,137.44        0.00   11,857.48        O;P
                                      15:05:52
                                      2018-07-24,
AWX                                                                   -100      2.9000   3.3500      290.00     -0.19     -275.02      14.80       -45.00          C
                                      15:06:02
                                      2018-07-24,
AWX                                                                 -2,460      2.9000   3.3500    7,134.00     -3.17    -6,764.55    366.28    -1,107.00        C;P
                                      15:06:03
                                      2018-07-24,
AWX                                                                 25,368      2.8900   3.3500   -73,313.52    9.09    73,304.43        0.00   11,669.28        O;P
                                      15:06:04
                                      2018-07-24,
AWX                                                                   200       2.8600   3.3500     -572.00     -0.49      572.49        0.00      98.00         O;P
                                      15:07:31
                                      2018-07-24,
AWX                                                                  2,500      2.8702   3.3500    -7,175.50   -11.45    7,186.95        0.00    1,199.50        O;P
                                      15:07:51
                                      2018-07-24,
AWX                                                                  1,900   2.8705263   3.3500    -5,454.00    -8.93    5,462.93        0.00     911.00         O;P
                                      15:07:53
                                      2018-07-24,
AWX                                                                  1,473   2.8893211   3.3500    -4,255.97    -6.92    4,262.89        0.00     678.58         O;P
                                      15:07:56
                                      2018-07-24,
AWX                                                                  1,300      2.9000   3.3500    -3,770.00    -6.11    3,776.11        0.00     585.00         O;P
                                      15:07:58
                                      2018-07-24,
AWX                                                                  2,500      2.9500   3.3500    -7,375.00    -6.75    7,381.75        0.00    1,000.00        O;P
                                      15:08:00
                                      2018-07-24,
AWX                                                                  2,500    2.968728   3.3500    -7,421.82    -8.45    7,430.27        0.00     953.18         O;P
                                      15:08:02
                                      2018-07-24,
AWX                                                                   635       2.9700   3.3500    -1,885.95    -2.81    1,888.76        0.00     241.30         O;P
                                      15:08:04
                                      2018-07-24,
AWX                                                                  2,500      2.9800   3.3500    -7,450.00    -0.02    7,450.02        0.00     925.00         O;P
                                      15:08:06
                                      2018-07-24,
AWX                                                                  2,500      2.9980   3.3500    -7,495.00    -9.25    7,504.25        0.00     880.00         O;P
                                      15:08:08
                                      2018-07-24,
AWX                                                                  2,500    3.008712   3.3500    -7,521.78    -1.15    7,522.93        0.00     853.22         O;P
                                      15:08:11
                                      2018-07-24,
AWX                                                                    15       2.9700   3.3500       -44.55    -0.32       44.87        0.00        5.70          O
                                      15:08:12
                                      2018-07-24,
AWX                                                                  2,500    3.027736   3.3500    -7,569.34    -3.10    7,572.44        0.00     805.66         O;P
                                      15:08:16
                                      2018-07-24,
AWX                                                                   300       2.9700   3.3500     -891.00     0.09       890.91        0.00     114.00           O
                                      15:08:17


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 941
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 14 of 72

Trades
                                      2018-07-24,
AWX                                                                   850       2.9700   3.3500    -2,524.50    0.34     2,524.16        0.00     323.00         O;P
                                      15:08:22
                                      2018-07-24,
AWX                                                                  2,350   2.9955872   3.3500    -7,039.63    -4.01    7,043.64        0.00     832.87         O;P
                                      15:08:23
                                      2018-07-24,
AWX                                                                  2,500    2.999244   3.3500    -7,498.11    -3.85    7,501.96        0.00     876.89         O;P
                                      15:08:24
                                      2018-07-24,
AWX                                                                  2,500      2.9960   3.3500    -7,490.00    -1.55    7,491.55        0.00     885.00         O;P
                                      15:08:28
                                      2018-07-24,
AWX                                                                  2,500      3.0000   3.3500    -7,500.00    0.75     7,499.25        0.00     875.00           O
                                      15:08:33
                                      2018-07-24,
AWX                                                                  2,500      3.0000   3.3500    -7,500.00    0.75     7,499.25        0.00     875.00         O;P
                                      15:08:35
                                      2018-07-24,
AWX                                                                  2,500     2.99932   3.3500    -7,498.30   -10.85    7,509.15        0.00     876.70         O;P
                                      15:08:36
                                      2018-07-24,
AWX                                                                  2,500      3.0000   3.3500    -7,500.00    0.75     7,499.25        0.00     875.00         O;P
                                      15:08:37
                                      2018-07-24,
AWX                                                                  1,460      3.0000   3.3500    -4,380.00    0.44     4,379.56        0.00     511.00         O;P
                                      15:08:39
                                      2018-07-24,
AWX                                                                  2,500      3.0000   3.3500    -7,500.00    1.00     7,499.00        0.00     875.00         O;P
                                      15:08:39
                                      2018-07-24,
AWX                                                                  1,500      3.0000   3.3500    -4,500.00    -2.55    4,502.55        0.00     525.00         O;P
                                      15:08:47
                                      2018-07-24,
AWX                                                                  1,068      3.0000   3.3500    -3,204.00    0.43     3,203.57        0.00     373.80         O;P
                                      15:08:57
                                      2018-07-24,
AWX                                                                  5,200      3.0100   3.3500   -15,652.00   -24.15   15,676.15        0.00   1,768.00         O;P
                                      15:08:58
                                      2018-07-24,
AWX                                                                   100       2.9700   3.3500     -297.00     -0.17      297.17        0.00      38.00           O
                                      15:09:30
                                      2018-07-24,
AWX                                                                    50       2.9600   3.3500     -148.00     -0.26      148.26        0.00      19.50           O
                                      15:09:30
                                      2018-07-24,
AWX                                                                  3,800   2.9896053   3.3500   -11,360.50   -11.86   11,372.36        0.00   1,369.50         O;P
                                      15:09:34
                                      2018-07-24,
AWX                                                                  2,200      3.0000   3.3500    -6,600.00    -6.24    6,606.24        0.00     770.00         O;P
                                      15:09:40
                                      2018-07-24,
AWX                                                                  2,900      3.0000   3.3500    -8,700.00    1.16     8,698.84        0.00   1,015.00         O;P
                                      15:09:49
                                      2018-07-24,
AWX                                                                   900       2.9900   3.3500    -2,691.00    -3.73    2,694.73        0.00     324.00         O;P
                                      15:09:57
                                      2018-07-24,
AWX                                                                  2,100      3.0000   3.3500    -6,300.00    -9.57    6,309.57        0.00     735.00         O;P
                                      15:09:58
                                      2018-07-24,
AWX                                                                   100       2.9800   3.3500     -298.00     -0.17      298.17        0.00      37.00           O
                                      15:09:58
                                      2018-07-24,
AWX                                                                 14,900   2.9899074   3.3500   -44,549.62    2.23    44,547.39        0.00   5,365.38         O;P
                                      15:11:10
                                      2018-07-24,
AWX                                                                   700       2.9900   3.3500    -2,093.00    -1.04    2,094.04        0.00     252.00         O;P
                                      15:11:33
                                      2018-07-24,
AWX                                                                 -9,325      3.0000   3.3500   27,975.00     1.19    -26,086.97   1,889.21   -3,263.75        C;P
                                      15:11:47
                                      2018-07-24,
AWX                                                                 -3,740      3.0200   3.3500   11,294.80     0.53    -10,669.64    625.69    -1,234.20        C;P
                                      15:12:01
                                      2018-07-24,
AWX                                                                  2,350      3.0000   3.3500    -7,050.00    0.70     7,049.30        0.00     822.50         O;P
                                      15:13:00
                                      2018-07-24,
AWX                                                                   100       3.0000   3.3500     -300.00     -0.16      300.16        0.00      35.00           O
                                      15:14:52
                                      2018-07-24,
AWX                                                                  4,000     3.02875   3.3500   -12,115.00   -10.05   12,125.05        0.00   1,285.00         O;P
                                      15:16:24
                                      2018-07-24,
AWX                                                                  1,700      3.0600   3.3500    -5,202.00    -2.97    5,204.97        0.00     493.00         O;P
                                      15:16:32


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 942
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 15 of 72

Trades
                                      2018-07-24,
AWX                                                                  1,700   3.0875176   3.3500    -5,248.78   -2.99    5,251.77      0.00     446.22         O;P
                                      15:16:36
                                      2018-07-24,
AWX                                                                  1,700   3.0887706   3.3500    -5,250.91   -5.29    5,256.20      0.00     444.09         O;P
                                      15:16:37
                                      2018-07-24,
AWX                                                                  1,700   3.0899529   3.3500    -5,252.92   -7.39    5,260.31      0.00     442.08         O;P
                                      15:16:38
                                      2018-07-24,
AWX                                                                  1,300   3.0899692   3.3500    -4,016.96   -5.81    4,022.77      0.00     338.04         O;P
                                      15:16:38
                                      2018-07-24,
AWX                                                                  1,600      3.0900   3.3500    -4,944.00   0.64     4,943.36      0.00     416.00         O;P
                                      15:16:43
                                      2018-07-24,
AWX                                                                   100       3.0900   3.3500     -309.00    -0.17      309.17      0.00      26.00         O;P
                                      15:16:43
                                      2018-07-24,
AWX                                                                   100       3.0900   3.3500     -309.00    -0.17      309.17      0.00      26.00           O
                                      15:16:43
                                      2018-07-24,
AWX                                                                   980    3.0996429   3.3500    -3,037.65   -3.19    3,040.84      0.00     245.35         O;P
                                      15:16:45
                                      2018-07-24,
AWX                                                                  1,700      3.1000   3.3500    -5,270.00   -3.89    5,273.89      0.00     425.00         O;P
                                      15:16:46
                                      2018-07-24,
AWX                                                                  1,700      3.1000   3.3500    -5,270.00   -0.49    5,270.49      0.00     425.00         O;P
                                      15:16:56
                                      2018-07-24,
AWX                                                                   300       3.1000   3.3500     -930.00    -1.41      931.41      0.00      75.00           O
                                      15:17:05
                                      2018-07-24,
AWX                                                                   700       3.1000   3.3500    -2,170.00   -3.29    2,173.29      0.00     175.00         O;P
                                      15:17:06
                                      2018-07-24,
AWX                                                                   500       3.1000   3.3500    -1,550.00   0.15     1,549.85      0.00     125.00           O
                                      15:17:12
                                      2018-07-24,
AWX                                                                  1,275      3.1100   3.3500    -3,965.25   -0.34    3,965.59      0.00     306.00         O;P
                                      15:17:13
                                      2018-07-24,
AWX                                                                 12,900   3.1497287   3.3500   -40,631.50   0.21    40,631.29      0.00   2,583.50         O;P
                                      15:17:34
                                      2018-07-24,
AWX                                                                 -6,735   3.0025093   3.3500   20,221.90    -5.57   -19,332.77   883.57   -2,340.35        C;P
                                      15:20:25
                                      2018-07-24,
AWX                                                                 -1,800   3.0177778   3.3500    5,432.00    -3.93    -5,199.80   228.27    -598.00         C;P
                                      15:21:46
                                      2018-07-24,
AWX                                                                  4,000      3.0800   3.3500   -12,320.00   1.26    12,318.74      0.00   1,080.00         O;P
                                      15:22:56
                                      2018-07-24,
AWX                                                                  5,000      3.0800   3.3500   -15,400.00   0.99    15,399.01      0.00   1,350.00         O;P
                                      15:23:00
                                      2018-07-24,
AWX                                                                 -1,700   3.0911765   3.3500    5,255.00    -4.16    -4,917.98   332.86    -440.00         C;P
                                      15:23:02
                                      2018-07-24,
AWX                                                                   -185      3.1000   3.3500      573.50    -0.47     -535.52     37.51     -46.25         C;P
                                      15:23:14
                                      2018-07-24,
AWX                                                                  2,000    3.035035   3.3500    -6,070.07   -3.40    6,073.47      0.00     629.93         O;P
                                      15:31:01
                                      2018-07-24,
AWX                                                                  2,000    3.039825   3.3500    -6,079.65   -1.71    6,081.36      0.00     620.35         O;P
                                      15:31:02
                                      2018-07-24,
AWX                                                                   400       3.0450   3.3500    -1,218.00   -1.88    1,219.88      0.00     122.00         O;P
                                      15:31:05
                                      2018-07-24,
AWX                                                                  2,000      3.0320   3.3500    -6,064.00   -8.38    6,072.38      0.00     636.00         O;P
                                      15:31:06
                                      2018-07-24,
AWX                                                                  2,000      3.0700   3.3500    -6,140.00   -8.90    6,148.90      0.00     560.00         O;P
                                      15:31:07
                                      2018-07-24,
AWX                                                                   400       3.0700   3.3500    -1,228.00   -1.88    1,229.88      0.00     112.00         O;P
                                      15:31:33
                                      2018-07-24,
AWX                                                                  2,000    3.088915   3.3500    -6,177.83   -0.93    6,178.76      0.00     522.17         O;P
                                      15:31:37
                                      2018-07-24,
AWX                                                                  2,000     3.08757   3.3500    -6,175.14   -3.40    6,178.54      0.00     524.86         O;P
                                      15:31:44


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                 Page: 943
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 16 of 72

Trades
                                      2018-07-24,
AWX                                                                  1,700   3.0887235   3.3500    -5,250.83    -3.34    5,254.17        0.00    444.17         O;P
                                      15:31:45
                                      2018-07-24,
AWX                                                                  2,000      3.1000   3.3500    -6,200.00    -6.04    6,206.04        0.00    500.00         O;P
                                      15:31:49
                                      2018-07-24,
AWX                                                                  2,000      3.1400   3.3500    -6,280.00    -8.90    6,288.90        0.00    420.00         O;P
                                      15:31:59
                                      2018-07-24,
AWX                                                                   250       3.1400   3.3500     -785.00     0.07       784.93        0.00     52.50         O;P
                                      15:32:01
                                      2018-07-24,
AWX                                                                   100       3.1400   3.3500     -314.00     -0.17      314.17        0.00     21.00           O
                                      15:32:05
                                      2018-07-24,
AWX                                                                   -100      3.1500   3.3500      315.00     -0.19     -289.19      25.62      -20.00          C
                                      15:32:06
                                      2018-07-24,
AWX                                                                   500       3.0960   3.3500    -1,548.00    -0.85    1,548.85        0.00    127.00         O;P
                                      15:33:02
                                      2018-07-24,
AWX                                                                   500       3.1000   3.3500    -1,550.00    0.15     1,549.85        0.00    125.00         O;P
                                      15:33:04
                                      2018-07-24,
AWX                                                                   500       3.1000   3.3500    -1,550.00    0.15     1,549.85        0.00    125.00           O
                                      15:33:04
                                      2018-07-24,
AWX                                                                   500       3.1000   3.3500    -1,550.00    0.20     1,549.80        0.00    125.00           O
                                      15:33:31
                                      2018-07-24,
AWX                                                                   500       3.1000   3.3500    -1,550.00    0.20     1,549.80        0.00    125.00           O
                                      15:33:31
                                      2018-07-24,
AWX                                                                  3,900   3.0902462   3.3500   -12,051.96   -18.03   12,069.99        0.00   1,013.04        O;P
                                      15:34:24
                                      2018-07-24,
AWX                                                                  3,900    3.097159   3.3500   -12,078.92   -17.73   12,096.65        0.00    986.08         O;P
                                      15:34:26
                                      2018-07-24,
AWX                                                                  2,502    3.099984   3.3500    -7,756.16    -5.74    7,761.90        0.00    625.54         O;P
                                      15:34:27
                                      2018-07-24,
AWX                                                                  2,400      3.1000   3.3500    -7,440.00    0.72     7,439.28        0.00    600.00           O
                                      15:35:52
                                      2018-07-24,
AWX                                                                  3,600      3.1200   3.3500   -11,232.00   -16.02   11,248.02        0.00    828.00         O;P
                                      15:36:03
                                      2018-07-24,
AWX                                                                   100       3.1000   3.3500     -310.00     -0.16      310.16        0.00     25.00           O
                                      15:36:03
                                      2018-07-24,
AWX                                                                  2,041      3.1200   3.3500    -6,367.92    0.44     6,367.48        0.00    469.43         O;P
                                      15:36:08
                                      2018-07-24,
AWX                                                                  1,412   3.1199771   3.3500    -4,405.41    -0.80    4,406.21        0.00    324.79         O;P
                                      15:39:18
                                      2018-07-24,
AWX                                                                  3,545   3.0999013   3.3500   -10,989.15   -12.02   11,001.17        0.00    886.60         O;P
                                      15:49:33
                                      2018-07-24,
AWX                                                                  1,850   3.1197189   3.3500    -5,771.48    -8.45    5,779.93        0.00    426.02         O;P
                                      15:49:35
                                      2018-07-24,
AWX                                                                  6,696   3.1498477   3.3500   -21,091.38   -26.64   21,118.02        0.00   1,340.22        O;P
                                      15:49:37
                                      2018-07-24,
AWX                                                                 10,320   3.1715578   3.3500   -32,730.48   -20.36   32,750.83        0.00   1,841.52        O;P
                                      15:50:04
                                      2018-07-24,
AWX                                                                 11,120   3.1947482   3.3500   -35,525.60   -38.53   35,564.13        0.00   1,726.40        O;P
                                      15:50:11
                                      2018-07-24,
AWX                                                                   -700      3.2500   3.3500    2,275.00     0.10     -2,024.33    250.77      -70.00        C;P
                                      15:50:43
                                      2018-07-24,
AWX                                                                   -200      3.2500   3.3500      650.00     0.00      -578.38      71.62      -20.00        C;P
                                      15:50:45
                                      2018-07-24,
AWX                                                                 -8,273   3.2501632   3.3500   26,888.60     -3.81   -23,471.94   3,412.85    -825.95        C;P
                                      15:50:48
                                      2018-07-24,
AWX                                                                  1,000      3.2050   3.3500    -3,205.00    -1.90    3,206.90        0.00    145.00         O;P
                                      15:56:10
                                      2018-07-24,
AWX                                                                  1,000     3.21115   3.3500    -3,211.15    -1.88    3,213.03        0.00    138.85         O;P
                                      15:56:11


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 944
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 17 of 72

Trades
                                      2018-07-24,
AWX                                                                   950    3.2296316   3.3500    -3,068.15    -1.73    3,069.88       0.00     114.35         O;P
                                      15:56:12
                                      2018-07-24,
AWX                                                                  1,000      3.2400   3.3500    -3,240.00    -4.70    3,244.70       0.00     110.00         O;P
                                      15:56:15
                                      2018-07-24,
AWX                                                                  1,000      3.2340   3.3500    -3,234.00    -2.42    3,236.42       0.00     116.00         O;P
                                      15:56:15
                                      2018-07-24,
AWX                                                                   -100      3.2500   3.3500      325.00     -0.39     -276.96     47.65       -10.00          C
                                      15:56:16
                                      2018-07-24,
AWX                                                                   -600      3.2500   3.3500    1,950.00     -1.12   -1,661.76    287.12       -60.00        C;P
                                      15:56:17
                                      2018-07-24,
AWX                                                                   -200      3.2500   3.3500      650.00     -0.42     -553.92     95.66       -20.00        C;P
                                      15:56:36
                                      2018-07-24,
AWX                                                                 -2,800      3.2550   3.3500    9,114.00     -5.41   -7,972.72   1,135.86     -266.00        C;P
                                      15:57:13
                                      2018-07-24,
AWX                                                                 -3,215   3.3335925   3.3500   10,717.50     -6.53   -9,194.07   1,516.90      -52.75        C;P
                                      15:58:19
                                      2018-07-24,
AWX                                                                 -1,958      3.3000   3.3500    6,461.40     -3.73   -5,600.12    857.55       -97.90        C;P
                                      15:58:19
                                      2018-07-24,
AWX                                                                   -400      3.3000   3.3500    1,320.00     -0.75   -1,144.24    175.01       -20.00        C;P
                                      15:58:32
                                      2018-07-24,
AWX                                                                   -400      3.3350   3.3500    1,334.00     -0.65   -1,144.24    189.11        -6.00        C;P
                                      15:58:32
                                      2018-07-24,
AWX                                                                 -1,700   3.3029412   3.3500    5,615.00     -3.02   -4,863.59    748.39       -80.00        C;P
                                      15:59:55
                                      2018-07-24,
AWX                                                                   -100      3.3500   3.3500      335.00     -0.44     -285.90     48.66         0.00          C
                                      16:00:00
                                      2018-07-24,
AWX                                                                   140       3.2500   3.3500     -455.00     -0.34     455.34        0.00      14.00         O;P
                                      17:06:32
                                      2018-07-24,
AWX                                                                   249       3.2900   3.3500     -819.21     -1.07     820.28        0.00      14.94         O;P
                                      17:10:39
                                      2018-07-24,
AWX                                                                   450       3.3500   3.3500    -1,507.50    -1.61    1,509.11       0.00        0.00        O;P
                                      17:13:09
                                      2018-07-24,
AWX                                                                   -100      3.4000   3.3500      340.00     -0.18     -286.22     53.60         5.00          C
                                      18:20:29
                                      2018-07-25,
AWX                                                                    25       3.0500   4.3200       -76.25    -0.37      76.62        0.00      31.75           O
                                      07:51:39
                                      2018-07-25,
AWX                                                                   100       3.0500   4.3200     -305.00     -0.17     305.17        0.00     127.00           O
                                      08:01:35
                                      2018-07-25,
AWX                                                                   700       3.0500   4.3200    -2,135.00    0.28     2,134.72       0.00     889.00         O;P
                                      08:01:56
                                      2018-07-25,
AWX                                                                   165       3.0500   4.3200     -503.25     -0.05     503.30        0.00     209.55         O;P
                                      08:04:52
                                      2018-07-25,
AWX                                                                   500       3.1000   4.3200    -1,550.00    -1.10    1,551.10       0.00     610.00         O;P
                                      08:08:24
                                      2018-07-25,
AWX                                                                  4,325      3.0800   4.3200   -13,321.00    1.73    13,319.27       0.00    5,363.00        O;P
                                      08:09:45
                                      2018-07-25,
AWX                                                                 16,825      3.0000   4.3200   -50,475.00   -28.11   50,503.11       0.00   22,209.00        O;P
                                      08:19:00
                                      2018-07-25,
AWX                                                                  2,335      3.0600   4.3200    -7,145.10   -10.80    7,155.90       0.00    2,942.10        O;P
                                      08:23:54
                                      2018-07-25,
AWX                                                                  4,845      3.1000   4.3200   -15,019.50    -9.75   15,029.25       0.00    5,910.90        O;P
                                      08:26:36
                                      2018-07-25,
AWX                                                                  6,400   3.1844531   4.3200   -20,380.50   -30.09   20,410.59       0.00    7,267.50        O;P
                                      08:27:34
                                      2018-07-25,
AWX                                                                  1,500   3.0793333   4.3200    -4,619.00    -6.93    4,625.93       0.00    1,861.00        O;P
                                      08:32:18
                                      2018-07-25,
AWX                                                                   700       3.0600   4.3200    -2,142.00    -0.79    2,142.79       0.00     882.00         O;P
                                      08:33:21


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 945
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 18 of 72

Trades
                                      2018-07-25,
AWX                                                                   100       3.0500   4.3200     -305.00     -0.17     305.17    0.00     127.00           O
                                      08:33:46
                                      2018-07-25,
AWX                                                                   550       3.0400   4.3200    -1,672.00    0.44     1,671.56   0.00     704.00         O;P
                                      08:33:46
                                      2018-07-25,
AWX                                                                  1,000      3.0660   4.3200    -3,066.00    -4.20    3,070.20   0.00    1,254.00        O;P
                                      08:35:36
                                      2018-07-25,
AWX                                                                  1,000      3.0600   4.3200    -3,060.00    -4.45    3,064.45   0.00    1,260.00        O;P
                                      08:35:49
                                      2018-07-25,
AWX                                                                  1,000      3.0600   4.3200    -3,060.00    -1.45    3,061.45   0.00    1,260.00        O;P
                                      08:35:58
                                      2018-07-25,
AWX                                                                  2,000      3.1000   4.3200    -6,200.00    -8.87    6,208.87   0.00    2,440.00        O;P
                                      08:37:12
                                      2018-07-25,
AWX                                                                  1,500   3.1366667   4.3200    -4,705.00    -6.49    4,711.49   0.00    1,775.00        O;P
                                      08:38:41
                                      2018-07-25,
AWX                                                                  1,500      3.1400   4.3200    -4,710.00    -7.05    4,717.05   0.00    1,770.00        O;P
                                      08:38:48
                                      2018-07-25,
AWX                                                                  1,500      3.1400   4.3200    -4,710.00    -7.05    4,717.05   0.00    1,770.00        O;P
                                      08:38:52
                                      2018-07-25,
AWX                                                                  1,500      3.1400   4.3200    -4,710.00    -7.05    4,717.05   0.00    1,770.00        O;P
                                      08:38:56
                                      2018-07-25,
AWX                                                                  1,500   3.1496667   4.3200    -4,724.50    -5.93    4,730.43   0.00    1,755.50        O;P
                                      08:38:59
                                      2018-07-25,
AWX                                                                 10,000      3.1700   4.3200   -31,700.00   -46.76   31,746.76   0.00   11,500.00        O;P
                                      08:41:45
                                      2018-07-25,
AWX                                                                  1,975      3.1700   4.3200    -6,260.75    -8.90    6,269.65   0.00    2,271.25        O;P
                                      08:41:50
                                      2018-07-25,
AWX                                                                  1,655   3.2381269   4.3200    -5,359.10    -6.28    5,365.38   0.00    1,790.50        O;P
                                      08:48:44
                                      2018-07-25,
AWX                                                                    10       3.1500   4.3200       -31.50    -0.36      31.86    0.00      11.70           O
                                      08:58:26
                                      2018-07-25,
AWX                                                                   800       3.1900   4.3200    -2,552.00    -3.76    2,555.76   0.00     904.00         O;P
                                      08:58:58
                                      2018-07-25,
AWX                                                                   846     3.199409   4.3200    -2,706.70    -3.10    2,709.80   0.00     948.02         O;P
                                      08:59:39
                                      2018-07-25,
AWX                                                                  1,235   3.2519028   4.3200    -4,016.10    -5.81    4,021.91   0.00    1,319.10        O;P
                                      09:00:50
                                      2018-07-25,
AWX                                                                   725    3.2768966   4.3200    -2,375.75    -2.64    2,378.39   0.00     756.25         O;P
                                      09:00:53
                                      2018-07-25,
AWX                                                                   100       3.2900   4.3200     -329.00     -0.16     329.16    0.00     103.00           O
                                      09:00:58
                                      2018-07-25,
AWX                                                                   400       3.3000   4.3200    -1,320.00    -0.97    1,320.97   0.00     408.00         O;P
                                      09:01:04
                                      2018-07-25,
AWX                                                                  1,000      3.2400   4.3200    -3,240.00    -4.70    3,244.70   0.00    1,080.00          O
                                      09:02:11
                                      2018-07-25,
AWX                                                                  1,467   3.2692093   4.3200    -4,795.93    -6.34    4,802.27   0.00    1,541.51        O;P
                                      09:03:36
                                      2018-07-25,
AWX                                                                  4,540      3.3400   4.3200   -15,163.60    -6.24   15,169.84   0.00    4,449.20        O;P
                                      09:04:52
                                      2018-07-25,
AWX                                                                     2       3.3400   4.3200        -6.68    -0.35        7.03   0.00        1.96          O
                                      09:05:40
                                      2018-07-25,
AWX                                                                  4,407   3.3873542   4.3200   -14,928.07   -17.32   14,945.39   0.00    4,110.17        O;P
                                      09:05:51
                                      2018-07-25,
AWX                                                                  1,078      3.4000   4.3200    -3,665.20    -1.18    3,666.38   0.00     991.76         O;P
                                      09:24:38
                                      2018-07-25,
AWX                                                                  3,100   3.4793548   4.3200   -10,786.00   -14.57   10,800.57   0.00    2,606.00        O;P
                                      09:25:10
                                      2018-07-25,
AWX                                                                   620       3.4700   4.3200    -2,151.40    -2.91    2,154.31   0.00     527.00           O
                                      09:25:25


Activity Statement - January 1, 2018 - December 31, 2018                                                                                               Page: 946
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 19 of 72

Trades
                                      2018-07-25,
AWX                                                                   114       3.5300   4.3200       -402.42    -0.65      403.07    0.00      90.06         O;P
                                      09:25:33
                                      2018-07-25,
AWX                                                                  2,100   3.5871429   4.3200     -7,533.00    -4.87     7,537.87   0.00    1,539.00        O;P
                                      09:25:45
                                      2018-07-25,
AWX                                                                  1,000      3.5900   4.3200     -3,590.00    0.30      3,589.70   0.00     730.00           O
                                      09:25:48
                                      2018-07-25,
AWX                                                                   400       3.5900   4.3200     -1,436.00    0.12      1,435.88   0.00     292.00         O;P
                                      09:25:57
                                      2018-07-25,
AWX                                                                  1,800      3.5900   4.3200     -6,462.00    -2.85     6,464.85   0.00    1,314.00        O;P
                                      09:26:03
                                      2018-07-25,
AWX                                                                  2,272      3.6000   4.3200     -8,179.20    -9.68     8,188.88   0.00    1,635.84        O;P
                                      09:26:05
                                      2018-07-25,
AWX                                                                  3,500      3.6200   4.3200    -12,670.00    0.29     12,669.71   0.00    2,450.00        O;P
                                      09:26:19
                                      2018-07-25,
AWX                                                                  1,700      3.6400   4.3200     -6,188.00    -0.86     6,188.86   0.00    1,156.00        O;P
                                      09:26:25
                                      2018-07-25,
AWX                                                                  1,200      3.5900   4.3200     -4,308.00    0.36      4,307.64   0.00     876.00         O;P
                                      09:26:54
                                      2018-07-25,
AWX                                                                    28       3.6000   4.3200       -100.80    -0.30      101.10    0.00      20.16           O
                                      09:26:54
                                      2018-07-25,
AWX                                                                  3,500   3.6384829   4.3200    -12,734.69   -15.95    12,750.64   0.00    2,385.31        O;P
                                      09:26:55
                                      2018-07-25,
AWX                                                                  3,500      3.6200   4.3200    -12,670.00    0.63     12,669.37   0.00    2,450.00        O;P
                                      09:27:00
                                      2018-07-25,
AWX                                                                  3,500      3.6400   4.3200    -12,740.00   -16.45    12,756.45   0.00    2,380.00        O;P
                                      09:27:02
                                      2018-07-25,
AWX                                                                  3,500     3.63516   4.3200    -12,723.06   -16.20    12,739.26   0.00    2,396.94        O;P
                                      09:27:10
                                      2018-07-25,
AWX                                                                  3,759      3.6100   4.3200    -13,569.99    0.99     13,569.00   0.00    2,668.89        O;P
                                      09:27:15
                                      2018-07-25,
AWX                                                                 16,377      3.6400   4.3200    -59,612.28   -24.39    59,636.67   0.00   11,136.36        O;P
                                      09:27:22
                                      2018-07-25,
AWX                                                                  1,250      3.6400   4.3200     -4,550.00    0.50      4,549.50   0.00     850.00         O;P
                                      09:27:58
                                      2018-07-25,
AWX                                                                  2,000      3.6400   4.3200     -7,280.00    -1.40     7,281.40   0.00    1,360.00        O;P
                                      09:28:21
                                      2018-07-25,
AWX                                                                 13,873      3.6400   4.3200    -50,497.72    5.53     50,492.19   0.00    9,433.64        O;P
                                      09:28:24
                                      2018-07-25,
AWX                                                                  1,500      3.6300   4.3200     -5,445.00    -2.94     5,447.94   0.00    1,035.00        O;P
                                      09:29:00
                                      2018-07-25,
AWX                                                                   101       3.6100   4.3200       -364.61    -0.16      364.77    0.00      71.71           O
                                      09:29:02
                                      2018-07-25,
AWX                                                                  1,500      3.6400   4.3200     -5,460.00    -2.55     5,462.55   0.00    1,020.00        O;P
                                      09:29:03
                                      2018-07-25,
AWX                                                                  1,500      3.6400   4.3200     -5,460.00    -5.80     5,465.80   0.00    1,020.00        O;P
                                      09:29:17
                                      2018-07-25,
AWX                                                                  1,500      3.6400   4.3200     -5,460.00    0.60      5,459.40   0.00    1,020.00          O
                                      09:29:43
                                      2018-07-25,
AWX                                                                 30,390   3.6095064   4.3200   -109,692.90    -6.49   109,699.39   0.00   21,591.90        O;P
                                      09:30:30
                                      2018-07-25,
AWX                                                                   850       3.4900   4.3200     -2,966.50    0.25      2,966.25   0.00     705.50           O
                                      09:30:35
                                      2018-07-25,
AWX                                                                  1,650      3.4900   4.3200     -5,758.50    0.49      5,758.01   0.00    1,369.50        O;P
                                      09:30:35
                                      2018-07-25,
AWX                                                                  3,136      3.5300   4.3200    -11,070.08    0.94     11,069.14   0.00    2,477.44        O;P
                                      09:30:35
                                      2018-07-25,
AWX                                                                  1,500      3.4300   4.3200     -5,145.00    0.32      5,144.68   0.00    1,335.00        O;P
                                      09:32:38


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                 Page: 947
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 20 of 72

Trades
                                      2018-07-25,
AWX                                                                   500       3.3800   4.3200   -1,690.00    0.20    1,689.80   0.00    470.00           O
                                      09:32:41
                                      2018-07-25,
AWX                                                                   123       3.3700   4.3200    -414.51     -0.13    414.64    0.00    116.85         O;P
                                      09:32:41
                                      2018-07-25,
AWX                                                                   300       3.3800   4.3200   -1,014.00    0.09    1,013.91   0.00    282.00           O
                                      09:32:41
                                      2018-07-25,
AWX                                                                   500       3.3800   4.3200   -1,690.00    0.15    1,689.85   0.00    470.00           O
                                      09:32:41
                                      2018-07-25,
AWX                                                                   297       3.3700   4.3200   -1,000.89    0.12    1,000.77   0.00    282.15         O;P
                                      09:32:42
                                      2018-07-25,
AWX                                                                  2,000      3.3700   4.3200   -6,740.00    -2.10   6,742.10   0.00   1,900.00        O;P
                                      09:33:06
                                      2018-07-25,
AWX                                                                  2,261   3.3764617   4.3200   -7,634.18    -3.07   7,637.25   0.00   2,133.34        O;P
                                      09:33:08
                                      2018-07-25,
AWX                                                                  2,500      3.4056   4.3200   -8,514.00    -5.75   8,519.75   0.00   2,286.00        O;P
                                      09:33:17
                                      2018-07-25,
AWX                                                                  2,500     3.43396   4.3200   -8,584.90    -7.75   8,592.65   0.00   2,215.10        O;P
                                      09:33:20
                                      2018-07-25,
AWX                                                                  2,500      3.4400   4.3200   -8,600.00   -11.75   8,611.75   0.00   2,200.00        O;P
                                      09:33:22
                                      2018-07-25,
AWX                                                                  2,500      3.4168   4.3200   -8,542.00   -11.75   8,553.75   0.00   2,258.00        O;P
                                      09:33:25
                                      2018-07-25,
AWX                                                                  2,500     3.41858   4.3200   -8,546.45    -6.65   8,553.10   0.00   2,253.55        O;P
                                      09:33:27
                                      2018-07-25,
AWX                                                                  1,207      3.4200   4.3200   -4,127.94    -3.86   4,131.80   0.00   1,086.30        O;P
                                      09:33:31
                                      2018-07-25,
AWX                                                                  2,500      3.4300   4.3200   -8,575.00    -8.75   8,583.75   0.00   2,225.00        O;P
                                      09:33:34
                                      2018-07-25,
AWX                                                                  1,093      3.4200   4.3200   -3,738.06    -2.64   3,740.70   0.00    983.70         O;P
                                      09:33:39
                                      2018-07-25,
AWX                                                                   800       3.4200   4.3200   -2,736.00    0.32    2,735.68   0.00    720.00         O;P
                                      09:33:42
                                      2018-07-25,
AWX                                                                   700       3.4200   4.3200   -2,394.00    0.28    2,393.72   0.00    630.00         O;P
                                      09:33:44
                                      2018-07-25,
AWX                                                                  2,082   3.4113545   4.3200   -7,102.44    -7.41   7,109.85   0.00   1,891.80        O;P
                                      09:33:46
                                      2018-07-25,
AWX                                                                   873       3.3800   4.3200   -2,950.74    0.35    2,950.39   0.00    820.62         O;P
                                      09:33:47
                                      2018-07-25,
AWX                                                                  2,500      3.4200   4.3200   -8,550.00    1.00    8,549.00   0.00   2,250.00        O;P
                                      09:33:51
                                      2018-07-25,
AWX                                                                  2,500      3.4300   4.3200   -8,575.00    -1.95   8,576.95   0.00   2,225.00        O;P
                                      09:33:51
                                      2018-07-25,
AWX                                                                   218       3.4200   4.3200    -745.56     0.04     745.52    0.00    196.20         O;P
                                      09:33:51
                                      2018-07-25,
AWX                                                                   100       3.4000   4.3200    -340.00     -0.16    340.16    0.00     92.00           O
                                      09:33:54
                                      2018-07-25,
AWX                                                                  2,300      3.4000   4.3200   -7,820.00    0.92    7,819.08   0.00   2,116.00        O;P
                                      09:33:56
                                      2018-07-25,
AWX                                                                    44       3.4354   4.3200    -151.16     -0.36    151.52    0.00     38.92           O
                                      09:34:00
                                      2018-07-25,
AWX                                                                   500       3.4000   4.3200   -1,700.00    0.20    1,699.80   0.00    460.00         O;P
                                      09:34:06
                                      2018-07-25,
AWX                                                                  2,500    3.433936   4.3200   -8,584.84    -4.25   8,589.09   0.00   2,215.16        O;P
                                      09:34:08
                                      2018-07-25,
AWX                                                                   993       3.4000   4.3200   -3,376.20    0.69    3,375.51   0.00    913.56         O;P
                                      09:34:08
                                      2018-07-25,
AWX                                                                  2,500     3.43388   4.3200   -8,584.70    -4.25   8,588.95   0.00   2,215.30        O;P
                                      09:34:10


Activity Statement - January 1, 2018 - December 31, 2018                                                                                            Page: 948
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 21 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,500      3.4000   4.3200    -5,100.00    0.60     5,099.40   0.00   1,380.00        O;P
                                      09:34:11
                                      2018-07-25,
AWX                                                                  2,500    3.436376   4.3200    -8,590.94    -5.45    8,596.39   0.00   2,209.06        O;P
                                      09:34:13
                                      2018-07-25,
AWX                                                                  1,407      3.4000   4.3200    -4,783.80    0.29     4,783.51   0.00   1,294.44        O;P
                                      09:34:13
                                      2018-07-25,
AWX                                                                  2,300   3.4279174   4.3200    -7,884.21    -9.28    7,893.49   0.00   2,051.79        O;P
                                      09:34:16
                                      2018-07-25,
AWX                                                                   700       3.4000   4.3200    -2,380.00    0.28     2,379.72   0.00    644.00         O;P
                                      09:34:56
                                      2018-07-25,
AWX                                                                  4,500   3.4372867   4.3200   -15,467.79    -7.65   15,475.44   0.00   3,972.21        O;P
                                      09:34:59
                                      2018-07-25,
AWX                                                                  1,750      3.4100   4.3200    -5,967.50    0.70     5,966.80   0.00   1,592.50        O;P
                                      09:35:14
                                      2018-07-25,
AWX                                                                  4,500   3.4290267   4.3200   -15,430.62   -13.47   15,444.09   0.00   4,009.38        O;P
                                      09:35:17
                                      2018-07-25,
AWX                                                                  2,539      3.4000   4.3200    -8,632.60    1.01     8,631.59   0.00   2,335.88        O;P
                                      09:35:17
                                      2018-07-25,
AWX                                                                   100       3.3800   4.3200     -338.00     -0.16     338.16    0.00     94.00           O
                                      09:35:18
                                      2018-07-25,
AWX                                                                  4,233   3.4203142   4.3200   -14,478.19    -5.36   14,483.55   0.00   3,808.37        O;P
                                      09:35:20
                                      2018-07-25,
AWX                                                                   700       3.3900   4.3200    -2,373.00    -1.19    2,374.19   0.00    651.00         O;P
                                      09:35:22
                                      2018-07-25,
AWX                                                                   900    3.3944444   4.3200    -3,055.00    -3.23    3,058.23   0.00    833.00         O;P
                                      09:35:27
                                      2018-07-25,
AWX                                                                  4,500      3.3900   4.3200   -15,255.00   -21.15   15,276.15   0.00   4,185.00        O;P
                                      09:35:30
                                      2018-07-25,
AWX                                                                  2,000      3.2500   4.3200    -6,500.00    0.60     6,499.40   0.00   2,140.00        O;P
                                      09:38:46
                                      2018-07-25,
AWX                                                                  1,870   3.2751711   4.3200    -6,124.57    -3.18    6,127.75   0.00   1,953.83        O;P
                                      09:38:53
                                      2018-07-25,
AWX                                                                   100       3.2500   4.3200     -325.00     -0.67     325.67    0.00    107.00           O
                                      09:38:56
                                      2018-07-25,
AWX                                                                  2,000     3.27643   4.3200    -6,552.86    -3.12    6,555.98   0.00   2,087.14        O;P
                                      09:38:59
                                      2018-07-25,
AWX                                                                  2,000      3.2800   4.3200    -6,560.00    -5.20    6,565.20   0.00   2,080.00        O;P
                                      09:39:03
                                      2018-07-25,
AWX                                                                  1,900      3.2800   4.3200    -6,232.00    -8.93    6,240.93   0.00   1,976.00        O;P
                                      09:39:11
                                      2018-07-25,
AWX                                                                  2,000      3.3300   4.3200    -6,660.00    0.60     6,659.40   0.00   1,980.00        O;P
                                      09:39:25
                                      2018-07-25,
AWX                                                                  2,375   3.3495789   4.3200    -7,955.25    -6.51    7,961.76   0.00   2,304.75        O;P
                                      09:39:33
                                      2018-07-25,
AWX                                                                  2,000      3.3300   4.3200    -6,660.00    -7.16    6,667.16   0.00   1,980.00        O;P
                                      09:39:47
                                      2018-07-25,
AWX                                                                  2,500    3.299504   4.3200    -8,248.76    -9.30    8,258.06   0.00   2,551.24        O;P
                                      09:40:11
                                      2018-07-25,
AWX                                                                  2,500    3.279932   4.3200    -8,199.83    -6.45    8,206.28   0.00   2,600.17        O;P
                                      09:40:47
                                      2018-07-25,
AWX                                                                  2,000      3.3000   4.3200    -6,600.00    -9.40    6,609.40   0.00   2,040.00        O;P
                                      09:41:06
                                      2018-07-25,
AWX                                                                  2,000      3.3200   4.3200    -6,640.00    -5.85    6,645.85   0.00   2,000.00        O;P
                                      09:41:11
                                      2018-07-25,
AWX                                                                  2,000      3.3500   4.3200    -6,700.00    -6.76    6,706.76   0.00   1,940.00        O;P
                                      09:41:20
                                      2018-07-25,
AWX                                                                  1,000      3.3000   4.3200    -3,300.00    -1.75    3,301.75   0.00   1,020.00        O;P
                                      09:43:28


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 949
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 22 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,000      3.2900   4.3200    -3,290.00    -1.70    3,291.70   0.00    1,030.00        O;P
                                      09:43:34
                                      2018-07-25,
AWX                                                                   950       3.2969   4.3200    -3,132.06    -1.62    3,133.67   0.00     971.94         O;P
                                      09:44:00
                                      2018-07-25,
AWX                                                                   120       3.2800   4.3200     -393.60     -0.48     394.08    0.00     124.80         O;P
                                      09:44:00
                                      2018-07-25,
AWX                                                                   300       3.2700   4.3200     -981.00     0.09      980.91    0.00     315.00           O
                                      09:44:02
                                      2018-07-25,
AWX                                                                  1,000      3.3000   4.3200    -3,300.00    -1.30    3,301.30   0.00    1,020.00        O;P
                                      09:44:04
                                      2018-07-25,
AWX                                                                   500       3.1300   4.3200    -1,565.00    0.20     1,564.80   0.00     595.00         O;P
                                      09:49:10
                                      2018-07-25,
AWX                                                                  5,485      3.1400   4.3200   -17,222.90    -2.92   17,225.82   0.00    6,472.30        O;P
                                      09:49:22
                                      2018-07-25,
AWX                                                                 10,000    3.158828   4.3200   -31,588.28   -29.37   31,617.65   0.00   11,611.72        O;P
                                      09:49:31
                                      2018-07-25,
AWX                                                                   370       3.1400   4.3200    -1,161.80    0.15     1,161.65   0.00     436.60         O;P
                                      09:49:53
                                      2018-07-25,
AWX                                                                  2,000      3.1500   4.3200    -6,300.00    -3.28    6,303.28   0.00    2,340.00        O;P
                                      09:49:59
                                      2018-07-25,
AWX                                                                  1,000      3.1600   4.3200    -3,160.00    -4.20    3,164.20   0.00    1,160.00        O;P
                                      09:50:03
                                      2018-07-25,
AWX                                                                  2,000      3.1700   4.3200    -6,340.00    -4.90    6,344.90   0.00    2,300.00        O;P
                                      09:50:06
                                      2018-07-25,
AWX                                                                  1,620      3.1800   4.3200    -5,151.60    0.14     5,151.46   0.00    1,846.80        O;P
                                      09:50:09
                                      2018-07-25,
AWX                                                                  2,000     3.18985   4.3200    -6,379.70    -8.80    6,388.50   0.00    2,260.30        O;P
                                      09:50:11
                                      2018-07-25,
AWX                                                                  2,000      3.1900   4.3200    -6,380.00    -5.80    6,385.80   0.00    2,260.00        O;P
                                      09:50:13
                                      2018-07-25,
AWX                                                                  1,600      3.1500   4.3200    -5,040.00    -5.52    5,045.52   0.00    1,872.00        O;P
                                      09:50:14
                                      2018-07-25,
AWX                                                                  2,000      3.1535   4.3200    -6,307.00    -3.40    6,310.40   0.00    2,333.00        O;P
                                      09:50:17
                                      2018-07-25,
AWX                                                                  2,000      3.1500   4.3200    -6,300.00    -6.40    6,306.40   0.00    2,340.00        O;P
                                      09:50:22
                                      2018-07-25,
AWX                                                                   100       3.1400   4.3200     -314.00     -0.16     314.16    0.00     118.00           O
                                      09:50:24
                                      2018-07-25,
AWX                                                                  2,000      3.1500   4.3200    -6,300.00    -9.40    6,309.40   0.00    2,340.00        O;P
                                      09:50:24
                                      2018-07-25,
AWX                                                                  1,000      3.1354   4.3200    -3,135.40    -1.70    3,137.10   0.00    1,184.60          O
                                      09:51:10
                                      2018-07-25,
AWX                                                                   627       3.1100   4.3200    -1,949.97    -0.26    1,950.23   0.00     758.67         O;P
                                      09:51:14
                                      2018-07-25,
AWX                                                                   500       3.1000   4.3200    -1,550.00    -2.35    1,552.35   0.00     610.00         O;P
                                      09:52:47
                                      2018-07-25,
AWX                                                                   404    3.1097525   4.3200    -1,256.34    -0.91    1,257.25   0.00     488.94         O;P
                                      09:52:57
                                      2018-07-25,
AWX                                                                    19       3.0800   4.3200       -58.52    -0.32      58.84    0.00      23.56           O
                                      09:53:13
                                      2018-07-25,
AWX                                                                   500       3.0800   4.3200    -1,540.00    -0.65    1,540.65   0.00     620.00           O
                                      09:56:37
                                      2018-07-25,
AWX                                                                   500       3.0900   4.3200    -1,545.00    0.20     1,544.80   0.00     615.00           O
                                      10:00:44
                                      2018-07-25,
AWX                                                                   500       3.1000   4.3200    -1,550.00    -2.35    1,552.35   0.00     610.00           O
                                      10:02:13
                                      2018-07-25,
AWX                                                                   500       3.0960   4.3200    -1,548.00    -2.35    1,550.35   0.00     612.00         O;P
                                      10:02:18


Activity Statement - January 1, 2018 - December 31, 2018                                                                                               Page: 950
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 23 of 72

Trades
                                      2018-07-25,
AWX                                                                   500       3.1000   4.3200    -1,550.00   -1.15    1,551.15   0.00    610.00         O;P
                                      10:02:23
                                      2018-07-25,
AWX                                                                    25       3.0900   4.3200       -77.25   -0.30      77.55    0.00     30.75           O
                                      10:02:32
                                      2018-07-25,
AWX                                                                   500       3.1200   4.3200    -1,560.00   0.20     1,559.80   0.00    600.00         O;P
                                      10:02:53
                                      2018-07-25,
AWX                                                                   500       3.1200   4.3200    -1,560.00   0.20     1,559.80   0.00    600.00         O;P
                                      10:04:41
                                      2018-07-25,
AWX                                                                  3,500   3.1542114   4.3200   -11,039.74   -6.85   11,046.59   0.00   4,080.26        O;P
                                      10:05:26
                                      2018-07-25,
AWX                                                                   500       3.0900   4.3200    -1,545.00   -0.87    1,545.87   0.00    615.00         O;P
                                      10:10:11
                                      2018-07-25,
AWX                                                                   200       3.1000   4.3200     -620.00    0.00      619.99    0.00    244.00         O;P
                                      10:10:35
                                      2018-07-25,
AWX                                                                   500       3.1200   4.3200    -1,560.00   -0.85    1,560.85   0.00    600.00           O
                                      10:10:47
                                      2018-07-25,
AWX                                                                   500       3.0900   4.3200    -1,545.00   0.15     1,544.85   0.00    615.00         O;P
                                      10:19:00
                                      2018-07-25,
AWX                                                                   400       3.0800   4.3200    -1,232.00   0.16     1,231.84   0.00    496.00         O;P
                                      10:19:02
                                      2018-07-25,
AWX                                                                   200       3.0900   4.3200     -618.00    0.03      617.97    0.00    246.00           O
                                      10:26:58
                                      2018-07-25,
AWX                                                                  1,500   3.1293333   4.3200    -4,694.00   -6.45    4,700.45   0.00   1,786.00        O;P
                                      10:34:34
                                      2018-07-25,
AWX                                                                  1,000      3.1710   4.3200    -3,171.00   -3.70    3,174.70   0.00   1,149.00        O;P
                                      10:35:02
                                      2018-07-25,
AWX                                                                  1,000     3.17624   4.3200    -3,176.24   -1.50    3,177.74   0.00   1,143.76        O;P
                                      10:35:04
                                      2018-07-25,
AWX                                                                  1,000      3.1777   4.3200    -3,177.70   -1.46    3,179.16   0.00   1,142.30        O;P
                                      10:35:07
                                      2018-07-25,
AWX                                                                  1,000      3.1900   4.3200    -3,190.00   -4.70    3,194.70   0.00   1,130.00        O;P
                                      10:35:16
                                      2018-07-25,
AWX                                                                  1,000     3.18783   4.3200    -3,187.83   -1.76    3,189.59   0.00   1,132.17        O;P
                                      10:35:26
                                      2018-07-25,
AWX                                                                  1,000     3.18814   4.3200    -3,188.14   -2.34    3,190.48   0.00   1,131.86        O;P
                                      10:35:29
                                      2018-07-25,
AWX                                                                   294       3.1700   4.3200     -931.98    0.09      931.89    0.00    338.10         O;P
                                      10:35:47
                                      2018-07-25,
AWX                                                                   100       3.1700   4.3200     -317.00    -0.67     317.67    0.00    115.00           O
                                      10:35:49
                                      2018-07-25,
AWX                                                                   200       3.1700   4.3200     -634.00    -0.48     634.48    0.00    230.00         O;P
                                      10:35:53
                                      2018-07-25,
AWX                                                                  1,000      3.1780   4.3200    -3,178.00   -2.30    3,180.30   0.00   1,142.00        O;P
                                      10:35:56
                                      2018-07-25,
AWX                                                                   600       3.1700   4.3200    -1,902.00   -2.82    1,904.82   0.00    690.00         O;P
                                      10:36:04
                                      2018-07-25,
AWX                                                                   547       3.1800   4.3200    -1,739.46   -0.47    1,739.93   0.00    623.58         O;P
                                      10:36:14
                                      2018-07-25,
AWX                                                                  1,000      3.1900   4.3200    -3,190.00   -2.74    3,192.74   0.00   1,130.00        O;P
                                      10:37:48
                                      2018-07-25,
AWX                                                                   551       3.1900   4.3200    -1,757.69   -0.94    1,758.63   0.00    622.63         O;P
                                      10:37:53
                                      2018-07-25,
AWX                                                                   750       3.2000   4.3200    -2,400.00   -1.65    2,401.65   0.00    840.00         O;P
                                      10:38:22
                                      2018-07-25,
AWX                                                                  1,000     3.21722   4.3200    -3,217.22   -1.70    3,218.92   0.00   1,102.78        O;P
                                      10:38:28
                                      2018-07-25,
AWX                                                                   350       3.2000   4.3200    -1,120.00   -0.75    1,120.75   0.00    392.00         O;P
                                      10:38:38


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 951
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 24 of 72

Trades
                                      2018-07-25,
AWX                                                                   800       3.2000   4.3200    -2,560.00    -3.76    2,563.76   0.00     896.00         O;P
                                      10:39:01
                                      2018-07-25,
AWX                                                                   400       3.1900   4.3200    -1,276.00    -0.88    1,276.88   0.00     452.00           O
                                      10:39:07
                                      2018-07-25,
AWX                                                                  1,000      3.2000   4.3200    -3,200.00    -4.70    3,204.70   0.00    1,120.00          O
                                      10:39:15
                                      2018-07-25,
AWX                                                                   200       3.1900   4.3200     -638.00     0.03      637.97    0.00     226.00           O
                                      10:39:18
                                      2018-07-25,
AWX                                                                   775       3.2000   4.3200    -2,480.00    -3.64    2,483.64   0.00     868.00         O;P
                                      10:39:20
                                      2018-07-25,
AWX                                                                  1,000      3.2200   4.3200    -3,220.00    -4.70    3,224.70   0.00    1,100.00        O;P
                                      10:39:43
                                      2018-07-25,
AWX                                                                  1,000      3.2200   4.3200    -3,220.00    -3.20    3,223.20   0.00    1,100.00        O;P
                                      10:39:47
                                      2018-07-25,
AWX                                                                  1,000      3.2200   4.3200    -3,220.00    -3.50    3,223.50   0.00    1,100.00        O;P
                                      10:39:53
                                      2018-07-25,
AWX                                                                  1,000      3.2200   4.3200    -3,220.00    -3.20    3,223.20   0.00    1,100.00        O;P
                                      10:39:59
                                      2018-07-25,
AWX                                                                  1,600      3.2200   4.3200    -5,152.00    -7.52    5,159.52   0.00    1,760.00        O;P
                                      10:40:11
                                      2018-07-25,
AWX                                                                  3,700      3.2500   4.3200   -12,025.00   -13.15   12,038.15   0.00    3,959.00        O;P
                                      10:40:19
                                      2018-07-25,
AWX                                                                  1,800      3.2500   4.3200    -5,850.00    0.72     5,849.28   0.00    1,926.00        O;P
                                      10:40:29
                                      2018-07-25,
AWX                                                                   100       3.2500   4.3200     -325.00     -0.16     325.16    0.00     107.00           O
                                      10:40:32
                                      2018-07-25,
AWX                                                                 10,000    3.278216   4.3200   -32,782.16   -25.14   32,807.30   0.00   10,417.84        O;P
                                      10:40:34
                                      2018-07-25,
AWX                                                                  8,800   3.2798864   4.3200   -28,863.00    -2.67   28,865.67   0.00    9,153.00        O;P
                                      10:40:44
                                      2018-07-25,
AWX                                                                   550       3.2500   4.3200    -1,787.50    0.16     1,787.34   0.00     588.50           O
                                      10:40:52
                                      2018-07-25,
AWX                                                                  9,543   3.2781882   4.3200   -31,283.75   -30.94   31,314.69   0.00    9,942.01        O;P
                                      10:40:53
                                      2018-07-25,
AWX                                                                  9,920   3.2719123   4.3200   -32,457.37   -42.93   32,500.30   0.00   10,397.03        O;P
                                      10:41:01
                                      2018-07-25,
AWX                                                                  6,300   3.2628571   4.3200   -20,556.00   -27.07   20,583.07   0.00    6,660.00        O;P
                                      10:41:09
                                      2018-07-25,
AWX                                                                  6,042    3.310758   4.3200   -20,003.60   -16.15   20,019.75   0.00    6,097.84        O;P
                                      10:41:15
                                      2018-07-25,
AWX                                                                  1,393      3.3200   4.3200    -4,624.76    -6.25    4,631.01   0.00    1,393.00        O;P
                                      10:41:19
                                      2018-07-25,
AWX                                                                  3,000      3.3100   4.3200    -9,930.00    -3.40    9,933.40   0.00    3,030.00        O;P
                                      10:41:46
                                      2018-07-25,
AWX                                                                  9,000   3.3372222   4.3200   -30,035.00   -29.61   30,064.61   0.00    8,845.00        O;P
                                      10:41:55
                                      2018-07-25,
AWX                                                                  3,000      3.3199   4.3200    -9,959.70    -4.85    9,964.55   0.00    3,000.30        O;P
                                      10:42:26
                                      2018-07-25,
AWX                                                                   300       3.3100   4.3200     -993.00     0.09      992.91    0.00     303.00           O
                                      10:42:28
                                      2018-07-25,
AWX                                                                  3,000      3.3300   4.3200    -9,990.00    -1.70    9,991.70   0.00    2,970.00        O;P
                                      10:42:51
                                      2018-07-25,
AWX                                                                  3,000      3.3500   4.3200   -10,050.00    0.90    10,049.10   0.00    2,910.00        O;P
                                      10:43:03
                                      2018-07-25,
AWX                                                                  2,350      3.3400   4.3200    -7,849.00    0.70     7,848.30   0.00    2,303.00        O;P
                                      10:43:06
                                      2018-07-25,
AWX                                                                  2,800      3.3200   4.3200    -9,296.00    0.84     9,295.16   0.00    2,800.00        O;P
                                      10:43:09


Activity Statement - January 1, 2018 - December 31, 2018                                                                                               Page: 952
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 25 of 72

Trades
                                      2018-07-25,
AWX                                                                   350       3.3100   4.3200    -1,158.50    0.14     1,158.36   0.00    353.50           O
                                      10:43:10
                                      2018-07-25,
AWX                                                                   500       3.3200   4.3200    -1,660.00    0.20     1,659.80   0.00    500.00         O;P
                                      10:43:29
                                      2018-07-25,
AWX                                                                   500       3.3300   4.3200    -1,665.00    -1.15    1,666.15   0.00    495.00         O;P
                                      10:43:33
                                      2018-07-25,
AWX                                                                   700       3.3400   4.3200    -2,338.00    -3.29    2,341.29   0.00    686.00         O;P
                                      10:43:35
                                      2018-07-25,
AWX                                                                  1,300      3.3500   4.3200    -4,355.00    -6.11    4,361.11   0.00   1,261.00        O;P
                                      10:43:38
                                      2018-07-25,
AWX                                                                   400       3.3500   4.3200    -1,340.00    0.12     1,339.88   0.00    388.00           O
                                      10:43:51
                                      2018-07-25,
AWX                                                                   243       3.3400   4.3200     -811.62     0.07      811.55    0.00    238.14         O;P
                                      10:44:01
                                      2018-07-25,
AWX                                                                  1,500      3.3300   4.3200    -4,995.00    0.45     4,994.55   0.00   1,485.00          O
                                      10:44:05
                                      2018-07-25,
AWX                                                                   645       3.3200   4.3200    -2,141.40    0.19     2,141.21   0.00    645.00           O
                                      10:44:31
                                      2018-07-25,
AWX                                                                  1,000      3.3100   4.3200    -3,310.00    0.40     3,309.60   0.00   1,010.00          O
                                      10:44:49
                                      2018-07-25,
AWX                                                                   408       3.3100   4.3200    -1,350.48    0.12     1,350.36   0.00    412.08         O;P
                                      10:44:51
                                      2018-07-25,
AWX                                                                  3,000      3.3200   4.3200    -9,960.00   -12.98    9,972.98   0.00   3,000.00        O;P
                                      10:44:59
                                      2018-07-25,
AWX                                                                  3,000      3.3500   4.3200   -10,050.00    0.90    10,049.10   0.00   2,910.00        O;P
                                      10:45:27
                                      2018-07-25,
AWX                                                                  2,300      3.3500   4.3200    -7,705.00   -10.81    7,715.81   0.00   2,231.00        O;P
                                      10:45:39
                                      2018-07-25,
AWX                                                                  3,000      3.3500   4.3200   -10,050.00    0.90    10,049.10   0.00   2,910.00        O;P
                                      10:46:01
                                      2018-07-25,
AWX                                                                   500       3.3500   4.3200    -1,675.00    0.20     1,674.80   0.00    485.00           O
                                      10:46:02
                                      2018-07-25,
AWX                                                                  2,500      3.3200   4.3200    -8,300.00    0.75     8,299.25   0.00   2,500.00        O;P
                                      10:46:04
                                      2018-07-25,
AWX                                                                  1,300      3.3100   4.3200    -4,303.00    0.52     4,302.48   0.00   1,313.00          O
                                      10:46:06
                                      2018-07-25,
AWX                                                                  1,543      3.3100   4.3200    -5,107.33    -2.54    5,109.87   0.00   1,558.43        O;P
                                      10:46:07
                                      2018-07-25,
AWX                                                                  1,725      3.3200   4.3200    -5,727.00    -0.49    5,727.49   0.00   1,725.00        O;P
                                      10:46:10
                                      2018-07-25,
AWX                                                                  2,500      3.3500   4.3200    -8,375.00    1.00     8,374.00   0.00   2,425.00        O;P
                                      10:46:28
                                      2018-07-25,
AWX                                                                  3,000      3.3300   4.3200    -9,990.00    0.90     9,989.10   0.00   2,970.00        O;P
                                      10:46:29
                                      2018-07-25,
AWX                                                                   275       3.3200   4.3200     -913.00     0.08      912.92    0.00    275.00         O;P
                                      10:46:31
                                      2018-07-25,
AWX                                                                   464       3.3100   4.3200    -1,535.84    0.14     1,535.70   0.00    468.64         O;P
                                      10:46:32
                                      2018-07-25,
AWX                                                                  2,600   3.3388462   4.3200    -8,681.00   -11.17    8,692.17   0.00   2,551.00        O;P
                                      10:46:57
                                      2018-07-25,
AWX                                                                  3,000   3.3387833   4.3200   -10,016.35    -6.64   10,022.99   0.00   2,943.65        O;P
                                      10:48:09
                                      2018-07-25,
AWX                                                                  2,265      3.3400   4.3200    -7,565.10    -5.19    7,570.29   0.00   2,219.70        O;P
                                      10:48:14
                                      2018-07-25,
AWX                                                                  1,200      3.3500   4.3200    -4,020.00    0.48     4,019.52   0.00   1,164.00        O;P
                                      10:52:55
                                      2018-07-25,
AWX                                                                  3,000      3.3500   4.3200   -10,050.00    0.90    10,049.10   0.00   2,910.00        O;P
                                      10:56:01


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 953
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 26 of 72

Trades
                                      2018-07-25,
AWX                                                                  3,000      3.3500   4.3200   -10,050.00    1.20    10,048.80         0.00   2,910.00        O;P
                                      10:56:01
                                      2018-07-25,
AWX                                                                   936       3.3500   4.3200    -3,135.60    0.37     3,135.23         0.00    907.92         O;P
                                      10:56:02
                                      2018-07-25,
AWX                                                                  2,200      3.3500   4.3200    -7,370.00    0.88     7,369.12         0.00   2,134.00        O;P
                                      10:58:32
                                      2018-07-25,
AWX                                                                  3,320      3.3500   4.3200   -11,122.00    -5.75   11,127.75         0.00   3,220.40        O;P
                                      10:58:38
                                      2018-07-25,
AWX                                                                  1,595      3.3500   4.3200    -5,343.25    0.64     5,342.61         0.00   1,547.15        O;P
                                      11:01:05
                                      2018-07-25,
AWX                                                                  3,000      3.4000   4.3200   -10,200.00   -14.10   10,214.10         0.00   2,760.00        O;P
                                      11:10:25
                                      2018-07-25,
AWX                                                                   210       3.4000   4.3200     -714.00     -1.02      715.02         0.00    193.20           O
                                      11:10:30
                                      2018-07-25,
AWX                                                                  1,000     3.42903   4.3200    -3,429.03    -1.45    3,430.48         0.00    890.97         O;P
                                      11:11:09
                                      2018-07-25,
AWX                                                                  1,000      3.4377   4.3200    -3,437.70    -1.45    3,439.15         0.00    882.30         O;P
                                      11:11:13
                                      2018-07-25,
AWX                                                                  1,000      3.4354   4.3200    -3,435.40    -1.70    3,437.10         0.00    884.60         O;P
                                      11:11:15
                                      2018-07-25,
AWX                                                                  1,000      3.4400   4.3200    -3,440.00    -1.70    3,441.70         0.00    880.00         O;P
                                      11:11:18
                                      2018-07-25,
AWX                                                                  1,000      3.4360   4.3200    -3,436.00    -4.40    3,440.40         0.00    884.00         O;P
                                      11:11:21
                                      2018-07-25,
AWX                                                                   850    3.4388235   4.3200    -2,923.00    -2.80    2,925.80         0.00    749.00         O;P
                                      11:11:24
                                      2018-07-25,
AWX                                                                 -2,500      4.1508   4.3200   10,377.00     -0.79    -7,240.14    3,136.07    -423.00        C;P
                                      11:22:40
                                      2018-07-25,
AWX                                                                 -2,500      4.1800   4.3200   10,450.00     -0.29    -7,208.48    3,241.23    -350.00        C;P
                                      11:22:40
                                      2018-07-25,
AWX                                                                 -2,500      4.2100   4.3200   10,525.00     -1.54    -7,076.13    3,447.33    -275.00        C;P
                                      11:22:40
                                      2018-07-25,
AWX                                                                 -2,500      4.2404   4.3200   10,601.00     -0.62    -7,137.75    3,462.63    -199.00        C;P
                                      11:22:40
                                      2018-07-25,
AWX                                                                 -2,387      4.2500   4.3200   10,144.75     -8.04    -6,829.61    3,307.11    -167.09        C;P
                                      11:26:57
                                      2018-07-25,
AWX                                                                 -5,000      4.2700   4.3200   21,350.00     1.08    -14,038.95    7,312.13    -250.00        C;P
                                      11:27:52
                                      2018-07-25,
AWX                                                                 -2,500      4.2000   4.3200   10,500.00     0.53     -7,037.76    3,462.77    -300.00        C;P
                                      11:35:09
                                      2018-07-25,
AWX                                                                 -2,500      4.2312   4.3200   10,578.00     -3.19    -7,023.95    3,550.87    -222.00        C;P
                                      11:35:11
                                      2018-07-25,
AWX                                                                 -2,500      4.2500   4.3200   10,625.00     0.32     -7,023.95    3,601.37    -175.00        C;P
                                      11:35:11
                                      2018-07-25,
AWX                                                                 -5,000      4.2900   4.3200   21,450.00     1.12    -13,949.47    7,501.65    -150.00        C;P
                                      11:36:32
                                      2018-07-25,
AWX                                                                 -5,000      4.3100   4.3200   21,550.00     1.12    -13,963.43    7,587.69     -50.00        C;P
                                      11:36:33
                                      2018-07-25,
AWX                                                                 -5,000      4.3300   4.3200   21,650.00     1.04    -14,048.96    7,602.07     50.00         C;P
                                      11:36:34
                                      2018-07-25,
AWX                                                                 -7,000   4.3638571   4.3200   30,547.00     -9.68   -20,061.58   10,475.74    307.00         C;P
                                      11:36:34
                                      2018-07-25,
AWX                                                                 -5,000      4.4000   4.3200   22,000.00     0.90    -14,620.11    7,380.79    400.00         C;P
                                      11:36:34
                                      2018-07-25,
AWX                                                                 -5,000      4.4200   4.3200   22,100.00     1.11    -14,721.67    7,379.45    500.00         C;P
                                      11:36:34
                                      2018-07-25,
AWX                                                                 -2,500      4.1500   4.3200   10,375.00     0.53     -7,182.73    3,192.80    -425.00        C;P
                                      13:28:20


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 954
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 27 of 72

Trades
                                      2018-07-25,
AWX                                                                 -2,500    4.1800   4.3200   10,450.00   0.31     -7,091.81   3,358.51   -350.00        C;P
                                      13:28:20
                                      2018-07-25,
AWX                                                                 -5,000    4.2000   4.3200   21,000.00   -4.87   -14,270.59   6,724.54   -600.00        C;P
                                      13:29:50
                                      2018-07-25,
AWX                                                                 -2,500    4.2100   4.3200   10,525.00   0.56     -7,263.60   3,261.96   -275.00        C;P
                                      13:29:51
                                      2018-07-25,
AWX                                                                 -5,000    4.2300   4.3200   21,150.00   -2.08   -14,756.70   6,391.22   -450.00        C;P
                                      13:29:56
                                      2018-07-25,
AWX                                                                 -2,500    4.2400   4.3200   10,600.00   0.35     -7,369.60   3,230.75   -200.00        C;P
                                      13:29:56
                                      2018-07-25,
AWX                                                                 -2,000    4.2000   4.3200    8,400.00   0.42     -5,902.68   2,497.74   -240.00        C;P
                                      13:39:40
                                      2018-07-25,
AWX                                                                  1,000   3.86955   4.3200   -3,869.55   -3.80    3,873.35        0.00   450.45         O;P
                                      14:00:26
                                      2018-07-25,
AWX                                                                  1,000    3.8700   4.3200   -3,870.00   -4.70    3,874.70        0.00   450.00         O;P
                                      14:00:29
                                      2018-07-25,
AWX                                                                  1,000    3.8700   4.3200   -3,870.00   -4.70    3,874.70        0.00   450.00         O;P
                                      14:00:30
                                      2018-07-25,
AWX                                                                   900     3.8600   4.3200   -3,474.00   0.36     3,473.64        0.00   414.00         O;P
                                      14:00:30
                                      2018-07-25,
AWX                                                                   100     3.8700   4.3200     -387.00   -0.67      387.67        0.00    45.00           O
                                      14:00:34
                                      2018-07-25,
AWX                                                                  1,000   3.88721   4.3200   -3,887.21   -2.00    3,889.21        0.00   432.79         O;P
                                      14:00:37
                                      2018-07-25,
AWX                                                                  1,000    3.8969   4.3200   -3,896.90   -1.70    3,898.60        0.00   423.10           O
                                      14:00:40
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:00:44
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:00:46
                                      2018-07-25,
AWX                                                                  1,000    3.8980   4.3200   -3,898.00   -4.70    3,902.70        0.00   422.00         O;P
                                      14:00:47
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:00:48
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:00:48
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   0.31     3,899.69        0.00   420.00         O;P
                                      14:00:50
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   0.30     3,899.70        0.00   420.00           O
                                      14:00:54
                                      2018-07-25,
AWX                                                                  1,000   3.89796   4.3200   -3,897.96   -2.00    3,899.96        0.00   422.04         O;P
                                      14:01:01
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:01:04
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   -4.70    3,904.70        0.00   420.00         O;P
                                      14:01:06
                                      2018-07-25,
AWX                                                                  1,000   3.91876   4.3200   -3,918.76   -3.22    3,921.98        0.00   401.24         O;P
                                      14:01:10
                                      2018-07-25,
AWX                                                                  1,000    3.9200   4.3200   -3,920.00   -1.35    3,921.35        0.00   400.00         O;P
                                      14:01:12
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   0.30     3,899.70        0.00   420.00         O;P
                                      14:01:23
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   0.40     3,899.60        0.00   420.00           O
                                      14:01:24
                                      2018-07-25,
AWX                                                                  1,000    3.8954   4.3200   -3,895.40   -1.70    3,897.10        0.00   424.60           O
                                      14:01:34
                                      2018-07-25,
AWX                                                                  1,000    3.8940   4.3200   -3,894.00   -3.52    3,897.52        0.00   426.00         O;P
                                      14:01:35


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 955
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 28 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,000     3.9000   4.3200    -3,900.00    -4.42    3,904.42        0.00    420.00         O;P
                                      14:01:36
                                      2018-07-25,
AWX                                                                  1,000     3.9000   4.3200    -3,900.00    -2.74    3,902.74        0.00    420.00         O;P
                                      14:01:36
                                      2018-07-25,
AWX                                                                  2,500   3.907356   4.3200    -9,768.39    -4.52    9,772.91        0.00   1,031.61        O;P
                                      14:01:45
                                      2018-07-25,
AWX                                                                  2,500   3.927308   4.3200    -9,818.27    -4.25    9,822.52        0.00    981.73         O;P
                                      14:01:46
                                      2018-07-25,
AWX                                                                  2,500   3.928892   4.3200    -9,822.23   -11.15    9,833.38        0.00    977.77         O;P
                                      14:01:47
                                      2018-07-25,
AWX                                                                  2,500   3.936456   4.3200    -9,841.14    -8.32    9,849.46        0.00    958.86         O;P
                                      14:01:48
                                      2018-07-25,
AWX                                                                  2,500     3.9500   4.3200    -9,875.00    0.75     9,874.25        0.00    925.00           O
                                      14:01:50
                                      2018-07-25,
AWX                                                                  2,500     3.9488   4.3200    -9,872.00    -2.06    9,874.06        0.00    928.00         O;P
                                      14:01:55
                                      2018-07-25,
AWX                                                                  2,500    3.94706   4.3200    -9,867.65    -4.25    9,871.90        0.00    932.35         O;P
                                      14:01:58
                                      2018-07-25,
AWX                                                                  2,500    3.94826   4.3200    -9,870.65   -10.85    9,881.50        0.00    929.35         O;P
                                      14:01:59
                                      2018-07-25,
AWX                                                                  2,500   3.977804   4.3200    -9,944.51    -5.77    9,950.28        0.00    855.49         O;P
                                      14:02:00
                                      2018-07-25,
AWX                                                                  2,500   3.978804   4.3200    -9,947.01    -8.45    9,955.46        0.00    852.99         O;P
                                      14:02:01
                                      2018-07-25,
AWX                                                                  2,500     3.9800   4.3200    -9,950.00    -0.64    9,950.64        0.00    850.00         O;P
                                      14:02:01
                                      2018-07-25,
AWX                                                                  2,500   3.977248   4.3200    -9,943.12    -4.25    9,947.37        0.00    856.88         O;P
                                      14:02:07
                                      2018-07-25,
AWX                                                                  2,500   3.988656   4.3200    -9,971.64    -9.49    9,981.13        0.00    828.36         O;P
                                      14:02:07
                                      2018-07-25,
AWX                                                                  2,500     4.0000   4.3200   -10,000.00    1.00     9,999.00        0.00    800.00         O;P
                                      14:02:38
                                      2018-07-25,
AWX                                                                  5,000     3.9998   4.3200   -19,999.00    1.48    19,997.52        0.00   1,601.00        O;P
                                      14:03:44
                                      2018-07-25,
AWX                                                                 -5,000     4.2500   4.3200   21,250.00     1.12    -14,924.06   6,327.07    -350.00        C;P
                                      14:09:08
                                      2018-07-25,
AWX                                                                 -5,000     4.3700   4.3200   21,850.00     1.09    -14,973.01   6,878.08    250.00         C;P
                                      14:09:17
                                      2018-07-25,
AWX                                                                  1,000     3.9000   4.3200    -3,900.00    -1.55    3,901.55        0.00    420.00         O;P
                                      14:38:06
                                      2018-07-25,
AWX                                                                  1,000    3.92678   4.3200    -3,926.78    -1.55    3,928.33        0.00    393.22         O;P
                                      14:38:10
                                      2018-07-25,
AWX                                                                  1,000    3.92586   4.3200    -3,925.86    -1.65    3,927.51        0.00    394.14         O;P
                                      14:38:11
                                      2018-07-25,
AWX                                                                  1,000    3.92678   4.3200    -3,926.78    -1.55    3,928.33        0.00    393.22         O;P
                                      14:38:12
                                      2018-07-25,
AWX                                                                  1,000    3.92954   4.3200    -3,929.54    -2.75    3,932.29        0.00    390.46         O;P
                                      14:38:12
                                      2018-07-25,
AWX                                                                  1,000     3.9300   4.3200    -3,930.00    -2.75    3,932.75        0.00    390.00         O;P
                                      14:38:13
                                      2018-07-25,
AWX                                                                  1,000    3.92586   4.3200    -3,925.86    -1.65    3,927.51        0.00    394.14         O;P
                                      14:38:13
                                      2018-07-25,
AWX                                                                  1,000     3.9290   4.3200    -3,929.00    -0.85    3,929.85        0.00    391.00         O;P
                                      14:38:14
                                      2018-07-25,
AWX                                                                  1,000    3.94276   4.3200    -3,942.76    -4.14    3,946.90        0.00    377.24         O;P
                                      14:38:16
                                      2018-07-25,
AWX                                                                  1,000     3.9500   4.3200    -3,950.00    -2.32    3,952.32        0.00    370.00         O;P
                                      14:38:17


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                  Page: 956
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 29 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,000    3.9490   4.3200   -3,949.00   -1.64   3,950.64   0.00   371.00        O;P
                                      14:38:17
                                      2018-07-25,
AWX                                                                  1,000    3.9500   4.3200   -3,950.00   0.30    3,949.70   0.00   370.00        O;P
                                      14:38:17
                                      2018-07-25,
AWX                                                                  1,000    3.9300   4.3200   -3,930.00   0.40    3,929.60   0.00   390.00          O
                                      14:38:17
                                      2018-07-25,
AWX                                                                  1,000    3.9500   4.3200   -3,950.00   0.40    3,949.60   0.00   370.00        O;P
                                      14:38:19
                                      2018-07-25,
AWX                                                                  1,000    3.9600   4.3200   -3,960.00   -4.35   3,964.35   0.00   360.00        O;P
                                      14:38:20
                                      2018-07-25,
AWX                                                                  1,000    3.9500   4.3200   -3,950.00   0.40    3,949.60   0.00   370.00        O;P
                                      14:38:20
                                      2018-07-25,
AWX                                                                  1,000    3.9600   4.3200   -3,960.00   -4.70   3,964.70   0.00   360.00          O
                                      14:38:20
                                      2018-07-25,
AWX                                                                  1,000    3.9554   4.3200   -3,955.40   -1.70   3,957.10   0.00   364.60          O
                                      14:38:20
                                      2018-07-25,
AWX                                                                  1,000    3.9480   4.3200   -3,948.00   -4.70   3,952.70   0.00   372.00        O;P
                                      14:38:21
                                      2018-07-25,
AWX                                                                  1,000    3.9524   4.3200   -3,952.40   -1.40   3,953.80   0.00   367.60        O;P
                                      14:38:21
                                      2018-07-25,
AWX                                                                  1,000    3.9532   4.3200   -3,953.20   -1.30   3,954.50   0.00   366.80        O;P
                                      14:38:21
                                      2018-07-25,
AWX                                                                  1,000    3.9480   4.3200   -3,948.00   -2.70   3,950.70   0.00   372.00        O;P
                                      14:38:23
                                      2018-07-25,
AWX                                                                  1,000   3.95865   4.3200   -3,958.65   -2.00   3,960.65   0.00   361.35        O;P
                                      14:38:24
                                      2018-07-25,
AWX                                                                  1,000    3.9570   4.3200   -3,957.00   -4.70   3,961.70   0.00   363.00        O;P
                                      14:38:24
                                      2018-07-25,
AWX                                                                  1,000    3.9600   4.3200   -3,960.00   -4.70   3,964.70   0.00   360.00          O
                                      14:38:24
                                      2018-07-25,
AWX                                                                  1,000   3.95867   4.3200   -3,958.67   -2.00   3,960.67   0.00   361.33        O;P
                                      14:38:25
                                      2018-07-25,
AWX                                                                  1,000    3.9550   4.3200   -3,955.00   -4.68   3,959.68   0.00   365.00        O;P
                                      14:38:27
                                      2018-07-25,
AWX                                                                  1,000    3.9590   4.3200   -3,959.00   -4.70   3,963.70   0.00   361.00        O;P
                                      14:38:28
                                      2018-07-25,
AWX                                                                  1,000    3.9530   4.3200   -3,953.00   -4.70   3,957.70   0.00   367.00        O;P
                                      14:38:28
                                      2018-07-25,
AWX                                                                  1,000   3.95923   4.3200   -3,959.23   -2.60   3,961.83   0.00   360.77        O;P
                                      14:38:29
                                      2018-07-25,
AWX                                                                  1,000    3.9600   4.3200   -3,960.00   -4.70   3,964.70   0.00   360.00        O;P
                                      14:38:29
                                      2018-07-25,
AWX                                                                  1,000    3.9454   4.3200   -3,945.40   -1.70   3,947.10   0.00   374.60          O
                                      14:38:32
                                      2018-07-25,
AWX                                                                  1,000    3.9475   4.3200   -3,947.50   -2.44   3,949.94   0.00   372.50        O;P
                                      14:38:32
                                      2018-07-25,
AWX                                                                  1,000    3.9480   4.3200   -3,948.00   -2.46   3,950.46   0.00   372.00        O;P
                                      14:38:33
                                      2018-07-25,
AWX                                                                  1,000    3.9500   4.3200   -3,950.00   -3.30   3,953.30   0.00   370.00        O;P
                                      14:38:33
                                      2018-07-25,
AWX                                                                  1,000    3.9500   4.3200   -3,950.00   -4.70   3,954.70   0.00   370.00        O;P
                                      14:38:33
                                      2018-07-25,
AWX                                                                  1,000   3.94103   4.3200   -3,941.03   -4.70   3,945.73   0.00   378.97        O;P
                                      14:38:34
                                      2018-07-25,
AWX                                                                  1,000   3.94892   4.3200   -3,948.92   -2.60   3,951.52   0.00   371.08        O;P
                                      14:38:35
                                      2018-07-25,
AWX                                                                  1,000    3.9000   4.3200   -3,900.00   0.40    3,899.60   0.00   420.00          O
                                      14:38:35


Activity Statement - January 1, 2018 - December 31, 2018                                                                                       Page: 957
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 30 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,000     3.9200   4.3200    -3,920.00    -4.70    3,924.70   0.00    400.00         O;P
                                      14:38:35
                                      2018-07-25,
AWX                                                                  1,000    3.94518   4.3200    -3,945.18    -1.70    3,946.88   0.00    374.82         O;P
                                      14:38:35
                                      2018-07-25,
AWX                                                                  1,000    3.94806   4.3200    -3,948.06    -1.70    3,949.76   0.00    371.94         O;P
                                      14:38:36
                                      2018-07-25,
AWX                                                                  1,000    3.95181   4.3200    -3,951.81    -3.20    3,955.01   0.00    368.19         O;P
                                      14:38:36
                                      2018-07-25,
AWX                                                                  1,000     3.9550   4.3200    -3,955.00    -4.70    3,959.70   0.00    365.00         O;P
                                      14:38:36
                                      2018-07-25,
AWX                                                                  1,000    3.95931   4.3200    -3,959.31    -3.20    3,962.51   0.00    360.69         O;P
                                      14:38:37
                                      2018-07-25,
AWX                                                                  1,000     3.9570   4.3200    -3,957.00    -4.70    3,961.70   0.00    363.00         O;P
                                      14:38:37
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00         O;P
                                      14:38:37
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00           O
                                      14:38:38
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00           O
                                      14:38:38
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00         O;P
                                      14:38:39
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00           O
                                      14:38:39
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00           O
                                      14:38:39
                                      2018-07-25,
AWX                                                                  1,000    3.96492   4.3200    -3,964.92    -4.70    3,969.62   0.00    355.08         O;P
                                      14:38:40
                                      2018-07-25,
AWX                                                                  1,000    3.96908   4.3200    -3,969.08    -4.70    3,973.78   0.00    350.92         O;P
                                      14:38:40
                                      2018-07-25,
AWX                                                                  1,000     3.9600   4.3200    -3,960.00    -4.70    3,964.70   0.00    360.00         O;P
                                      14:38:40
                                      2018-07-25,
AWX                                                                  1,000     3.9700   4.3200    -3,970.00    -4.70    3,974.70   0.00    350.00         O;P
                                      14:38:41
                                      2018-07-25,
AWX                                                                  1,000    3.97065   4.3200    -3,970.65    -4.40    3,975.05   0.00    349.35         O;P
                                      14:38:41
                                      2018-07-25,
AWX                                                                  1,000     3.9700   4.3200    -3,970.00    -4.70    3,974.70   0.00    350.00         O;P
                                      14:38:42
                                      2018-07-25,
AWX                                                                  1,000     3.9700   4.3200    -3,970.00    -4.70    3,974.70   0.00    350.00         O;P
                                      14:38:42
                                      2018-07-25,
AWX                                                                  1,000     3.9700   4.3200    -3,970.00    -4.70    3,974.70   0.00    350.00         O;P
                                      14:38:42
                                      2018-07-25,
AWX                                                                  1,000     3.9700   4.3200    -3,970.00    -4.70    3,974.70   0.00    350.00         O;P
                                      14:38:43
                                      2018-07-25,
AWX                                                                 10,000   3.977519   4.3200   -39,775.19   -43.71   39,818.90   0.00   3,424.81        O;P
                                      14:38:46
                                      2018-07-25,
AWX                                                                  1,000     3.9790   4.3200    -3,979.00    -4.10    3,983.10   0.00    341.00         O;P
                                      14:40:06
                                      2018-07-25,
AWX                                                                  1,000     3.9800   4.3200    -3,980.00    -2.70    3,982.70   0.00    340.00         O;P
                                      14:40:08
                                      2018-07-25,
AWX                                                                  1,000     3.9900   4.3200    -3,990.00    -4.70    3,994.70   0.00    330.00         O;P
                                      14:40:12
                                      2018-07-25,
AWX                                                                  1,000     3.9900   4.3200    -3,990.00    -4.70    3,994.70   0.00    330.00         O;P
                                      14:40:12
                                      2018-07-25,
AWX                                                                  1,000     4.0000   4.3200    -4,000.00    -4.70    4,004.70   0.00    320.00         O;P
                                      14:40:13
                                      2018-07-25,
AWX                                                                  1,000     4.0000   4.3200    -4,000.00    0.40     3,999.60   0.00    320.00         O;P
                                      14:40:19


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 958
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 31 of 72

Trades
                                      2018-07-25,
AWX                                                                  1,000      3.9780   4.3200    -3,978.00    -3.08    3,981.08   0.00    342.00         O;P
                                      14:40:36
                                      2018-07-25,
AWX                                                                  1,000      3.9900   4.3200    -3,990.00    -0.11    3,990.11   0.00    330.00         O;P
                                      14:40:39
                                      2018-07-25,
AWX                                                                  1,000      4.0000   4.3200    -4,000.00    -4.70    4,004.70   0.00    320.00         O;P
                                      14:40:41
                                      2018-07-25,
AWX                                                                  1,000      4.0000   4.3200    -4,000.00    -4.70    4,004.70   0.00    320.00         O;P
                                      14:40:42
                                      2018-07-25,
AWX                                                                  1,000      4.0000   4.3200    -4,000.00    -4.70    4,004.70   0.00    320.00         O;P
                                      14:40:43
                                      2018-07-25,
AWX                                                                  1,000      3.9970   4.3200    -3,997.00    -4.70    4,001.70   0.00    323.00         O;P
                                      14:40:44
                                      2018-07-25,
AWX                                                                  1,000     3.99901   4.3200    -3,999.01    -2.00    4,001.01   0.00    320.99         O;P
                                      14:40:45
                                      2018-07-25,
AWX                                                                   700       4.0000   4.3200    -2,800.00    -1.29    2,801.29   0.00    224.00         O;P
                                      14:40:45
                                      2018-07-25,
AWX                                                                  1,800   3.9995278   4.3200    -7,199.15    -3.38    7,202.53   0.00    576.85         O;P
                                      14:41:13
                                      2018-07-25,
AWX                                                                  1,800      4.0000   4.3200    -7,200.00    0.12     7,199.88   0.00    576.00         O;P
                                      14:41:14
                                      2018-07-25,
AWX                                                                  1,800      4.0000   4.3200    -7,200.00    0.72     7,199.28   0.00    576.00           O
                                      14:41:16
                                      2018-07-25,
AWX                                                                  1,800   3.9767167   4.3200    -7,158.09    -3.96    7,162.05   0.00    617.91         O;P
                                      14:41:28
                                      2018-07-25,
AWX                                                                   100       3.9700   4.3200     -397.00     -0.17     397.17    0.00     35.00           O
                                      14:42:16
                                      2018-07-25,
AWX                                                                   403    3.9797767   4.3200    -1,603.85    -0.58    1,604.43   0.00    137.11         O;P
                                      14:42:17
                                      2018-07-25,
AWX                                                                   500       3.9900   4.3200    -1,995.00    0.15     1,994.85   0.00    165.00           O
                                      14:42:23
                                      2018-07-25,
AWX                                                                   900       3.9700   4.3200    -3,573.00    -3.65    3,576.65   0.00    315.00         O;P
                                      14:44:16
                                      2018-07-25,
AWX                                                                  1,000     3.99492   4.3200    -3,994.92    -1.72    3,996.64   0.00    325.08         O;P
                                      14:44:19
                                      2018-07-25,
AWX                                                                  1,000     4.01721   4.3200    -4,017.21    -1.65    4,018.86   0.00    302.79         O;P
                                      14:44:26
                                      2018-07-25,
AWX                                                                  1,000     4.00817   4.3200    -4,008.17    -1.70    4,009.87   0.00    311.83         O;P
                                      14:45:36
                                      2018-07-25,
AWX                                                                  1,000      4.0090   4.3200    -4,009.00    -1.40    4,010.40   0.00    311.00         O;P
                                      14:45:37
                                      2018-07-25,
AWX                                                                   100       4.0100   4.3200     -401.00     -0.67     401.67    0.00     31.00           O
                                      14:45:42
                                      2018-07-25,
AWX                                                                   800       4.0200   4.3200    -3,216.00    -3.41    3,219.41   0.00    240.00         O;P
                                      14:45:44
                                      2018-07-25,
AWX                                                                   250       4.0100   4.3200    -1,002.50    0.07     1,002.43   0.00     77.50           O
                                      14:47:01
                                      2018-07-25,
AWX                                                                    60       4.0200   4.3200     -241.20     -0.24     241.44    0.00     18.00         O;P
                                      14:47:02
                                      2018-07-25,
AWX                                                                  1,000      4.0270   4.3200    -4,027.00    -4.40    4,031.40   0.00    293.00         O;P
                                      14:47:06
                                      2018-07-25,
AWX                                                                   500       4.0280   4.3200    -2,014.00    -2.35    2,016.35   0.00    146.00         O;P
                                      14:47:09
                                      2018-07-25,
AWX                                                                  1,000      4.0000   4.3200    -4,000.00    -0.80    4,000.80   0.00    320.00         O;P
                                      14:47:17
                                      2018-07-25,
AWX                                                                 10,000     3.99815   4.3200   -39,981.50   -44.01   40,025.51   0.00   3,218.50        O;P
                                      14:48:08
                                      2018-07-25,
AWX                                                                   400       4.0000   4.3200    -1,600.00    -0.76    1,600.76   0.00    128.00           O
                                      14:48:46


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 959
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 32 of 72

Trades
                                      2018-07-25,
AWX                                                                   100       4.0400   4.3200     -404.00     -0.67      404.67        0.00     28.00           O
                                      14:49:12
                                      2018-07-25,
AWX                                                                  1,000      4.0400   4.3200    -4,040.00    -4.70    4,044.70        0.00    280.00         O;P
                                      14:49:20
                                      2018-07-25,
AWX                                                                  1,000     4.04764   4.3200    -4,047.64    -3.86    4,051.50        0.00    272.36         O;P
                                      14:49:21
                                      2018-07-25,
AWX                                                                  1,000      4.0500   4.3200    -4,050.00    -4.70    4,054.70        0.00    270.00         O;P
                                      14:49:22
                                      2018-07-25,
AWX                                                                    50       4.0000   4.3200     -200.00     -0.39      200.39        0.00     16.00           O
                                      14:51:12
                                      2018-07-25,
AWX                                                                  1,000      4.0400   4.3200    -4,040.00    -0.42    4,040.42        0.00    280.00         O;P
                                      14:51:19
                                      2018-07-25,
AWX                                                                  1,000     4.04756   4.3200    -4,047.56    -1.70    4,049.26        0.00    272.44         O;P
                                      14:51:22
                                      2018-07-25,
AWX                                                                   590       4.0500   4.3200    -2,389.50    -2.77    2,392.27        0.00    159.30         O;P
                                      14:51:23
                                      2018-07-25,
AWX                                                                   900       4.0700   4.3200    -3,663.00    -4.23    3,667.23        0.00    225.00         O;P
                                      14:51:28
                                      2018-07-25,
AWX                                                                   300       3.9391   4.3200    -1,181.73    -1.11    1,182.84        0.00    114.27         O;P
                                      15:05:48
                                      2018-07-25,
AWX                                                                 -5,000      4.2000   4.3200   21,000.00     -6.27   -14,838.68   6,155.05    -600.00        C;P
                                      15:38:38
                                      2018-07-25,
AWX                                                                  -800      4.14375   4.3200    3,315.00     -0.90    -2,403.57    910.53     -141.00        C;P
                                      15:44:23
                                      2018-07-25,
AWX                                                                 -1,700      4.1400   4.3200    7,038.00     -3.19    -5,082.11   1,952.71    -306.00        C;P
                                      15:56:21
                                      2018-07-25,
AWX                                                                 -2,500      4.1600   4.3200   10,400.00     -4.69    -7,459.14   2,936.17    -400.00        C;P
                                      15:56:52
                                      2018-07-25,
AWX                                                                 -5,000    4.240508   4.3200   21,202.54     -9.36   -14,839.35   6,353.83    -397.46        C;P
                                      15:56:56
                                      2018-07-25,
AWX                                                                  -600       4.3200   4.3200    2,592.00     -0.68    -1,774.95    816.37        0.00        C;P
                                      15:57:40
                                      2018-07-25,
AWX                                                                 -5,000      4.2836   4.3200   21,418.00     -8.21   -14,674.96   6,734.83    -182.00        C;P
                                      15:57:40
                                      2018-07-25,
AWX                                                                  -900    4.3066667   4.3200    3,876.00     -1.84    -2,614.39   1,259.77     -12.00        C;P
                                      15:59:55
                                      2018-07-25,
AWX                                                                 -3,900      4.3200   4.3200   16,848.00     0.09    -11,403.19   5,444.91       0.00        C;P
                                      16:00:00
                                      2018-07-25,
AWX                                                                  -300       4.3000   4.3200    1,290.00     0.04      -877.39     412.65       -6.00          C
                                      16:00:59
                                      2018-07-25,
AWX                                                                    -50      4.2800   4.3200      214.00     -0.52     -147.59      65.89       -2.00          C
                                      16:14:37
                                      2018-07-25,
AWX                                                                    -28      4.2500   4.3200      119.00     -0.30       -82.56     36.14       -1.96          C
                                      16:14:50
                                      2018-07-25,
AWX                                                                 -3,612      4.3200   4.3200   15,603.84    -13.75   -10,647.73   4,942.35       0.00        C;P
                                      16:38:25
                                      2018-07-26,
AWX                                                                   100       4.0900   5.6900     -409.00     -0.67      409.67        0.00    160.00           O
                                      07:06:00
                                      2018-07-26,
AWX                                                                   500       4.1000   5.6900    -2,050.00    -2.35    2,052.35        0.00    795.00           O
                                      07:06:03
                                      2018-07-26,
AWX                                                                   500       4.1000   5.6900    -2,050.00    -2.35    2,052.35        0.00    795.00           O
                                      07:06:06
                                      2018-07-26,
AWX                                                                  2,500      4.1000   5.6900   -10,250.00   -11.75   10,261.75        0.00   3,975.00          O
                                      07:06:14
                                      2018-07-26,
AWX                                                                  2,500      4.1000   5.6900   -10,250.00   -11.75   10,261.75        0.00   3,975.00          O
                                      07:06:17
                                      2018-07-26,
AWX                                                                  2,500    4.099996   5.6900   -10,249.99   -11.75   10,261.74        0.00   3,975.01        O;P
                                      07:06:19


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 960
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 33 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,601      4.1000   5.6900    -6,564.10    -7.53    6,571.63   0.00   2,545.59        O;P
                                      07:06:22
                                      2018-07-26,
AWX                                                                  1,000      4.1100   5.6900    -4,110.00    -4.70    4,114.70   0.00   1,580.00          O
                                      07:06:24
                                      2018-07-26,
AWX                                                                   300       4.1200   5.6900    -1,236.00    -1.41    1,237.41   0.00    471.00         O;P
                                      07:06:26
                                      2018-07-26,
AWX                                                                   350       4.1300   5.6900    -1,445.50    -1.65    1,447.15   0.00    546.00         O;P
                                      07:06:28
                                      2018-07-26,
AWX                                                                  2,500      4.1400   5.6900   -10,350.00    -6.00   10,356.00   0.00   3,875.00        O;P
                                      07:06:31
                                      2018-07-26,
AWX                                                                  2,500      4.2914   5.6900   -10,728.50    -9.38   10,737.88   0.00   3,496.50        O;P
                                      07:06:37
                                      2018-07-26,
AWX                                                                  2,500    4.315808   5.6900   -10,789.52   -11.75   10,801.27   0.00   3,435.48        O;P
                                      07:06:39
                                      2018-07-26,
AWX                                                                   500       4.3000   5.6900    -2,150.00    -2.35    2,152.35   0.00    695.00         O;P
                                      07:06:42
                                      2018-07-26,
AWX                                                                  1,895      4.3200   5.6900    -8,186.40    -0.24    8,186.64   0.00   2,596.15        O;P
                                      07:06:44
                                      2018-07-26,
AWX                                                                  2,500      4.3400   5.6900   -10,850.00    -0.02   10,850.02   0.00   3,375.00        O;P
                                      07:06:46
                                      2018-07-26,
AWX                                                                  2,500      4.3800   5.6900   -10,950.00    1.00    10,949.00   0.00   3,275.00          O
                                      07:06:52
                                      2018-07-26,
AWX                                                                  2,500      4.3800   5.6900   -10,950.00    1.00    10,949.00   0.00   3,275.00          O
                                      07:06:52
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    0.75    10,899.25   0.00   3,325.00        O;P
                                      07:06:53
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    1.00    10,899.00   0.00   3,325.00        O;P
                                      07:06:58
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    1.00    10,899.00   0.00   3,325.00          O
                                      07:06:58
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    0.75    10,899.25   0.00   3,325.00        O;P
                                      07:07:00
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    0.75    10,899.25   0.00   3,325.00          O
                                      07:07:03
                                      2018-07-26,
AWX                                                                  2,500      4.3600   5.6900   -10,900.00    -4.75   10,904.75   0.00   3,325.00        O;P
                                      07:07:06
                                      2018-07-26,
AWX                                                                  1,000      4.3600   5.6900    -4,360.00    -3.30    4,363.30   0.00   1,330.00        O;P
                                      07:07:08
                                      2018-07-26,
AWX                                                                  1,800      4.3800   5.6900    -7,884.00    -8.46    7,892.46   0.00   2,358.00        O;P
                                      07:07:10
                                      2018-07-26,
AWX                                                                  2,500      4.4000   5.6900   -11,000.00   -11.75   11,011.75   0.00   3,225.00          O
                                      07:07:12
                                      2018-07-26,
AWX                                                                  1,400      4.4000   5.6900    -6,160.00    -6.58    6,166.58   0.00   1,806.00        O;P
                                      07:07:14
                                      2018-07-26,
AWX                                                                  2,000      4.4400   5.6900    -8,880.00    -1.75    8,881.75   0.00   2,500.00        O;P
                                      07:07:17
                                      2018-07-26,
AWX                                                                  2,500      4.4500   5.6900   -11,125.00    -6.14   11,131.14   0.00   3,100.00        O;P
                                      07:07:21
                                      2018-07-26,
AWX                                                                   950    4.4521053   5.6900    -4,229.50    -4.47    4,233.97   0.00   1,176.00        O;P
                                      07:07:25
                                      2018-07-26,
AWX                                                                  1,500      4.5000   5.6900    -6,750.00    -7.05    6,757.05   0.00   1,785.00        O;P
                                      07:07:27
                                      2018-07-26,
AWX                                                                   600       4.5200   5.6900    -2,712.00    -2.82    2,714.82   0.00    702.00           O
                                      07:07:29
                                      2018-07-26,
AWX                                                                  2,500     4.57248   5.6900   -11,431.20   -11.75   11,442.95   0.00   2,793.80        O;P
                                      07:07:32
                                      2018-07-26,
AWX                                                                  2,500     4.57728   5.6900   -11,443.20    -4.51   11,447.71   0.00   2,781.80        O;P
                                      07:07:34


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 961
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 34 of 72

Trades
                                      2018-07-26,
AWX                                                                  2,500     4.5900   5.6900   -11,475.00    -1.55   11,476.55   0.00   2,750.00        O;P
                                      07:07:36
                                      2018-07-26,
AWX                                                                   300      4.5300   5.6900    -1,359.00    -1.41    1,360.41   0.00    348.00           O
                                      07:07:46
                                      2018-07-26,
AWX                                                                  2,500     4.5800   5.6900   -11,450.00    -1.55   11,451.55   0.00   2,775.00        O;P
                                      07:07:48
                                      2018-07-26,
AWX                                                                  2,500     4.5900   5.6900   -11,475.00   -11.75   11,486.75   0.00   2,750.00        O;P
                                      07:07:53
                                      2018-07-26,
AWX                                                                  2,500     4.5860   5.6900   -11,465.00   -10.73   11,475.73   0.00   2,760.00        O;P
                                      07:07:56
                                      2018-07-26,
AWX                                                                  2,500     4.6700   5.6900   -11,675.00    -3.08   11,678.08   0.00   2,550.00        O;P
                                      07:07:58
                                      2018-07-26,
AWX                                                                  2,500     4.6900   5.6900   -11,725.00    1.00    11,724.00   0.00   2,500.00        O;P
                                      07:08:01
                                      2018-07-26,
AWX                                                                  2,500     4.7420   5.6900   -11,855.00   -11.75   11,866.75   0.00   2,370.00        O;P
                                      07:08:03
                                      2018-07-26,
AWX                                                                  2,500     4.6684   5.6900   -11,671.00    -8.05   11,679.05   0.00   2,554.00        O;P
                                      07:08:22
                                      2018-07-26,
AWX                                                                  2,500     4.6900   5.6900   -11,725.00   -11.75   11,736.75   0.00   2,500.00        O;P
                                      07:08:27
                                      2018-07-26,
AWX                                                                  2,500   4.686776   5.6900   -11,716.94   -11.27   11,728.21   0.00   2,508.06        O;P
                                      07:08:29
                                      2018-07-26,
AWX                                                                  2,500     4.7300   5.6900   -11,825.00    0.05    11,824.95   0.00   2,400.00        O;P
                                      07:08:31
                                      2018-07-26,
AWX                                                                  2,500     4.7300   5.6900   -11,825.00   -11.75   11,836.75   0.00   2,400.00        O;P
                                      07:08:33
                                      2018-07-26,
AWX                                                                  2,500   4.729976   5.6900   -11,824.94    -5.63   11,830.57   0.00   2,400.06        O;P
                                      07:08:36
                                      2018-07-26,
AWX                                                                  2,500    4.75672   5.6900   -11,891.80    -6.24   11,898.04   0.00   2,333.20        O;P
                                      07:08:38
                                      2018-07-26,
AWX                                                                  2,500     4.7800   5.6900   -11,950.00    -1.63   11,951.63   0.00   2,275.00        O;P
                                      07:08:40
                                      2018-07-26,
AWX                                                                  2,500     4.8900   5.6900   -12,225.00    -6.75   12,231.75   0.00   2,000.00        O;P
                                      07:08:46
                                      2018-07-26,
AWX                                                                  2,500     4.9000   5.6900   -12,250.00    -2.07   12,252.07   0.00   1,975.00        O;P
                                      07:08:51
                                      2018-07-26,
AWX                                                                  2,500     4.9668   5.6900   -12,417.00    -8.25   12,425.25   0.00   1,808.00        O;P
                                      07:08:53
                                      2018-07-26,
AWX                                                                  2,500     4.9764   5.6900   -12,441.00   -11.75   12,452.75   0.00   1,784.00        O;P
                                      07:08:56
                                      2018-07-26,
AWX                                                                  2,500     4.9800   5.6900   -12,450.00    -1.75   12,451.75   0.00   1,775.00        O;P
                                      07:09:01
                                      2018-07-26,
AWX                                                                  2,500     5.0000   5.6900   -12,500.00    0.75    12,499.25   0.00   1,725.00          O
                                      07:09:09
                                      2018-07-26,
AWX                                                                  2,500     4.9900   5.6900   -12,475.00    -4.75   12,479.75   0.00   1,750.00        O;P
                                      07:09:23
                                      2018-07-26,
AWX                                                                  2,500     4.8500   5.6900   -12,125.00    0.75    12,124.25   0.00   2,100.00          O
                                      07:09:26
                                      2018-07-26,
AWX                                                                  2,500     4.8400   5.6900   -12,100.00    1.00    12,099.00   0.00   2,125.00        O;P
                                      07:09:31
                                      2018-07-26,
AWX                                                                  2,500     4.8500   5.6900   -12,125.00    -2.00   12,127.00   0.00   2,100.00        O;P
                                      07:09:32
                                      2018-07-26,
AWX                                                                  2,500     4.9220   5.6900   -12,305.00   -11.75   12,316.75   0.00   1,920.00        O;P
                                      07:09:34
                                      2018-07-26,
AWX                                                                  2,500     4.9680   5.6900   -12,420.00   -11.75   12,431.75   0.00   1,805.00        O;P
                                      07:09:36
                                      2018-07-26,
AWX                                                                  2,500     4.9771   5.6900   -12,442.75    -9.13   12,451.88   0.00   1,782.25        O;P
                                      07:09:39


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 962
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 35 of 72

Trades
                                      2018-07-26,
AWX                                                                  2,500      4.9900   5.6900   -12,475.00   -6.21   12,481.21   0.00   1,750.00        O;P
                                      07:09:42
                                      2018-07-26,
AWX                                                                  2,500      4.9800   5.6900   -12,450.00   -0.30   12,450.30   0.00   1,775.00        O;P
                                      07:09:44
                                      2018-07-26,
AWX                                                                  2,500      4.8000   5.6900   -12,000.00   0.75    11,999.25   0.00   2,225.00        O;P
                                      07:10:16
                                      2018-07-26,
AWX                                                                  1,100      4.6300   5.6900    -5,093.00   -1.09    5,094.09   0.00   1,166.00        O;P
                                      07:19:24
                                      2018-07-26,
AWX                                                                  1,100      4.6400   5.6900    -5,104.00   -2.89    5,106.89   0.00   1,155.00        O;P
                                      07:19:29
                                      2018-07-26,
AWX                                                                  1,100      4.6500   5.6900    -5,115.00   -5.17    5,120.17   0.00   1,144.00        O;P
                                      07:19:34
                                      2018-07-26,
AWX                                                                  1,100   4.6960182   5.6900    -5,165.62   -4.92    5,170.54   0.00   1,093.38        O;P
                                      07:19:37
                                      2018-07-26,
AWX                                                                  1,100      4.6900   5.6900    -5,159.00   -2.92    5,161.92   0.00   1,100.00        O;P
                                      07:19:40
                                      2018-07-26,
AWX                                                                  1,100   4.6986182   5.6900    -5,168.48   -5.17    5,173.65   0.00   1,090.52        O;P
                                      07:19:43
                                      2018-07-26,
AWX                                                                  1,100      4.7000   5.6900    -5,170.00   -5.17    5,175.17   0.00   1,089.00        O;P
                                      07:19:45
                                      2018-07-26,
AWX                                                                  1,100      4.7000   5.6900    -5,170.00   -5.17    5,175.17   0.00   1,089.00        O;P
                                      07:19:48
                                      2018-07-26,
AWX                                                                  1,100      4.7000   5.6900    -5,170.00   -4.57    5,174.57   0.00   1,089.00        O;P
                                      07:19:51
                                      2018-07-26,
AWX                                                                  1,100      4.7000   5.6900    -5,170.00   -5.17    5,175.17   0.00   1,089.00        O;P
                                      07:20:04
                                      2018-07-26,
AWX                                                                  1,100      4.7100   5.6900    -5,181.00   -5.17    5,186.17   0.00   1,078.00          O
                                      07:20:08
                                      2018-07-26,
AWX                                                                   110       4.7100   5.6900     -518.10    -0.70     518.80    0.00    107.80           O
                                      07:20:10
                                      2018-07-26,
AWX                                                                  1,100      4.7400   5.6900    -5,214.00   -5.17    5,219.17   0.00   1,045.00          O
                                      07:20:21
                                      2018-07-26,
AWX                                                                  1,100   4.7990909   5.6900    -5,279.00   -3.17    5,282.17   0.00    980.00         O;P
                                      07:20:24
                                      2018-07-26,
AWX                                                                  1,100      4.8200   5.6900    -5,302.00   -5.17    5,307.17   0.00    957.00         O;P
                                      07:20:29
                                      2018-07-26,
AWX                                                                  1,100      4.8100   5.6900    -5,291.00   -0.17    5,291.17   0.00    968.00         O;P
                                      07:20:37
                                      2018-07-26,
AWX                                                                  1,100   4.8187091   5.6900    -5,300.58   -4.00    5,304.58   0.00    958.42         O;P
                                      07:20:46
                                      2018-07-26,
AWX                                                                  1,100      4.8300   5.6900    -5,313.00   -3.67    5,316.67   0.00    946.00         O;P
                                      07:20:52
                                      2018-07-26,
AWX                                                                   100       4.8200   5.6900     -482.00    -0.42     482.42    0.00     87.00           O
                                      07:21:01
                                      2018-07-26,
AWX                                                                  1,100      4.8400   5.6900    -5,324.00   -3.49    5,327.49   0.00    935.00         O;P
                                      07:21:05
                                      2018-07-26,
AWX                                                                  1,100      4.8600   5.6900    -5,346.00   -0.07    5,346.07   0.00    913.00         O;P
                                      07:21:07
                                      2018-07-26,
AWX                                                                  1,100   4.8618182   5.6900    -5,348.00   -5.17    5,353.17   0.00    911.00         O;P
                                      07:21:28
                                      2018-07-26,
AWX                                                                  1,100      4.8000   5.6900    -5,280.00   -5.17    5,285.17   0.00    979.00           O
                                      07:21:36
                                      2018-07-26,
AWX                                                                   300       4.8000   5.6900    -1,440.00   -0.90    1,440.90   0.00    267.00         O;P
                                      07:21:38
                                      2018-07-26,
AWX                                                                  1,100      4.8400   5.6900    -5,324.00   -5.17    5,329.17   0.00    935.00         O;P
                                      07:21:41
                                      2018-07-26,
AWX                                                                   625       4.8400   5.6900    -3,025.00   -2.59    3,027.59   0.00    531.25         O;P
                                      07:21:47


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 963
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 36 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,100      4.8000   5.6900    -5,280.00   -1.92    5,281.92   0.00     979.00         O;P
                                      07:22:02
                                      2018-07-26,
AWX                                                                  1,100      4.8400   5.6900    -5,324.00   0.00     5,324.00   0.00     935.00         O;P
                                      07:22:08
                                      2018-07-26,
AWX                                                                  1,100      4.7800   5.6900    -5,258.00   -0.42    5,258.42   0.00    1,001.00        O;P
                                      07:22:14
                                      2018-07-26,
AWX                                                                  1,100   4.7945455   5.6900    -5,274.00   -4.67    5,278.67   0.00     985.00         O;P
                                      07:22:19
                                      2018-07-26,
AWX                                                                 11,000      4.7500   5.6900   -52,250.00   3.37    52,246.63   0.00   10,340.00        O;P
                                      07:22:27
                                      2018-07-26,
AWX                                                                   302       4.6900   5.6900    -1,416.38   -1.42    1,417.80   0.00     302.00         O;P
                                      07:37:17
                                      2018-07-26,
AWX                                                                   500       4.7000   5.6900    -2,350.00   -1.52    2,351.52   0.00     495.00         O;P
                                      07:37:21
                                      2018-07-26,
AWX                                                                   500       4.7500   5.6900    -2,375.00   -0.35    2,375.35   0.00     470.00         O;P
                                      07:37:25
                                      2018-07-26,
AWX                                                                   450    4.7877778   5.6900    -2,154.50   -1.12    2,155.62   0.00     406.00         O;P
                                      07:38:04
                                      2018-07-26,
AWX                                                                   500       4.8000   5.6900    -2,400.00   -2.35    2,402.35   0.00     445.00           O
                                      07:38:15
                                      2018-07-26,
AWX                                                                   500       4.8000   5.6900    -2,400.00   -2.35    2,402.35   0.00     445.00           O
                                      07:38:28
                                      2018-07-26,
AWX                                                                   500       4.8000   5.6900    -2,400.00   -2.35    2,402.35   0.00     445.00           O
                                      07:38:41
                                      2018-07-26,
AWX                                                                   500       4.8000   5.6900    -2,400.00   -2.35    2,402.35   0.00     445.00         O;P
                                      07:38:49
                                      2018-07-26,
AWX                                                                    80       4.6100   5.6900     -368.80    -0.21     369.01    0.00      86.40           O
                                      08:41:37
                                      2018-07-26,
AWX                                                                   100       4.6500   5.6900     -465.00    -0.42     465.42    0.00     104.00           O
                                      08:42:05
                                      2018-07-26,
AWX                                                                   100       4.6800   5.6900     -468.00    -0.67     468.67    0.00     101.00           O
                                      08:42:08
                                      2018-07-26,
AWX                                                                  1,000      4.6900   5.6900    -4,690.00   -4.70    4,694.70   0.00    1,000.00          O
                                      08:42:11
                                      2018-07-26,
AWX                                                                   687    4.6987336   5.6900    -3,228.03   -3.23    3,231.26   0.00     681.00         O;P
                                      08:42:13
                                      2018-07-26,
AWX                                                                  1,000      4.7200   5.6900    -4,720.00   -1.58    4,721.58   0.00     970.00         O;P
                                      08:42:16
                                      2018-07-26,
AWX                                                                  1,000      4.7300   5.6900    -4,730.00   -4.70    4,734.70   0.00     960.00           O
                                      08:42:17
                                      2018-07-26,
AWX                                                                   100       4.7100   5.6900     -471.00    -0.16     471.16    0.00      98.00           O
                                      08:42:23
                                      2018-07-26,
AWX                                                                  1,000      4.7000   5.6900    -4,700.00   -4.60    4,704.60   0.00     990.00         O;P
                                      08:43:32
                                      2018-07-26,
AWX                                                                   100       4.6900   5.6900     -469.00    -0.33     469.33    0.00     100.00           O
                                      08:47:12
                                      2018-07-26,
AWX                                                                    50       4.7000   5.6900     -235.00    -0.51     235.51    0.00      49.50           O
                                      08:47:15
                                      2018-07-26,
AWX                                                                   932       4.6900   5.6900    -4,371.08   -2.05    4,373.13   0.00     932.00           O
                                      08:52:31
                                      2018-07-26,
AWX                                                                  1,000      4.6995   5.6900    -4,699.50   -3.36    4,702.86   0.00     990.50         O;P
                                      08:52:34
                                      2018-07-26,
AWX                                                                   500       4.7000   5.6900    -2,350.00   0.15     2,349.85   0.00     495.00           O
                                      08:53:41
                                      2018-07-26,
AWX                                                                   200       4.6900   5.6900     -938.00    0.03      937.97    0.00     200.00           O
                                      08:54:26
                                      2018-07-26,
AWX                                                                     4       4.7100   5.6900       -18.84   -0.34      19.18    0.00        3.92        O;P
                                      08:55:14


Activity Statement - January 1, 2018 - December 31, 2018                                                                                              Page: 964
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 37 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000   4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00          O
                                      09:01:39
                                      2018-07-26,
AWX                                                                  1,000   4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00          O
                                      09:01:40
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:42
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:43
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:45
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:51
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:51
                                      2018-07-26,
AWX                                                                   100    4.6500   5.6900    -465.00    -0.17    465.17    0.00    104.00           O
                                      09:01:51
                                      2018-07-26,
AWX                                                                   100    4.6300   5.6900    -463.00    -0.16    463.16    0.00    106.00           O
                                      09:01:51
                                      2018-07-26,
AWX                                                                   400    4.6675   5.6900   -1,867.00   -1.38   1,868.38   0.00    409.00         O;P
                                      09:01:51
                                      2018-07-26,
AWX                                                                  1,000   4.6400   5.6900   -4,640.00   0.40    4,639.60   0.00   1,050.00        O;P
                                      09:01:51
                                      2018-07-26,
AWX                                                                   100    4.6600   5.6900    -466.00    -0.17    466.17    0.00    103.00           O
                                      09:01:51
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:52
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:55
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:55
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:56
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:01:56
                                      2018-07-26,
AWX                                                                  1,000   4.6900   5.6900   -4,690.00   -4.70   4,694.70   0.00   1,000.00        O;P
                                      09:02:01
                                      2018-07-26,
AWX                                                                  1,000   4.6750   5.6900   -4,675.00   -4.20   4,679.20   0.00   1,015.00        O;P
                                      09:02:13
                                      2018-07-26,
AWX                                                                   400    4.6000   5.6900   -1,840.00   -1.88   1,841.88   0.00    436.00         O;P
                                      09:03:16
                                      2018-07-26,
AWX                                                                   100    4.6200   5.6900    -462.00    -0.67    462.67    0.00    107.00           O
                                      09:03:20
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:03:26
                                      2018-07-26,
AWX                                                                  1,000   4.6600   5.6900   -4,660.00   0.30    4,659.70   0.00   1,030.00        O;P
                                      09:03:27
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:03:28
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:03:29
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:03:35
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:03:38
                                      2018-07-26,
AWX                                                                  1,000   4.6700   5.6900   -4,670.00   -4.70   4,674.70   0.00   1,020.00        O;P
                                      09:04:01
                                      2018-07-26,
AWX                                                                  1,000   4.6655   5.6900   -4,665.50   -4.70   4,670.20   0.00   1,024.50        O;P
                                      09:04:04


Activity Statement - January 1, 2018 - December 31, 2018                                                                                        Page: 965
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 38 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:04
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:05
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:05
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:05
                                      2018-07-26,
AWX                                                                  1,000      4.6600   5.6900    -4,660.00   -4.70    4,664.70   0.00   1,030.00          O
                                      09:04:06
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:06
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -4.70    4,674.70   0.00   1,020.00        O;P
                                      09:04:06
                                      2018-07-26,
AWX                                                                   279    4.6771685   5.6900    -1,304.93   -1.31    1,306.24   0.00    282.58         O;P
                                      09:04:07
                                      2018-07-26,
AWX                                                                  1,000      4.7160   5.6900    -4,716.00   -3.70    4,719.70   0.00    974.00         O;P
                                      09:04:10
                                      2018-07-26,
AWX                                                                  1,000      4.7480   5.6900    -4,748.00   -4.70    4,752.70   0.00    942.00         O;P
                                      09:04:12
                                      2018-07-26,
AWX                                                                   361       4.7500   5.6900    -1,714.75   -1.39    1,716.14   0.00    339.34         O;P
                                      09:04:12
                                      2018-07-26,
AWX                                                                  1,000      4.7500   5.6900    -4,750.00   0.40     4,749.60   0.00    940.00           O
                                      09:04:14
                                      2018-07-26,
AWX                                                                  1,321    4.583944   5.6900    -6,055.39   -5.96    6,061.35   0.00   1,461.10        O;P
                                      09:32:18
                                      2018-07-26,
AWX                                                                   743       4.6000   5.6900    -3,417.80   -3.27    3,421.07   0.00    809.87         O;P
                                      09:32:19
                                      2018-07-26,
AWX                                                                  5,000     4.64694   5.6900   -23,234.70   -8.51   23,243.21   0.00   5,215.30        O;P
                                      09:32:21
                                      2018-07-26,
AWX                                                                  1,000      4.6254   5.6900    -4,625.40   -1.70    4,627.10   0.00   1,064.60          O
                                      09:32:30
                                      2018-07-26,
AWX                                                                  1,000      4.6700   5.6900    -4,670.00   -3.69    4,673.69   0.00   1,020.00        O;P
                                      09:34:52
                                      2018-07-26,
AWX                                                                  1,000      4.6790   5.6900    -4,679.00   -4.70    4,683.70   0.00   1,011.00        O;P
                                      09:34:54
                                      2018-07-26,
AWX                                                                   500       4.6800   5.6900    -2,340.00   -1.84    2,341.84   0.00    505.00         O;P
                                      09:34:54
                                      2018-07-26,
AWX                                                                   600       4.6900   5.6900    -2,814.00   -0.27    2,814.27   0.00    600.00         O;P
                                      09:34:54
                                      2018-07-26,
AWX                                                                  1,000      4.7000   5.6900    -4,700.00   -1.83    4,701.83   0.00    990.00         O;P
                                      09:34:54
                                      2018-07-26,
AWX                                                                   400       4.6900   5.6900    -1,876.00   -0.61    1,876.61   0.00    400.00         O;P
                                      09:34:54
                                      2018-07-26,
AWX                                                                  1,000      4.7000   5.6900    -4,700.00   -4.70    4,704.70   0.00    990.00           O
                                      09:34:55
                                      2018-07-26,
AWX                                                                   100       4.7100   5.6900     -471.00    -0.67     471.67    0.00     98.00           O
                                      09:34:55
                                      2018-07-26,
AWX                                                                  1,000      4.7000   5.6900    -4,700.00   -1.90    4,701.90   0.00    990.00           O
                                      09:34:55
                                      2018-07-26,
AWX                                                                  1,000      4.7000   5.6900    -4,700.00   -4.70    4,704.70   0.00    990.00           O
                                      09:34:55
                                      2018-07-26,
AWX                                                                   900       4.7300   5.6900    -4,257.00   -2.98    4,259.98   0.00    864.00         O;P
                                      09:34:56
                                      2018-07-26,
AWX                                                                   100       4.7200   5.6900     -472.00    -0.67     472.67    0.00     97.00           O
                                      09:34:56
                                      2018-07-26,
AWX                                                                  1,000      4.7500   5.6900    -4,750.00   -0.87    4,750.87   0.00    940.00         O;P
                                      09:34:57


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 966
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 39 of 72

Trades
                                      2018-07-26,
AWX                                                                   632     4.7400   5.6900   -2,995.68   -1.81   2,997.49   0.00    600.40         O;P
                                      09:34:57
                                      2018-07-26,
AWX                                                                  1,000    4.7500   5.6900   -4,750.00   -1.90   4,751.90   0.00    940.00           O
                                      09:34:57
                                      2018-07-26,
AWX                                                                  1,000    4.7400   5.6900   -4,740.00   0.40    4,739.60   0.00    950.00         O;P
                                      09:35:02
                                      2018-07-26,
AWX                                                                   100     4.7200   5.6900    -472.00    -0.17    472.17    0.00     97.00           O
                                      09:35:02
                                      2018-07-26,
AWX                                                                  1,000    4.6680   5.6900   -4,668.00   -3.34   4,671.34   0.00   1,022.00        O;P
                                      09:35:30
                                      2018-07-26,
AWX                                                                   475     4.6700   5.6900   -2,218.25   -2.23   2,220.48   0.00    484.50           O
                                      09:35:30
                                      2018-07-26,
AWX                                                                   300     4.6800   5.6900   -1,404.00   -1.41   1,405.41   0.00    303.00           O
                                      09:35:30
                                      2018-07-26,
AWX                                                                  1,000    4.7790   5.6900   -4,779.00   -0.07   4,779.07   0.00    911.00         O;P
                                      09:35:35
                                      2018-07-26,
AWX                                                                  1,000    4.7900   5.6900   -4,790.00   -3.60   4,793.60   0.00    900.00         O;P
                                      09:35:36
                                      2018-07-26,
AWX                                                                  1,000    4.7700   5.6900   -4,770.00   -4.40   4,774.40   0.00    920.00         O;P
                                      09:36:40
                                      2018-07-26,
AWX                                                                  1,000    4.7360   5.6900   -4,736.00   -0.64   4,736.64   0.00    954.00         O;P
                                      09:36:44
                                      2018-07-26,
AWX                                                                  1,000    4.6700   5.6900   -4,670.00   0.30    4,669.70   0.00   1,020.00        O;P
                                      09:36:56
                                      2018-07-26,
AWX                                                                  1,000    4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00        O;P
                                      09:37:00
                                      2018-07-26,
AWX                                                                  1,000    4.6600   5.6900   -4,660.00   -3.50   4,663.50   0.00   1,030.00        O;P
                                      09:37:01
                                      2018-07-26,
AWX                                                                  1,000   4.67865   5.6900   -4,678.65   -1.09   4,679.74   0.00   1,011.35        O;P
                                      09:37:02
                                      2018-07-26,
AWX                                                                  1,000    4.6690   5.6900   -4,669.00   -1.86   4,670.86   0.00   1,021.00        O;P
                                      09:37:08
                                      2018-07-26,
AWX                                                                   800     4.6700   5.6900   -3,736.00   -3.16   3,739.16   0.00    816.00         O;P
                                      09:37:10
                                      2018-07-26,
AWX                                                                  1,000    4.6900   5.6900   -4,690.00   -3.94   4,693.94   0.00   1,000.00        O;P
                                      09:37:13
                                      2018-07-26,
AWX                                                                   100     4.6700   5.6900    -467.00    -0.16    467.16    0.00    102.00           O
                                      09:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.7000   5.6900   -4,700.00   -4.40   4,704.40   0.00    990.00         O;P
                                      09:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.7000   5.6900   -4,700.00   -1.90   4,701.90   0.00    990.00         O;P
                                      09:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.6985   5.6900   -4,698.50   -1.56   4,700.06   0.00    991.50         O;P
                                      09:37:14
                                      2018-07-26,
AWX                                                                   100     4.6700   5.6900    -467.00    -0.16    467.16    0.00    102.00           O
                                      09:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.7350   5.6900   -4,735.00   -1.70   4,736.70   0.00    955.00           O
                                      09:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.7310   5.6900   -4,731.00   -3.05   4,734.05   0.00    959.00         O;P
                                      09:37:15
                                      2018-07-26,
AWX                                                                  1,000    4.7000   5.6900   -4,700.00   0.40    4,699.60   0.00    990.00         O;P
                                      09:37:15
                                      2018-07-26,
AWX                                                                  1,000    4.7250   5.6900   -4,725.00   -1.70   4,726.70   0.00    965.00           O
                                      09:37:15
                                      2018-07-26,
AWX                                                                  1,000    4.7300   5.6900   -4,730.00   -0.28   4,730.28   0.00    960.00         O;P
                                      09:37:15
                                      2018-07-26,
AWX                                                                   708     4.7500   5.6900   -3,363.00   -2.56   3,365.56   0.00    665.52         O;P
                                      09:37:16


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 967
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 40 of 72

Trades
                                      2018-07-26,
AWX                                                                   100     4.7400   5.6900    -474.00    -0.42    474.42    0.00     95.00           O
                                      09:37:16
                                      2018-07-26,
AWX                                                                  1,000    4.7700   5.6900   -4,770.00   -1.90   4,771.90   0.00    920.00         O;P
                                      09:37:17
                                      2018-07-26,
AWX                                                                   770     4.7700   5.6900   -3,672.90   -3.62   3,676.52   0.00    708.40         O;P
                                      09:37:17
                                      2018-07-26,
AWX                                                                  1,000    4.7700   5.6900   -4,770.00   -1.90   4,771.90   0.00    920.00           O
                                      09:37:17
                                      2018-07-26,
AWX                                                                  1,000    4.7700   5.6900   -4,770.00   -4.70   4,774.70   0.00    920.00           O
                                      09:37:17
                                      2018-07-26,
AWX                                                                   655     4.8400   5.6900   -3,170.20   -2.83   3,173.03   0.00    556.75         O;P
                                      09:37:19
                                      2018-07-26,
AWX                                                                  1,000    4.8500   5.6900   -4,850.00   -1.90   4,851.90   0.00    840.00           O
                                      09:37:20
                                      2018-07-26,
AWX                                                                  1,000    4.8500   5.6900   -4,850.00   -3.30   4,853.30   0.00    840.00         O;P
                                      09:37:20
                                      2018-07-26,
AWX                                                                  1,000    4.8500   5.6900   -4,850.00   -1.90   4,851.90   0.00    840.00           O
                                      09:37:20
                                      2018-07-26,
AWX                                                                  1,000    4.8700   5.6900   -4,870.00   0.40    4,869.60   0.00    820.00         O;P
                                      09:37:21
                                      2018-07-26,
AWX                                                                  1,000    4.8600   5.6900   -4,860.00   -0.20   4,860.20   0.00    830.00         O;P
                                      09:37:22
                                      2018-07-26,
AWX                                                                  1,000    4.7580   5.6900   -4,758.00   -3.68   4,761.68   0.00    932.00         O;P
                                      09:37:24
                                      2018-07-26,
AWX                                                                  1,000   4.65449   5.6900   -4,654.49   -2.41   4,656.90   0.00   1,035.51        O;P
                                      09:38:22
                                      2018-07-26,
AWX                                                                   600     4.6600   5.6900   -2,796.00   -1.32   2,797.32   0.00    618.00         O;P
                                      09:38:23
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.17    466.17    0.00    103.00           O
                                      09:38:24
                                      2018-07-26,
AWX                                                                  1,000    4.6600   5.6900   -4,660.00   0.40    4,659.60   0.00   1,030.00        O;P
                                      09:38:24
                                      2018-07-26,
AWX                                                                   815     4.6600   5.6900   -3,797.90   0.33    3,797.57   0.00    839.45         O;P
                                      09:38:24
                                      2018-07-26,
AWX                                                                   300     4.6600   5.6900   -1,398.00   0.12    1,397.88   0.00    309.00         O;P
                                      09:38:24
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.17    466.17    0.00    103.00           O
                                      09:38:24
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.17    466.17    0.00    103.00           O
                                      09:38:24
                                      2018-07-26,
AWX                                                                  1,000    4.6854   5.6900   -4,685.40   -1.70   4,687.10   0.00   1,004.60          O
                                      09:38:25
                                      2018-07-26,
AWX                                                                  1,000   4.67845   5.6900   -4,678.45   -3.20   4,681.65   0.00   1,011.55        O;P
                                      09:38:25
                                      2018-07-26,
AWX                                                                  1,000   4.68162   5.6900   -4,681.62   -3.80   4,685.42   0.00   1,008.38        O;P
                                      09:38:25
                                      2018-07-26,
AWX                                                                  1,000    4.6810   5.6900   -4,681.00   -4.35   4,685.35   0.00   1,009.00        O;P
                                      09:38:26
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.16    466.16    0.00    103.00           O
                                      09:38:26
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.16    466.16    0.00    103.00           O
                                      09:38:26
                                      2018-07-26,
AWX                                                                  1,000   4.68378   5.6900   -4,683.78   -2.60   4,686.38   0.00   1,006.22        O;P
                                      09:38:26
                                      2018-07-26,
AWX                                                                  1,000    4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00        O;P
                                      09:38:26
                                      2018-07-26,
AWX                                                                   100     4.6600   5.6900    -466.00    -0.16    466.16    0.00    103.00           O
                                      09:38:26


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 968
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 41 of 72

Trades
                                      2018-07-26,
AWX                                                                   375     4.6600   5.6900   -1,747.50   -0.64   1,748.14   0.00    386.25         O;P
                                      09:38:32
                                      2018-07-26,
AWX                                                                  1,000   4.67876   5.6900   -4,678.76   -1.40   4,680.16   0.00   1,011.24        O;P
                                      09:38:33
                                      2018-07-26,
AWX                                                                  1,000    4.6685   5.6900   -4,668.50   -1.70   4,670.20   0.00   1,021.50          O
                                      09:38:34
                                      2018-07-26,
AWX                                                                  1,000    4.6790   5.6900   -4,679.00   -4.45   4,683.45   0.00   1,011.00        O;P
                                      09:38:34
                                      2018-07-26,
AWX                                                                  1,000    4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00        O;P
                                      09:38:35
                                      2018-07-26,
AWX                                                                  1,000    4.6800   5.6900   -4,680.00   -4.70   4,684.70   0.00   1,010.00        O;P
                                      09:38:35
                                      2018-07-26,
AWX                                                                  1,000    4.6900   5.6900   -4,690.00   -3.30   4,693.30   0.00   1,000.00        O;P
                                      09:38:41
                                      2018-07-26,
AWX                                                                  1,000   4.66904   5.6900   -4,669.04   -4.70   4,673.74   0.00   1,020.96        O;P
                                      09:38:43
                                      2018-07-26,
AWX                                                                  1,000    4.6950   5.6900   -4,695.00   -3.30   4,698.30   0.00    995.00         O;P
                                      09:38:43
                                      2018-07-26,
AWX                                                                  1,000   4.69877   5.6900   -4,698.77   -1.72   4,700.49   0.00    991.23         O;P
                                      09:38:44
                                      2018-07-26,
AWX                                                                  1,000    4.7000   5.6900   -4,700.00   -1.90   4,701.90   0.00    990.00           O
                                      09:38:44
                                      2018-07-26,
AWX                                                                  1,000    4.6990   5.6900   -4,699.00   -3.58   4,702.58   0.00    991.00         O;P
                                      09:38:44
                                      2018-07-26,
AWX                                                                  1,000    4.6200   5.6900   -4,620.00   -4.70   4,624.70   0.00   1,070.00        O;P
                                      09:39:21
                                      2018-07-26,
AWX                                                                  1,000    4.6200   5.6900   -4,620.00   -3.20   4,623.20   0.00   1,070.00        O;P
                                      09:39:21
                                      2018-07-26,
AWX                                                                   300     4.5900   5.6900   -1,377.00   0.12    1,376.88   0.00    330.00         O;P
                                      09:39:21
                                      2018-07-26,
AWX                                                                   150     4.6200   5.6900    -693.00    -0.58    693.58    0.00    160.50         O;P
                                      09:39:21
                                      2018-07-26,
AWX                                                                   100     4.6200   5.6900    -462.00    -0.67    462.67    0.00    107.00           O
                                      09:39:22
                                      2018-07-26,
AWX                                                                   500     4.6300   5.6900   -2,315.00   -2.35   2,317.35   0.00    530.00           O
                                      09:39:23
                                      2018-07-26,
AWX                                                                  1,000    4.6400   5.6900   -4,640.00   -4.70   4,644.70   0.00   1,050.00        O;P
                                      09:39:24
                                      2018-07-26,
AWX                                                                   900     4.6400   5.6900   -4,176.00   -3.21   4,179.21   0.00    945.00         O;P
                                      09:39:24
                                      2018-07-26,
AWX                                                                   200     4.6500   5.6900    -930.00    -0.31    930.31    0.00    208.00           O
                                      09:39:24
                                      2018-07-26,
AWX                                                                   400     4.6600   5.6900   -1,864.00   -1.88   1,865.88   0.00    412.00           O
                                      09:39:25
                                      2018-07-26,
AWX                                                                  1,000    4.6854   5.6900   -4,685.40   -1.70   4,687.10   0.00   1,004.60          O
                                      09:39:25
                                      2018-07-26,
AWX                                                                  1,000    4.6420   5.6900   -4,642.00   -4.70   4,646.70   0.00   1,048.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000    4.6640   5.6900   -4,664.00   -4.70   4,668.70   0.00   1,026.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000    4.6730   5.6900   -4,673.00   -4.70   4,677.70   0.00   1,017.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000    4.6840   5.6900   -4,684.00   -4.70   4,688.70   0.00   1,006.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000    4.6810   5.6900   -4,681.00   -4.70   4,685.70   0.00   1,009.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000    4.6770   5.6900   -4,677.00   -4.70   4,681.70   0.00   1,013.00        O;P
                                      09:39:30


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 969
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 42 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000      4.6850   5.6900     -4,685.00    -4.40     4,689.40   0.00     1,005.00        O;P
                                      09:39:30
                                      2018-07-26,
AWX                                                                  1,000      4.6800   5.6900     -4,680.00    -1.70     4,681.70   0.00     1,010.00          O
                                      09:39:31
                                      2018-07-26,
AWX                                                                  3,954   4.4877491   5.6900    -17,744.56   -11.18    17,755.74   0.00     4,753.70        O;P
                                      09:51:12
                                      2018-07-26,
AWX                                                                  1,800      4.5000   5.6900     -8,100.00    -8.46     8,108.46   0.00     2,142.00        O;P
                                      09:51:15
                                      2018-07-26,
AWX                                                                100,000   4.2561069   5.6900   -425,610.69    -0.99   425,611.68   0.00   143,389.31        O;P
                                      10:15:03
                                      2018-07-26,
AWX                                                                  2,360      4.2000   5.6900     -9,912.00    -4.20     9,916.20   0.00     3,516.40        O;P
                                      10:16:52
                                      2018-07-26,
AWX                                                                  1,000      4.1850   5.6900     -4,185.00    -1.70     4,186.70   0.00     1,505.00        O;P
                                      10:17:53
                                      2018-07-26,
AWX                                                                   500       4.1900   5.6900     -2,095.00    -1.33     2,096.33   0.00      750.00         O;P
                                      10:17:54
                                      2018-07-26,
AWX                                                                  1,000      4.1920   5.6900     -4,192.00    -4.02     4,196.02   0.00     1,498.00        O;P
                                      10:17:55
                                      2018-07-26,
AWX                                                                   500       4.2000   5.6900     -2,100.00    -2.35     2,102.35   0.00      745.00         O;P
                                      10:17:56
                                      2018-07-26,
AWX                                                                  1,000     4.21721   5.6900     -4,217.21    -2.00     4,219.21   0.00     1,472.79        O;P
                                      10:17:56
                                      2018-07-26,
AWX                                                                  1,000      4.2200   5.6900     -4,220.00    -4.70     4,224.70   0.00     1,470.00        O;P
                                      10:17:57
                                      2018-07-26,
AWX                                                                   700       4.2200   5.6900     -2,954.00    -1.76     2,955.76   0.00     1,029.00        O;P
                                      10:17:57
                                      2018-07-26,
AWX                                                                   100       4.2200   5.6900       -422.00    -0.17      422.17    0.00      147.00           O
                                      10:17:57
                                      2018-07-26,
AWX                                                                   270       4.2300   5.6900     -1,142.10    -0.91     1,143.01   0.00      394.20         O;P
                                      10:17:58
                                      2018-07-26,
AWX                                                                  1,000      4.2400   5.6900     -4,240.00    -2.37     4,242.37   0.00     1,450.00        O;P
                                      10:17:59
                                      2018-07-26,
AWX                                                                  1,000      4.2497   5.6900     -4,249.70    -1.86     4,251.56   0.00     1,440.30        O;P
                                      10:18:00
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -1.90     4,251.90   0.00     1,440.00          O
                                      10:18:00
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -1.90     4,251.90   0.00     1,440.00          O
                                      10:18:00
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -4.20     4,254.20   0.00     1,440.00        O;P
                                      10:18:01
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    0.40      4,249.60   0.00     1,440.00        O;P
                                      10:18:01
                                      2018-07-26,
AWX                                                                   100       4.2400   5.6900       -424.00    -0.16      424.16    0.00      145.00           O
                                      10:18:03
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -3.80     4,253.80   0.00     1,440.00        O;P
                                      10:18:04
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -4.70     4,254.70   0.00     1,440.00        O;P
                                      10:18:04
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -4.70     4,254.70   0.00     1,440.00        O;P
                                      10:18:05
                                      2018-07-26,
AWX                                                                  1,000      4.2500   5.6900     -4,250.00    -3.28     4,253.28   0.00     1,440.00        O;P
                                      10:18:05
                                      2018-07-26,
AWX                                                                  1,000      4.2400   5.6900     -4,240.00    -0.63     4,240.63   0.00     1,450.00        O;P
                                      10:18:06
                                      2018-07-26,
AWX                                                                  1,000      4.1000   5.6900     -4,100.00    0.30      4,099.70   0.00     1,590.00        O;P
                                      10:28:13
                                      2018-07-26,
AWX                                                                  1,000      4.1200   5.6900     -4,120.00    -4.70     4,124.70   0.00     1,570.00        O;P
                                      10:28:16


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                  Page: 970
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 43 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000      4.1200   5.6900     -4,120.00     0.27      4,119.73   0.00    1,570.00        O;P
                                      10:28:18
                                      2018-07-26,
AWX                                                                  1,000      4.1269   5.6900     -4,126.90     -1.70     4,128.60   0.00    1,563.10          O
                                      10:32:15
                                      2018-07-26,
AWX                                                                  1,000      4.1290   5.6900     -4,129.00     -1.83     4,130.83   0.00    1,561.00        O;P
                                      10:32:16
                                      2018-07-26,
AWX                                                                  1,000      4.1385   5.6900     -4,138.50     -1.70     4,140.20   0.00    1,551.50        O;P
                                      10:32:19
                                      2018-07-26,
AWX                                                                  1,000     4.13925   5.6900     -4,139.25     -3.20     4,142.45   0.00    1,550.75        O;P
                                      10:32:20
                                      2018-07-26,
AWX                                                                  1,000      4.1100   5.6900     -4,110.00     0.40      4,109.60   0.00    1,580.00        O;P
                                      10:32:24
                                      2018-07-26,
AWX                                                                 28,900   4.1395727   5.6900   -119,633.65   -134.96   119,768.61   0.00   44,807.35        O;P
                                      10:33:17
                                      2018-07-26,
AWX                                                                  1,470      4.1400   5.6900     -6,085.80     -6.91     6,092.71   0.00    2,278.50        O;P
                                      10:33:20
                                      2018-07-26,
AWX                                                                  2,000     4.19525   5.6900     -8,390.50     -9.40     8,399.90   0.00    2,989.50        O;P
                                      10:33:43
                                      2018-07-26,
AWX                                                                  1,300      4.2000   5.6900     -5,460.00     -0.61     5,460.61   0.00    1,937.00        O;P
                                      10:33:45
                                      2018-07-26,
AWX                                                                  2,000     4.22931   5.6900     -8,458.62     -7.66     8,466.28   0.00    2,921.38        O;P
                                      10:33:53
                                      2018-07-26,
AWX                                                                  2,000      4.2300   5.6900     -8,460.00     -0.50     8,460.50   0.00    2,920.00        O;P
                                      10:33:54
                                      2018-07-26,
AWX                                                                  2,000      4.2400   5.6900     -8,480.00     -8.95     8,488.95   0.00    2,900.00        O;P
                                      10:33:58
                                      2018-07-26,
AWX                                                                  2,000      4.2500   5.6900     -8,500.00     -8.69     8,508.69   0.00    2,880.00        O;P
                                      10:34:00
                                      2018-07-26,
AWX                                                                  2,000    4.259475   5.6900     -8,518.95     -4.25     8,523.20   0.00    2,861.05        O;P
                                      10:34:04
                                      2018-07-26,
AWX                                                                  2,000     4.26125   5.6900     -8,522.50     -5.34     8,527.84   0.00    2,857.50        O;P
                                      10:34:05
                                      2018-07-26,
AWX                                                                  2,000      4.2759   5.6900     -8,551.80     -4.90     8,556.70   0.00    2,828.20        O;P
                                      10:34:05
                                      2018-07-26,
AWX                                                                  2,000    4.292125   5.6900     -8,584.25     -9.10     8,593.35   0.00    2,795.75        O;P
                                      10:34:06
                                      2018-07-26,
AWX                                                                  2,000     4.27625   5.6900     -8,552.50     -4.90     8,557.40   0.00    2,827.50        O;P
                                      10:34:06
                                      2018-07-26,
AWX                                                                  2,000     4.29575   5.6900     -8,591.50     -4.60     8,596.10   0.00    2,788.50        O;P
                                      10:34:07
                                      2018-07-26,
AWX                                                                  2,000      4.2760   5.6900     -8,552.00     -9.40     8,561.40   0.00    2,828.00        O;P
                                      10:34:07
                                      2018-07-26,
AWX                                                                  2,000      4.3000   5.6900     -8,600.00     -9.40     8,609.40   0.00    2,780.00        O;P
                                      10:34:08
                                      2018-07-26,
AWX                                                                  2,000      4.2990   5.6900     -8,598.00     -1.25     8,599.25   0.00    2,782.00        O;P
                                      10:34:09
                                      2018-07-26,
AWX                                                                  2,000     4.21848   5.6900     -8,436.96     -6.70     8,443.66   0.00    2,943.04        O;P
                                      10:34:31
                                      2018-07-26,
AWX                                                                    50       4.2300   5.6900       -211.50     -0.51      212.01    0.00      73.00           O
                                      10:34:32
                                      2018-07-26,
AWX                                                                  2,000     4.24875   5.6900     -8,497.50     -3.86     8,501.36   0.00    2,882.50        O;P
                                      10:34:34
                                      2018-07-26,
AWX                                                                  2,000      4.2997   5.6900     -8,599.40     -7.13     8,606.53   0.00    2,780.60        O;P
                                      10:34:37
                                      2018-07-26,
AWX                                                                  2,000      4.3100   5.6900     -8,620.00     0.60      8,619.40   0.00    2,760.00        O;P
                                      10:34:38
                                      2018-07-26,
AWX                                                                   200       4.2200   5.6900       -844.00     -0.99      844.99    0.00     294.00           O
                                      10:35:37


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                  Page: 971
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 44 of 72

Trades
                                      2018-07-26,
AWX                                                                   200       4.2200   5.6900     -844.00    0.03      843.97    0.00    294.00           O
                                      10:35:39
                                      2018-07-26,
AWX                                                                   400       4.1800   5.6900    -1,672.00   -1.88    1,673.88   0.00    604.00           O
                                      10:35:58
                                      2018-07-26,
AWX                                                                   300       4.2150   5.6900    -1,264.50   -0.51    1,265.01   0.00    442.50           O
                                      10:36:05
                                      2018-07-26,
AWX                                                                   300       4.2200   5.6900    -1,266.00   -1.11    1,267.11   0.00    441.00         O;P
                                      10:36:06
                                      2018-07-26,
AWX                                                                   300    4.2133333   5.6900    -1,264.00   -1.41    1,265.41   0.00    443.00         O;P
                                      10:36:07
                                      2018-07-26,
AWX                                                                   300       4.2100   5.6900    -1,263.00   -1.41    1,264.41   0.00    444.00           O
                                      10:36:07
                                      2018-07-26,
AWX                                                                   300       4.2200   5.6900    -1,266.00   -1.41    1,267.41   0.00    441.00         O;P
                                      10:36:08
                                      2018-07-26,
AWX                                                                   300       4.2200   5.6900    -1,266.00   -1.41    1,267.41   0.00    441.00         O;P
                                      10:36:08
                                      2018-07-26,
AWX                                                                   400       4.1800   5.6900    -1,672.00   0.12     1,671.88   0.00    604.00           O
                                      10:36:13
                                      2018-07-26,
AWX                                                                   300    4.2173333   5.6900    -1,265.20   -0.81    1,266.01   0.00    441.80         O;P
                                      10:36:32
                                      2018-07-26,
AWX                                                                   300       4.2200   5.6900    -1,266.00   0.12     1,265.88   0.00    441.00           O
                                      10:36:39
                                      2018-07-26,
AWX                                                                  3,300      4.2300   5.6900   -13,959.00   -6.27   13,965.27   0.00   4,818.00        O;P
                                      10:37:23
                                      2018-07-26,
AWX                                                                  1,940      4.2500   5.6900    -8,245.00   -9.02    8,254.02   0.00   2,793.60        O;P
                                      10:37:27
                                      2018-07-26,
AWX                                                                  1,400      4.2600   5.6900    -5,964.00   -6.58    5,970.58   0.00   2,002.00          O
                                      10:37:33
                                      2018-07-26,
AWX                                                                  1,400      4.2900   5.6900    -6,006.00   -3.17    6,009.17   0.00   1,960.00        O;P
                                      10:37:36
                                      2018-07-26,
AWX                                                                  1,400      4.2900   5.6900    -6,006.00   -0.30    6,006.30   0.00   1,960.00        O;P
                                      10:37:37
                                      2018-07-26,
AWX                                                                  1,400      4.2900   5.6900    -6,006.00   0.20     6,005.80   0.00   1,960.00        O;P
                                      10:37:40
                                      2018-07-26,
AWX                                                                  1,400      4.2800   5.6900    -5,992.00   -6.08    5,998.08   0.00   1,974.00        O;P
                                      10:37:55
                                      2018-07-26,
AWX                                                                  1,400      4.2800   5.6900    -5,992.00   0.56     5,991.44   0.00   1,974.00          O
                                      10:37:59
                                      2018-07-26,
AWX                                                                  1,400   4.2756143   5.6900    -5,985.86   -2.35    5,988.21   0.00   1,980.14        O;P
                                      10:38:17
                                      2018-07-26,
AWX                                                                  1,400      4.2450   5.6900    -5,943.00   -2.38    5,945.38   0.00   2,023.00        O;P
                                      10:45:50
                                      2018-07-26,
AWX                                                                  1,400      4.2500   5.6900    -5,950.00   -3.78    5,953.78   0.00   2,016.00        O;P
                                      10:45:50
                                      2018-07-26,
AWX                                                                  1,400      4.2500   5.6900    -5,950.00   -3.23    5,953.23   0.00   2,016.00        O;P
                                      10:45:51
                                      2018-07-26,
AWX                                                                  1,400      4.2850   5.6900    -5,999.00   -2.38    6,001.38   0.00   1,967.00        O;P
                                      10:46:06
                                      2018-07-26,
AWX                                                                  1,400   4.2896429   5.6900    -6,005.50   -6.28    6,011.78   0.00   1,960.50        O;P
                                      10:46:07
                                      2018-07-26,
AWX                                                                  1,400   4.2896429   5.6900    -6,005.50   -4.75    6,010.25   0.00   1,960.50        O;P
                                      10:46:08
                                      2018-07-26,
AWX                                                                  1,400      4.3400   5.6900    -6,076.00   -1.31    6,077.31   0.00   1,890.00        O;P
                                      10:46:23
                                      2018-07-26,
AWX                                                                  1,400      4.3400   5.6900    -6,076.00   -0.28    6,076.28   0.00   1,890.00        O;P
                                      10:46:25
                                      2018-07-26,
AWX                                                                  1,400      4.3400   5.6900    -6,076.00   0.56     6,075.44   0.00   1,890.00        O;P
                                      10:46:26


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 972
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 45 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,400      4.2500   5.6900    -5,950.00   0.56     5,949.44   0.00   2,016.00        O;P
                                      10:47:16
                                      2018-07-26,
AWX                                                                  1,400      4.2300   5.6900    -5,922.00   0.42     5,921.58   0.00   2,044.00        O;P
                                      10:47:45
                                      2018-07-26,
AWX                                                                  1,400      4.2800   5.6900    -5,992.00   -4.08    5,996.08   0.00   1,974.00        O;P
                                      10:51:20
                                      2018-07-26,
AWX                                                                  1,400      4.2900   5.6900    -6,006.00   -1.33    6,007.33   0.00   1,960.00        O;P
                                      10:51:24
                                      2018-07-26,
AWX                                                                  1,400      4.3000   5.6900    -6,020.00   -6.58    6,026.58   0.00   1,946.00          O
                                      10:51:29
                                      2018-07-26,
AWX                                                                  1,400   4.3172857   5.6900    -6,044.20   -3.78    6,047.98   0.00   1,921.80        O;P
                                      10:51:29
                                      2018-07-26,
AWX                                                                  1,400      4.3200   5.6900    -6,048.00   0.56     6,047.44   0.00   1,918.00        O;P
                                      10:51:32
                                      2018-07-26,
AWX                                                                  1,400   4.3369286   5.6900    -6,071.70   -2.40    6,074.10   0.00   1,894.30        O;P
                                      10:51:34
                                      2018-07-26,
AWX                                                                  1,400   4.3486929   5.6900    -6,088.17   -2.40    6,090.57   0.00   1,877.83        O;P
                                      10:51:37
                                      2018-07-26,
AWX                                                                  1,400     4.34925   5.6900    -6,088.95   -2.51    6,091.46   0.00   1,877.05        O;P
                                      10:51:38
                                      2018-07-26,
AWX                                                                  1,400      4.3500   5.6900    -6,090.00   0.42     6,089.58   0.00   1,876.00        O;P
                                      10:51:42
                                      2018-07-26,
AWX                                                                  1,400      4.3500   5.6900    -6,090.00   0.42     6,089.58   0.00   1,876.00        O;P
                                      10:51:49
                                      2018-07-26,
AWX                                                                  1,400      4.2600   5.6900    -5,964.00   0.42     5,963.58   0.00   2,002.00        O;P
                                      10:52:13
                                      2018-07-26,
AWX                                                                  1,400      4.3300   5.6900    -6,062.00   0.56     6,061.44   0.00   1,904.00        O;P
                                      10:52:42
                                      2018-07-26,
AWX                                                                  1,400      4.3200   5.6900    -6,048.00   0.53     6,047.47   0.00   1,918.00        O;P
                                      10:52:42
                                      2018-07-26,
AWX                                                                  1,400   4.3018571   5.6900    -6,022.60   -5.28    6,027.88   0.00   1,943.40        O;P
                                      10:52:42
                                      2018-07-26,
AWX                                                                  2,500    4.347608   5.6900   -10,869.02   -7.85   10,876.87   0.00   3,355.98        O;P
                                      10:53:04
                                      2018-07-26,
AWX                                                                  2,500      4.3500   5.6900   -10,875.00   -9.40   10,884.40   0.00   3,350.00        O;P
                                      10:53:06
                                      2018-07-26,
AWX                                                                  1,400      4.3000   5.6900    -6,020.00   0.56     6,019.44   0.00   1,946.00        O;P
                                      10:55:01
                                      2018-07-26,
AWX                                                                  1,400      4.2900   5.6900    -6,006.00   0.42     6,005.58   0.00   1,960.00        O;P
                                      10:55:39
                                      2018-07-26,
AWX                                                                  1,400      4.2400   5.6900    -5,936.00   0.42     5,935.58   0.00   2,030.00        O;P
                                      10:55:47
                                      2018-07-26,
AWX                                                                  1,007   4.2736246   5.6900    -4,303.54   -2.60    4,306.14   0.00   1,426.29        O;P
                                      11:10:56
                                      2018-07-26,
AWX                                                                  2,500    4.296996   5.6900   -10,742.49   -5.45   10,747.94   0.00   3,482.51        O;P
                                      11:11:03
                                      2018-07-26,
AWX                                                                  1,000      4.3154   5.6900    -4,315.40   -1.70    4,317.10   0.00   1,374.60          O
                                      11:13:12
                                      2018-07-26,
AWX                                                                   612       4.3100   5.6900    -2,637.72   0.18     2,637.54   0.00    844.56         O;P
                                      11:13:17
                                      2018-07-26,
AWX                                                                  1,000      4.3450   5.6900    -4,345.00   -1.70    4,346.70   0.00   1,345.00          O
                                      11:22:53
                                      2018-07-26,
AWX                                                                  1,000      4.3450   5.6900    -4,345.00   -1.70    4,346.70   0.00   1,345.00          O
                                      11:22:54
                                      2018-07-26,
AWX                                                                  1,000      4.3450   5.6900    -4,345.00   -1.70    4,346.70   0.00   1,345.00          O
                                      11:22:55
                                      2018-07-26,
AWX                                                                  1,000     4.34902   5.6900    -4,349.02   -1.13    4,350.15   0.00   1,340.98        O;P
                                      11:22:57


Activity Statement - January 1, 2018 - December 31, 2018                                                                                             Page: 973
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 46 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000    4.3700   5.6900   -4,370.00   -0.34   4,370.34   0.00   1,320.00        O;P
                                      11:22:59
                                      2018-07-26,
AWX                                                                  1,000   4.39632   5.6900   -4,396.32   -1.80   4,398.12   0.00   1,293.68        O;P
                                      11:23:00
                                      2018-07-26,
AWX                                                                  1,000    4.3990   5.6900   -4,399.00   -1.20   4,400.20   0.00   1,291.00        O;P
                                      11:23:01
                                      2018-07-26,
AWX                                                                    10     4.3000   5.6900     -43.00    -0.33     43.33    0.00     13.90           O
                                      11:29:10
                                      2018-07-26,
AWX                                                                  1,000   4.38519   5.6900   -4,385.19   -1.70   4,386.89   0.00   1,304.81        O;P
                                      11:29:53
                                      2018-07-26,
AWX                                                                  1,000   4.38342   5.6900   -4,383.42   -1.70   4,385.12   0.00   1,306.58        O;P
                                      11:29:54
                                      2018-07-26,
AWX                                                                   500     4.3000   5.6900   -2,150.00   0.20    2,149.80   0.00    695.00           O
                                      11:31:44
                                      2018-07-26,
AWX                                                                   500     4.3200   5.6900   -2,160.00   -0.06   2,160.06   0.00    685.00         O;P
                                      11:32:09
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:13
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:14
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:15
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:15
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:16
                                      2018-07-26,
AWX                                                                   500     4.3454   5.6900   -2,172.70   -0.85   2,173.55   0.00    672.30           O
                                      11:32:17
                                      2018-07-26,
AWX                                                                  1,000   4.29965   5.6900   -4,299.65   -4.40   4,304.05   0.00   1,390.35        O;P
                                      11:36:35
                                      2018-07-26,
AWX                                                                  1,000    4.3445   5.6900   -4,344.50   -1.65   4,346.15   0.00   1,345.50        O;P
                                      11:37:07
                                      2018-07-26,
AWX                                                                  1,000   4.34799   5.6900   -4,347.99   -1.60   4,349.59   0.00   1,342.01        O;P
                                      11:37:08
                                      2018-07-26,
AWX                                                                   100     4.3500   5.6900    -435.00    -0.67    435.67    0.00    134.00           O
                                      11:37:08
                                      2018-07-26,
AWX                                                                  1,000   4.37708   5.6900   -4,377.08   -4.10   4,381.18   0.00   1,312.92        O;P
                                      11:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.3800   5.6900   -4,380.00   -4.70   4,384.70   0.00   1,310.00        O;P
                                      11:37:14
                                      2018-07-26,
AWX                                                                  1,000    4.4154   5.6900   -4,415.40   -1.70   4,417.10   0.00   1,274.60        O;P
                                      11:37:22
                                      2018-07-26,
AWX                                                                  1,000    4.4154   5.6900   -4,415.40   -1.70   4,417.10   0.00   1,274.60          O
                                      11:37:22
                                      2018-07-26,
AWX                                                                  1,000    4.4154   5.6900   -4,415.40   -1.70   4,417.10   0.00   1,274.60        O;P
                                      11:37:23
                                      2018-07-26,
AWX                                                                  1,000    4.4132   5.6900   -4,413.20   -2.85   4,416.05   0.00   1,276.80        O;P
                                      11:37:24
                                      2018-07-26,
AWX                                                                  1,000    4.4200   5.6900   -4,420.00   -0.83   4,420.83   0.00   1,270.00        O;P
                                      11:37:24
                                      2018-07-26,
AWX                                                                  1,000    4.4200   5.6900   -4,420.00   0.40    4,419.60   0.00   1,270.00          O
                                      11:37:30
                                      2018-07-26,
AWX                                                                   941     4.3900   5.6900   -4,130.99   0.28    4,130.71   0.00   1,223.30        O;P
                                      11:37:30
                                      2018-07-26,
AWX                                                                  1,000    4.4200   5.6900   -4,420.00   -1.70   4,421.70   0.00   1,270.00          O
                                      11:37:31
                                      2018-07-26,
AWX                                                                  1,000   4.42665   5.6900   -4,426.65   -1.78   4,428.43   0.00   1,263.35        O;P
                                      11:37:31


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 974
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 47 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000   4.42806   5.6900   -4,428.06   -1.70   4,429.76   0.00   1,261.94        O;P
                                      11:37:32
                                      2018-07-26,
AWX                                                                  1,000   4.41703   5.6900   -4,417.03   -1.70   4,418.73   0.00   1,272.97        O;P
                                      11:37:32
                                      2018-07-26,
AWX                                                                  1,000    4.4200   5.6900   -4,420.00   -4.70   4,424.70   0.00   1,270.00          O
                                      11:37:33
                                      2018-07-26,
AWX                                                                  1,000    4.4200   5.6900   -4,420.00   -1.70   4,421.70   0.00   1,270.00          O
                                      11:37:34
                                      2018-07-26,
AWX                                                                  1,000   4.42678   5.6900   -4,426.78   -1.55   4,428.33   0.00   1,263.22        O;P
                                      11:37:34
                                      2018-07-26,
AWX                                                                   792     4.4300   5.6900   -3,508.56   -1.53   3,510.09   0.00    997.92         O;P
                                      11:37:35
                                      2018-07-26,
AWX                                                                  1,000    4.4400   5.6900   -4,440.00   -3.58   4,443.58   0.00   1,250.00        O;P
                                      11:38:46
                                      2018-07-26,
AWX                                                                  1,000    4.4500   5.6900   -4,450.00   -4.70   4,454.70   0.00   1,240.00          O
                                      11:38:47
                                      2018-07-26,
AWX                                                                  1,000    4.4500   5.6900   -4,450.00   -4.70   4,454.70   0.00   1,240.00        O;P
                                      11:38:48
                                      2018-07-26,
AWX                                                                  1,000    4.4490   5.6900   -4,449.00   -3.29   4,452.29   0.00   1,241.00        O;P
                                      11:38:48
                                      2018-07-26,
AWX                                                                  1,000    4.4700   5.6900   -4,470.00   -2.46   4,472.46   0.00   1,220.00        O;P
                                      11:38:54
                                      2018-07-26,
AWX                                                                  1,000    4.4700   5.6900   -4,470.00   -1.19   4,471.19   0.00   1,220.00        O;P
                                      11:38:55
                                      2018-07-26,
AWX                                                                  1,000    4.4500   5.6900   -4,450.00   0.40    4,449.60   0.00   1,240.00        O;P
                                      11:38:55
                                      2018-07-26,
AWX                                                                   950     4.4100   5.6900   -4,189.50   -0.94   4,190.44   0.00   1,216.00        O;P
                                      11:39:24
                                      2018-07-26,
AWX                                                                  1,000    4.4500   5.6900   -4,450.00   -3.33   4,453.33   0.00   1,240.00        O;P
                                      11:39:46
                                      2018-07-26,
AWX                                                                  1,000   4.48215   5.6900   -4,482.15   -3.10   4,485.25   0.00   1,207.85        O;P
                                      11:40:05
                                      2018-07-26,
AWX                                                                   500     4.4800   5.6900   -2,240.00   -1.77   2,241.77   0.00    605.00         O;P
                                      11:42:19
                                      2018-07-26,
AWX                                                                  1,000    4.4900   5.6900   -4,490.00   -3.17   4,493.17   0.00   1,200.00        O;P
                                      11:42:22
                                      2018-07-26,
AWX                                                                  1,000    4.4900   5.6900   -4,490.00   0.30    4,489.70   0.00   1,200.00          O
                                      11:42:24
                                      2018-07-26,
AWX                                                                  1,000    4.5395   5.6900   -4,539.50   -4.70   4,544.20   0.00   1,150.50        O;P
                                      11:42:31
                                      2018-07-26,
AWX                                                                  1,000   4.54865   5.6900   -4,548.65   -4.10   4,552.75   0.00   1,141.35        O;P
                                      11:42:33
                                      2018-07-26,
AWX                                                                  1,000    4.4720   5.6900   -4,472.00   -4.42   4,476.42   0.00   1,218.00        O;P
                                      11:46:15
                                      2018-07-26,
AWX                                                                  1,000    4.4800   5.6900   -4,480.00   0.40    4,479.60   0.00   1,210.00        O;P
                                      11:46:18
                                      2018-07-26,
AWX                                                                  1,000    4.5200   5.6900   -4,520.00   -2.54   4,522.54   0.00   1,170.00        O;P
                                      11:46:20
                                      2018-07-26,
AWX                                                                  1,000    4.5400   5.6900   -4,540.00   -3.30   4,543.30   0.00   1,150.00        O;P
                                      11:46:22
                                      2018-07-26,
AWX                                                                  1,000    4.5500   5.6900   -4,550.00   -1.78   4,551.78   0.00   1,140.00        O;P
                                      11:46:23
                                      2018-07-26,
AWX                                                                  1,000    4.5200   5.6900   -4,520.00   0.40    4,519.60   0.00   1,170.00        O;P
                                      11:46:25
                                      2018-07-26,
AWX                                                                  1,000    4.5420   5.6900   -4,542.00   -1.20   4,543.20   0.00   1,148.00        O;P
                                      11:46:36
                                      2018-07-26,
AWX                                                                  1,000    4.5410   5.6900   -4,541.00   -3.10   4,544.10   0.00   1,149.00        O;P
                                      11:46:37


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 975
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 48 of 72

Trades
                                      2018-07-26,
AWX                                                                  1,000   4.54865   5.6900   -4,548.65   -3.50   4,552.15   0.00   1,141.35        O;P
                                      11:46:43
                                      2018-07-26,
AWX                                                                  1,000    4.5600   5.6900   -4,560.00   -4.70   4,564.70   0.00   1,130.00        O;P
                                      11:46:44
                                      2018-07-26,
AWX                                                                  1,000    4.5600   5.6900   -4,560.00   -4.70   4,564.70   0.00   1,130.00        O;P
                                      11:46:44
                                      2018-07-26,
AWX                                                                  1,000    4.5590   5.6900   -4,559.00   -4.40   4,563.40   0.00   1,131.00        O;P
                                      11:46:45
                                      2018-07-26,
AWX                                                                  1,000    4.5670   5.6900   -4,567.00   -4.70   4,571.70   0.00   1,123.00        O;P
                                      11:46:46
                                      2018-07-26,
AWX                                                                  1,000   4.56375   5.6900   -4,563.75   -4.14   4,567.89   0.00   1,126.25        O;P
                                      11:46:47
                                      2018-07-26,
AWX                                                                  1,000    4.5820   5.6900   -4,582.00   -2.74   4,584.74   0.00   1,108.00        O;P
                                      11:46:48
                                      2018-07-26,
AWX                                                                  1,000   4.58965   5.6900   -4,589.65   -3.40   4,593.05   0.00   1,100.35        O;P
                                      11:46:49
                                      2018-07-26,
AWX                                                                  1,000    4.5900   5.6900   -4,590.00   -0.11   4,590.11   0.00   1,100.00        O;P
                                      11:46:50
                                      2018-07-26,
AWX                                                                  1,000    4.5900   5.6900   -4,590.00   0.30    4,589.70   0.00   1,100.00        O;P
                                      11:46:51
                                      2018-07-26,
AWX                                                                  1,000    4.4800   5.6900   -4,480.00   0.30    4,479.70   0.00   1,210.00        O;P
                                      11:47:05
                                      2018-07-26,
AWX                                                                   100     4.5300   5.6900    -453.00    -0.67    453.67    0.00    116.00           O
                                      11:49:56
                                      2018-07-26,
AWX                                                                  1,000    4.5500   5.6900   -4,550.00   -1.70   4,551.70   0.00   1,140.00        O;P
                                      11:49:59
                                      2018-07-26,
AWX                                                                  1,000    4.5700   5.6900   -4,570.00   -4.70   4,574.70   0.00   1,120.00        O;P
                                      11:50:01
                                      2018-07-26,
AWX                                                                  1,000    4.5700   5.6900   -4,570.00   -4.70   4,574.70   0.00   1,120.00        O;P
                                      11:50:03
                                      2018-07-26,
AWX                                                                  1,000    4.5560   5.6900   -4,556.00   -3.68   4,559.68   0.00   1,134.00        O;P
                                      11:50:03
                                      2018-07-26,
AWX                                                                   200     4.5500   5.6900    -910.00    -0.99    910.99    0.00    228.00         O;P
                                      11:50:07
                                      2018-07-26,
AWX                                                                   500     4.5600   5.6900   -2,280.00   0.20    2,279.80   0.00    565.00           O
                                      11:50:14
                                      2018-07-26,
AWX                                                                  1,000    4.5854   5.6900   -4,585.40   -1.70   4,587.10   0.00   1,104.60          O
                                      11:50:17
                                      2018-07-26,
AWX                                                                  1,000    4.5900   5.6900   -4,590.00   -1.90   4,591.90   0.00   1,100.00          O
                                      11:50:19
                                      2018-07-26,
AWX                                                                  1,000    4.5900   5.6900   -4,590.00   -4.70   4,594.70   0.00   1,100.00        O;P
                                      11:50:20
                                      2018-07-26,
AWX                                                                  1,000   4.57954   5.6900   -4,579.54   -2.30   4,581.84   0.00   1,110.46        O;P
                                      11:50:21
                                      2018-07-26,
AWX                                                                  1,000    4.5900   5.6900   -4,590.00   -0.62   4,590.62   0.00   1,100.00        O;P
                                      11:50:22
                                      2018-07-26,
AWX                                                                  1,000    4.5000   5.6900   -4,500.00   -4.70   4,504.70   0.00   1,190.00        O;P
                                      11:54:24
                                      2018-07-26,
AWX                                                                   450     4.5400   5.6900   -2,043.00   -2.12   2,045.12   0.00    517.50         O;P
                                      11:55:41
                                      2018-07-26,
AWX                                                                  1,000    4.5500   5.6900   -4,550.00   -0.91   4,550.91   0.00   1,140.00        O;P
                                      11:55:44
                                      2018-07-26,
AWX                                                                  1,000    4.5000   5.6900   -4,500.00   -3.52   4,503.52   0.00   1,190.00        O;P
                                      12:01:47
                                      2018-07-26,
AWX                                                                   855     4.5000   5.6900   -3,847.50   -4.02   3,851.52   0.00   1,017.45        O;P
                                      12:01:52
                                      2018-07-26,
AWX                                                                   200     4.5500   5.6900    -910.00    -0.99    910.99    0.00    228.00         O;P
                                      12:02:07


Activity Statement - January 1, 2018 - December 31, 2018                                                                                         Page: 976
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 49 of 72

Trades
                                      2018-07-26,
AWX                                                                    750    4.5595333   5.6900    -3,419.65     -0.73    3,420.38         0.00     847.85         O;P
                                      12:09:30
                                      2018-07-26,
AWX                                                                  1,000       4.5800   5.6900    -4,580.00     -2.30    4,582.30         0.00    1,110.00        O;P
                                      12:09:33
                                      2018-07-26,
AWX                                                                  1,000       4.5800   5.6900    -4,580.00     -1.16    4,581.16         0.00    1,110.00        O;P
                                      12:09:34
                                      2018-07-26,
AWX                                                                  1,000       4.5900   5.6900    -4,590.00     0.30     4,589.70         0.00    1,100.00        O;P
                                      12:09:44
                                      2018-07-26,
AWX                                                                  1,000       4.5985   5.6900    -4,598.50     -1.70    4,600.20         0.00    1,091.50          O
                                      12:09:46
                                      2018-07-26,
AWX                                                                 10,000       4.5980   5.6900   -45,980.00    -25.09   46,005.09         0.00   10,920.00        O;P
                                      12:10:23
                                      2018-07-26,
AWX                                                                  3,453       4.6000   5.6900   -15,883.80    -16.23   15,900.03         0.00    3,763.77        O;P
                                      12:10:25
                                      2018-07-26,
AWX                                                                  5,300    4.6979642   5.6900   -24,899.21    -16.28   24,915.49         0.00    5,257.79        O;P
                                      12:11:22
                                      2018-07-26,
AWX                                                                 -10,000      5.1600   5.6900    51,600.00     6.13    -29,685.13   21,921.00   -5,300.00        C;P
                                      12:12:45
                                      2018-07-26,
AWX                                                                 -10,000      5.1500   5.6900    51,500.00     2.12    -29,740.60   21,761.52   -5,400.00        C;P
                                      12:13:01
                                      2018-07-26,
AWX                                                                   -100       5.2100   5.6900      521.00      -0.18     -297.46      223.36       -48.00          C
                                      12:28:37
                                      2018-07-26,
AWX                                                                 -10,000    5.312602   5.6900    53,126.02    -32.39   -29,435.45   23,658.18   -3,773.98        C;P
                                      13:36:34
                                      2018-07-26,
AWX                                                                 -10,000    5.286645   5.6900    52,866.45    -30.51   -29,588.62   23,247.32   -4,033.55        C;P
                                      13:36:34
                                      2018-07-26,
AWX                                                                 -10,000      5.3400   5.6900    53,400.00     2.06    -29,407.86   23,994.21   -3,500.00        C;P
                                      13:36:34
                                      2018-07-26,
AWX                                                                 -10,000      5.3900   5.6900    53,900.00     2.10    -29,666.09   24,236.01   -3,000.00        C;P
                                      13:36:34
                                      2018-07-26,
AWX                                                                  -1,080      5.4000   5.6900     5,832.00     0.17     -3,199.18    2,632.99     -313.20        C;P
                                      13:36:50
                                      2018-07-26,
AWX                                                                   -100       5.4500   5.6900      545.00      -0.19     -297.47      247.34       -24.00          C
                                      13:37:55
                                      2018-07-26,
AWX                                                                   -300       5.4400   5.6900     1,632.00     0.03      -892.41      739.62       -75.00        C;P
                                      13:37:55
                                      2018-07-26,
AWX                                                                   -300       5.5000   5.6900     1,650.00     -0.36     -892.41      757.23       -57.00        C;P
                                      13:42:50
                                      2018-07-26,
AWX                                                                  -5,000      5.5300   5.6900    27,650.00     -2.04   -14,924.46   12,723.49     -800.00        C;P
                                      14:19:08
                                      2018-07-26,
AWX                                                                  -5,000      5.5500   5.6900    27,750.00     1.04    -14,800.59   12,950.45     -700.00        C;P
                                      14:19:09
                                      2018-07-26,
AWX                                                                  -5,000      5.5844   5.6900    27,922.00     -4.72   -14,341.57   13,575.71     -528.00        C;P
                                      14:19:10
                                      2018-07-26,
AWX                                                                  -4,694      5.6000   5.6900    26,286.40     0.95    -13,469.87   12,817.48     -422.46        C;P
                                      14:19:10
                                      2018-07-26,
AWX                                                                 -26,300   5.4600498   5.6900   143,599.31   -128.04   -74,667.68   68,803.59   -6,047.69        C;P
                                      14:22:55
                                      2018-07-26,
AWX                                                                   -100       5.6300   5.6900      563.00      -0.19     -291.47      271.34        -6.00          C
                                      14:58:45
                                      2018-07-26,
AWX                                                                  -8,899      5.7300   5.6900    50,991.27     1.83    -25,891.35   25,101.75     355.96         C;P
                                      14:59:05
                                      2018-07-26,
AWX                                                                  -5,000      5.5000   5.6900    27,500.00     1.04    -14,694.57   12,806.47     -950.00        C;P
                                      15:16:49
                                      2018-07-26,
AWX                                                                  -1,300   5.6007692   5.6900     7,281.00     -2.67    -3,871.08    3,407.25     -116.00        C;P
                                      15:19:21
                                      2018-07-26,
AWX                                                                   -775       5.7000   5.6900     4,417.50     -1.92    -2,319.72    2,095.86        7.75        C;P
                                      15:22:42


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                       Page: 977
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 50 of 72

Trades
                                      2018-07-26,
AWX                                                                  -3,000      5.4200   5.6900   16,260.00    0.63     -8,967.95    7,292.67    -810.00         C;P
                                      15:39:31
                                      2018-07-26,
AWX                                                                 -11,000      5.4500   5.6900   59,950.00    2.30    -32,727.34   27,224.96   -2,640.00        C;P
                                      15:43:11
                                      2018-07-26,
AWX                                                                 -15,000   5.4904433   5.6900   82,356.65    -3.87   -44,509.72   37,843.06   -2,993.35        C;P
                                      15:43:22
                                      2018-07-26,
AWX                                                                 -15,000      5.5600   5.6900   83,400.00    3.11    -43,331.32   40,071.80   -1,950.00        C;P
                                      15:44:49
                                      2018-07-26,
AWX                                                                   -597       5.6000   5.6900    3,343.20    0.12     -1,725.15    1,618.17     -53.73         C;P
                                      15:44:50
                                      2018-07-26,
AWX                                                                  -1,176      5.5800   5.6900    6,562.08    0.13     -3,398.29    3,163.92    -129.36         C;P
                                      15:44:50
                                      2018-07-26,
AWX                                                                  -4,652    5.590963   5.6900   26,009.16   -14.16   -13,442.89   12,552.11    -460.72         C;P
                                      15:49:06
                                      2018-07-26,
AWX                                                                   -700       5.6300   5.6900    3,941.00    0.07     -2,022.79    1,918.28     -42.00         C;P
                                      15:49:08
                                      2018-07-26,
AWX                                                                  -5,000     5.64184   5.6900   28,209.20    -6.45   -14,448.51   13,754.25    -240.80         C;P
                                      15:50:09
                                      2018-07-26,
AWX                                                                  -5,000      5.7000   5.6900   28,500.00    1.03    -14,448.51   14,052.52      50.00         C;P
                                      15:50:30
                                      2018-07-26,
AWX                                                                   -900       5.7500   5.6900    5,175.00    -1.91    -2,600.68    2,572.41      54.00         C;P
                                      15:53:44
                                      2018-07-26,
AWX                                                                   -100       5.7700   5.6900     577.00     -0.19     -288.96      287.85        8.00           C
                                      15:53:44
                                      2018-07-26,
AWX                                                                     -27      5.7000   5.6900     153.90     -0.36       -78.02      75.52        0.27           C
                                      15:54:59
                                      2018-07-26,
AWX                                                                  -2,600      5.7000   5.6900   14,820.00   -10.32    -7,512.96    7,296.71      26.00         C;P
                                      15:55:54
                                      2018-07-26,
AWX                                                                  -2,642   5.6626419   5.6900   14,960.70    -7.15    -7,634.33    7,319.22     -72.28         C;P
                                      15:56:15
                                      2018-07-26,
AWX                                                                  -9,400    5.640033   5.6900   53,016.31   -45.70   -27,156.07   25,814.54    -469.69         C;P
                                      15:56:22
                                      2018-07-26,
AWX                                                                  -1,490      5.6100   5.6900    8,358.90    -4.52    -4,283.18    4,071.20    -119.20         C;P
                                      15:56:24
                                      2018-07-26,
AWX                                                                   -900       5.5700   5.6900    5,013.00    -4.40    -2,588.73    2,419.87    -108.00         C;P
                                      15:56:25
                                      2018-07-26,
AWX                                                                  -2,000      5.6000   5.6900   11,200.00    -4.19    -5,750.35    5,445.46    -180.00         C;P
                                      15:56:25
                                      2018-07-26,
AWX                                                                   -393       5.6300   5.6900    2,212.59    -0.74    -1,137.10    1,074.75     -23.58         C;P
                                      15:58:00
                                      2018-07-26,
AWX                                                                   -360       5.6100   5.6900    2,019.60    -0.68    -1,042.09     976.83      -28.80         C;P
                                      15:58:29
                                      2018-07-26,
AWX                                                                  -2,340      5.6300   5.6900   13,174.20    -6.23    -6,846.74    6,321.23    -140.40         C;P
                                      15:58:39
                                      2018-07-26,
AWX                                                                  -1,200      5.6400   5.6900    6,768.00    -2.27    -3,507.90    3,257.83     -60.00         C;P
                                      15:58:39
                                      2018-07-26,
AWX                                                                  -1,927   5.6671199   5.6900   10,920.54    -8.53    -5,712.83    5,199.18     -44.09         C;P
                                      15:59:07
                                      2018-07-26,
AWX                                                                  -2,100      5.6700   5.6900   11,907.00    -9.98    -6,239.94    5,657.09     -42.00         C;P
                                      15:59:26
                                      2018-07-26,
AWX                                                                   -800       5.6900   5.6900    4,552.00    -0.77    -2,384.49    2,166.74       0.00         C;P
                                      15:59:46
                                      2018-07-26,
AWX                                                                   -200       5.6900   5.6900    1,138.00    -0.03     -595.94      542.03        0.00         C;P
                                      16:00:59
                                      2018-07-26,
AWX                                                                   -100       5.7000   5.6900     570.00     -0.39     -297.97      271.64        1.00           C
                                      16:00:59
                                      2018-07-26,
AWX                                                                  -1,125      5.7000   5.6900    6,412.50    0.23     -3,374.17    3,038.56      11.25         C;P
                                      16:02:05


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                     Page: 978
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 51 of 72

Trades
                                      2018-07-27,
AWX                                                                  1,000      5.3100   10.2500    -5,310.00    -4.70    5,314.70   0.00    4,940.00        O;P
                                      07:33:42
                                      2018-07-27,
AWX                                                                  1,000      5.3100   10.2500    -5,310.00    -4.70    5,314.70   0.00    4,940.00        O;P
                                      07:33:48
                                      2018-07-27,
AWX                                                                  2,839   5.3126805   10.2500   -15,082.70   -13.35   15,096.05   0.00   14,017.05        O;P
                                      07:34:03
                                      2018-07-27,
AWX                                                                  4,000      5.4975   10.2500   -21,990.00   -18.80   22,008.80   0.00   19,010.00        O;P
                                      07:34:14
                                      2018-07-27,
AWX                                                                 10,000     5.87933   10.2500   -58,793.30    -2.49   58,795.79   0.00   43,706.70        O;P
                                      07:34:41
                                      2018-07-27,
AWX                                                                   500       5.8000   10.2500    -2,900.00    -2.35    2,902.35   0.00    2,225.00        O;P
                                      07:34:41
                                      2018-07-27,
AWX                                                                 10,000      6.0000   10.2500   -60,000.00   -17.94   60,017.94   0.00   42,500.00        O;P
                                      07:34:58
                                      2018-07-27,
AWX                                                                 10,000      6.0700   10.2500   -60,700.00    -3.51   60,703.51   0.00   41,800.00        O;P
                                      07:35:33
                                      2018-07-27,
AWX                                                                 10,000      6.2000   10.2500   -62,000.00    -3.01   62,003.01   0.00   40,500.00        O;P
                                      07:35:53
                                      2018-07-27,
AWX                                                                 10,000      6.2500   10.2500   -62,500.00    -0.01   62,500.01   0.00   40,000.00        O;P
                                      07:36:01
                                      2018-07-27,
AWX                                                                  1,100   6.3872727   10.2500    -7,026.00    -3.17    7,029.17   0.00    4,249.00        O;P
                                      07:42:02
                                      2018-07-27,
AWX                                                                   765    6.3988235   10.2500    -4,895.10    -2.58    4,897.68   0.00    2,946.15        O;P
                                      07:42:09
                                      2018-07-27,
AWX                                                                   100       6.4000   10.2500     -640.00     -0.67     640.67    0.00     385.00           O
                                      07:42:25
                                      2018-07-27,
AWX                                                                   500       6.3955   10.2500    -3,197.75    -2.16    3,199.91   0.00    1,927.25        O;P
                                      07:48:55
                                      2018-07-27,
AWX                                                                   100       6.4000   10.2500     -640.00     -0.17     640.17    0.00     385.00           O
                                      07:49:05
                                      2018-07-27,
AWX                                                                   100       6.4000   10.2500     -640.00     -0.67     640.67    0.00     385.00           O
                                      07:49:11
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    -2.35    3,227.35   0.00    1,900.00        O;P
                                      07:49:45
                                      2018-07-27,
AWX                                                                   100       6.4400   10.2500     -644.00     -0.67     644.67    0.00     381.00           O
                                      07:49:56
                                      2018-07-27,
AWX                                                                   422       6.4400   10.2500    -2,717.68    -1.98    2,719.66   0.00    1,607.82          O
                                      07:50:13
                                      2018-07-27,
AWX                                                                   500       6.4000   10.2500    -3,200.00    0.20     3,199.80   0.00    1,925.00          O
                                      07:50:23
                                      2018-07-27,
AWX                                                                   500       6.3000   10.2500    -3,150.00    -2.35    3,152.35   0.00    1,975.00        O;P
                                      07:50:38
                                      2018-07-27,
AWX                                                                   500       6.4000   10.2500    -3,200.00    -2.35    3,202.35   0.00    1,925.00          O
                                      07:50:47
                                      2018-07-27,
AWX                                                                   250       6.4000   10.2500    -1,600.00    -1.18    1,601.18   0.00     962.50           O
                                      07:50:49
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    -2.35    3,227.35   0.00    1,900.00        O;P
                                      07:51:26
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    -2.35    3,227.35   0.00    1,900.00        O;P
                                      07:51:29
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    -2.35    3,227.35   0.00    1,900.00        O;P
                                      07:51:31
                                      2018-07-27,
AWX                                                                   100       6.4400   10.2500     -644.00     -0.67     644.67    0.00     381.00           O
                                      07:51:34
                                      2018-07-27,
AWX                                                                   163       6.4500   10.2500    -1,051.35    -0.87    1,052.22   0.00     619.40         O;P
                                      07:51:45
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    0.20     3,224.80   0.00    1,900.00          O
                                      07:52:07


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                Page: 979
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 52 of 72

Trades
                                      2018-07-27,
AWX                                                                   400       6.4500   10.2500    -2,580.00    -1.88    2,581.88   0.00    1,520.00          O
                                      07:52:15
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    0.15     3,224.85   0.00    1,900.00          O
                                      07:52:36
                                      2018-07-27,
AWX                                                                   850    6.3923529   10.2500    -5,433.50    -4.00    5,437.50   0.00    3,279.00        O;P
                                      07:53:03
                                      2018-07-27,
AWX                                                                  4,050   6.4416049   10.2500   -26,088.50   -18.66   26,107.16   0.00   15,424.00        O;P
                                      07:53:13
                                      2018-07-27,
AWX                                                                   400       6.4650   10.2500    -2,586.00    -1.88    2,587.88   0.00    1,514.00        O;P
                                      07:53:19
                                      2018-07-27,
AWX                                                                   500       6.3000   10.2500    -3,150.00    -2.35    3,152.35   0.00    1,975.00        O;P
                                      07:55:26
                                      2018-07-27,
AWX                                                                   450    6.3088889   10.2500    -2,839.00    -2.12    2,841.12   0.00    1,773.50        O;P
                                      07:55:31
                                      2018-07-27,
AWX                                                                   500       6.3500   10.2500    -3,175.00    -2.35    3,177.35   0.00    1,950.00        O;P
                                      07:55:37
                                      2018-07-27,
AWX                                                                   150       6.3500   10.2500     -952.50     -0.83     953.33    0.00     585.00           O
                                      07:55:41
                                      2018-07-27,
AWX                                                                   300       6.3900   10.2500    -1,917.00    -1.41    1,918.41   0.00    1,158.00        O;P
                                      07:55:44
                                      2018-07-27,
AWX                                                                   500       6.4500   10.2500    -3,225.00    -2.35    3,227.35   0.00    1,900.00        O;P
                                      07:55:47
                                      2018-07-27,
AWX                                                                   400       6.4375   10.2500    -2,575.00    -1.88    2,576.88   0.00    1,525.00        O;P
                                      07:55:49
                                      2018-07-27,
AWX                                                                   500       6.4700   10.2500    -3,235.00    -1.23    3,236.23   0.00    1,890.00        O;P
                                      07:56:00
                                      2018-07-27,
AWX                                                                   500       6.4700   10.2500    -3,235.00    -2.23    3,237.23   0.00    1,890.00        O;P
                                      07:56:07
                                      2018-07-27,
AWX                                                                   500       6.4800   10.2500    -3,240.00    -2.35    3,242.35   0.00    1,885.00          O
                                      07:56:15
                                      2018-07-27,
AWX                                                                   500       6.4800   10.2500    -3,240.00    -2.35    3,242.35   0.00    1,885.00          O
                                      07:56:17
                                      2018-07-27,
AWX                                                                   300       6.3800   10.2500    -1,914.00    0.09     1,913.91   0.00    1,161.00          O
                                      07:57:01
                                      2018-07-27,
AWX                                                                  2,600   5.6888462   10.2500   -14,791.00    -3.04   14,794.04   0.00   11,859.00        O;P
                                      09:38:58
                                      2018-07-27,
AWX                                                                   395       5.7000   10.2500    -2,251.50    -1.36    2,252.86   0.00    1,797.25        O;P
                                      09:38:59
                                      2018-07-27,
AWX                                                                   601       5.7200   10.2500    -3,437.72    -2.32    3,440.04   0.00    2,722.53        O;P
                                      09:38:59
                                      2018-07-27,
AWX                                                                  3,417      5.7500   10.2500   -19,647.75    -6.24   19,653.99   0.00   15,376.50        O;P
                                      09:39:00
                                      2018-07-27,
AWX                                                                  2,373   5.8266287   10.2500   -13,826.59    -3.94   13,830.53   0.00   10,496.66        O;P
                                      09:39:00
                                      2018-07-27,
AWX                                                                   200       5.8700   10.2500    -1,174.00    0.00     1,173.99   0.00     876.00         O;P
                                      09:39:01
                                      2018-07-27,
AWX                                                                  2,300      5.8700   10.2500   -13,501.00    0.92    13,500.08   0.00   10,074.00        O;P
                                      09:39:01
                                      2018-07-27,
AWX                                                                   200       5.8700   10.2500    -1,174.00    0.03     1,173.97   0.00     876.00         O;P
                                      09:39:01
                                      2018-07-27,
AWX                                                                   100       5.8700   10.2500     -587.00     -0.17     587.17    0.00     438.00           O
                                      09:39:01
                                      2018-07-27,
AWX                                                                  2,410   5.9270954   10.2500   -14,284.30    -0.78   14,285.08   0.00   10,418.20        O;P
                                      09:39:04
                                      2018-07-27,
AWX                                                                  4,000      5.9300   10.2500   -23,720.00    1.55    23,718.45   0.00   17,280.00        O;P
                                      09:39:04
                                      2018-07-27,
AWX                                                                  4,000     5.93196   10.2500   -23,727.84    -9.95   23,737.79   0.00   17,272.16        O;P
                                      09:39:12


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                Page: 980
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 53 of 72

Trades
                                      2018-07-27,
AWX                                                                  1,100   5.9393182   10.2500    -6,533.25    -3.67    6,536.92         0.00    4,741.75         O;P
                                      09:39:13
                                      2018-07-27,
AWX                                                                  3,678   5.9517863   10.2500   -21,890.67   -15.77   21,906.44         0.00   15,808.83         O;P
                                      09:39:13
                                      2018-07-27,
AWX                                                                  3,150      5.9700   10.2500   -18,805.50    1.00    18,804.50         0.00   13,482.00         O;P
                                      09:39:13
                                      2018-07-27,
AWX                                                                  4,000      5.9800   10.2500   -23,920.00    -7.46   23,927.46         0.00   17,080.00         O;P
                                      09:39:14
                                      2018-07-27,
AWX                                                                  4,000      5.9900   10.2500   -23,960.00   -18.80   23,978.80         0.00   17,040.00         O;P
                                      09:39:15
                                      2018-07-27,
AWX                                                                  4,000   6.1085075   10.2500   -24,434.03    -5.55   24,439.58         0.00   16,565.97         O;P
                                      09:39:41
                                      2018-07-27,
AWX                                                                  1,800   6.1088889   10.2500   -10,996.00    -2.06   10,998.06         0.00    7,454.00         O;P
                                      09:39:41
                                      2018-07-27,
AWX                                                                  2,608   6.1618712   10.2500   -16,070.16    -6.96   16,077.12         0.00   10,661.84         O;P
                                      09:39:42
                                      2018-07-27,
AWX                                                                  4,000    6.157875   10.2500   -24,631.50   -13.70   24,645.20         0.00   16,368.50         O;P
                                      09:39:47
                                      2018-07-27,
AWX                                                                  1,400   6.1714286   10.2500    -8,640.00    -5.58    8,645.58         0.00    5,710.00         O;P
                                      09:39:47
                                      2018-07-27,
AWX                                                                 -5,000      7.0966   10.2500   35,483.00     -9.59   -14,997.29   20,476.12   -15,767.00        C;P
                                      10:13:19
                                      2018-07-27,
AWX                                                                 -5,000      7.1900   10.2500   35,950.00     0.93    -15,039.72   20,911.21   -15,300.00        C;P
                                      10:14:58
                                      2018-07-27,
AWX                                                                 -5,000      7.2900   10.2500   36,450.00     0.93    -14,987.88   21,463.05   -14,800.00        C;P
                                      10:15:29
                                      2018-07-27,
AWX                                                                 -5,000      7.4124   10.2500   37,062.00    -20.58   -14,998.40   22,043.02   -14,188.00        C;P
                                      10:15:34
                                      2018-07-27,
AWX                                                                 -5,000      7.4902   10.2500   37,451.00     -0.99   -15,008.39   22,441.62   -13,799.00        C;P
                                      10:15:35
                                      2018-07-27,
AWX                                                                 -5,000      7.5900   10.2500   37,950.00     0.91    -15,001.36   22,949.54   -13,300.00        C;P
                                      10:15:54
                                      2018-07-27,
AWX                                                                 -5,000      7.8404   10.2500   39,202.00     -7.76   -15,043.00   24,151.24   -12,048.00        C;P
                                      10:45:57
                                      2018-07-27,
AWX                                                                  3,899   6.2283432   10.2500   -24,284.31   -10.34   24,294.65         0.00   15,680.44         O;P
                                      12:39:57
                                      2018-07-27,
AWX                                                                  4,000   6.2496725   10.2500   -24,998.69   -17.90   25,016.59         0.00   16,001.31         O;P
                                      12:40:00
                                      2018-07-27,
AWX                                                                  4,000     6.24775   10.2500   -24,991.00   -18.80   25,009.80         0.00   16,009.00         O;P
                                      12:40:00
                                      2018-07-27,
AWX                                                                   272       6.1600   10.2500    -1,675.52    0.11     1,675.41         0.00    1,112.48         O;P
                                      12:40:58
                                      2018-07-27,
AWX                                                                  4,000   6.1990075   10.2500   -24,796.03   -16.26   24,812.29         0.00   16,203.97         O;P
                                      12:41:11
                                      2018-07-27,
AWX                                                                  4,000     6.22975   10.2500   -24,919.00    -7.28   24,926.28         0.00   16,081.00         O;P
                                      12:41:12
                                      2018-07-27,
AWX                                                                  4,000      5.9800   10.2500   -23,920.00    1.60    23,918.40         0.00   17,080.00         O;P
                                      12:42:28
                                      2018-07-27,
AWX                                                                  3,152      5.9700   10.2500   -18,817.44    -6.22   18,823.66         0.00   13,490.56         O;P
                                      12:42:28
                                      2018-07-27,
AWX                                                                  1,100      6.0000   10.2500    -6,600.00    -4.17    6,604.17         0.00    4,675.00         O;P
                                      12:42:29
                                      2018-07-27,
AWX                                                                  1,800   6.0463889   10.2500   -10,883.50    -2.66   10,886.16         0.00    7,566.50         O;P
                                      12:42:29
                                      2018-07-27,
AWX                                                                  4,000    6.096685   10.2500   -24,386.74    -6.80   24,393.54         0.00   16,613.26         O;P
                                      12:42:30
                                      2018-07-27,
AWX                                                                  4,000     6.09475   10.2500   -24,379.00   -10.90   24,389.90         0.00   16,621.00         O;P
                                      12:42:30


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                       Page: 981
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 54 of 72

Trades
                                      2018-07-27,
AWX                                                                  4,000      6.1000   10.2500   -24,400.00   1.60    24,398.40   0.00   16,600.00        O;P
                                      12:42:32
                                      2018-07-27,
AWX                                                                  2,200   6.0986364   10.2500   -13,417.00   -4.99   13,421.99   0.00    9,133.00        O;P
                                      12:42:32
                                      2018-07-27,
AWX                                                                  4,000    6.127665   10.2500   -24,510.66   -8.60   24,519.26   0.00   16,489.34        O;P
                                      12:42:45
                                      2018-07-27,
AWX                                                                  9,231   5.9711169   10.2500   -55,119.38   -9.53   55,128.91   0.00   39,498.37        O;P
                                      12:56:45
                                      2018-07-27,
AWX                                                                  1,000      6.0000   10.2500    -6,000.00   0.40     5,999.60   0.00    4,250.00        O;P
                                      12:58:09
                                      2018-07-27,
AWX                                                                  1,000      6.0100   10.2500    -6,010.00   -2.70    6,012.70   0.00    4,240.00        O;P
                                      12:58:20
                                      2018-07-27,
AWX                                                                  1,000      6.0000   10.2500    -6,000.00   0.14     5,999.86   0.00    4,250.00        O;P
                                      12:58:33
                                      2018-07-27,
AWX                                                                  1,000      5.9990   10.2500    -5,999.00   -4.40    6,003.40   0.00    4,251.00        O;P
                                      12:58:50
                                      2018-07-27,
AWX                                                                  1,000      6.0260   10.2500    -6,026.00   -2.01    6,028.01   0.00    4,224.00        O;P
                                      12:58:52
                                      2018-07-27,
AWX                                                                  1,000     6.08015   10.2500    -6,080.15   -2.90    6,083.05   0.00    4,169.85        O;P
                                      12:58:52
                                      2018-07-27,
AWX                                                                  1,000      6.0850   10.2500    -6,085.00   -1.70    6,086.70   0.00    4,165.00          O
                                      12:58:54
                                      2018-07-27,
AWX                                                                  1,000      6.0800   10.2500    -6,080.00   -1.70    6,081.70   0.00    4,170.00          O
                                      12:58:55
                                      2018-07-27,
AWX                                                                  1,000      6.0800   10.2500    -6,080.00   -1.70    6,081.70   0.00    4,170.00        O;P
                                      12:58:56
                                      2018-07-27,
AWX                                                                  1,000     6.06415   10.2500    -6,064.15   -3.80    6,067.95   0.00    4,185.85        O;P
                                      12:58:57
                                      2018-07-27,
AWX                                                                  1,000      6.0770   10.2500    -6,077.00   -2.10    6,079.10   0.00    4,173.00        O;P
                                      12:59:21
                                      2018-07-27,
AWX                                                                  1,000     6.08865   10.2500    -6,088.65   -3.85    6,092.50   0.00    4,161.35        O;P
                                      12:59:22
                                      2018-07-27,
AWX                                                                  1,000      6.0254   10.2500    -6,025.40   -1.70    6,027.10   0.00    4,224.60          O
                                      13:00:16
                                      2018-07-27,
AWX                                                                  1,000      6.0300   10.2500    -6,030.00   0.40     6,029.60   0.00    4,220.00        O;P
                                      13:00:17
                                      2018-07-27,
AWX                                                                  1,000      6.0000   10.2500    -6,000.00   0.40     5,999.60   0.00    4,250.00        O;P
                                      13:00:19
                                      2018-07-27,
AWX                                                                  1,000      6.0200   10.2500    -6,020.00   -1.90    6,021.90   0.00    4,230.00          O
                                      13:00:19
                                      2018-07-27,
AWX                                                                   500       5.9800   10.2500    -2,990.00   -2.35    2,992.35   0.00    2,135.00        O;P
                                      13:00:21
                                      2018-07-27,
AWX                                                                  1,000      6.0750   10.2500    -6,075.00   -1.70    6,076.70   0.00    4,175.00          O
                                      13:00:23
                                      2018-07-27,
AWX                                                                  1,000      5.8100   10.2500    -5,810.00   0.39     5,809.61   0.00    4,440.00        O;P
                                      13:03:05
                                      2018-07-27,
AWX                                                                  1,000      5.8450   10.2500    -5,845.00   -1.64    5,846.64   0.00    4,405.00        O;P
                                      13:03:11
                                      2018-07-27,
AWX                                                                  1,000      5.8640   10.2500    -5,864.00   -1.74    5,865.74   0.00    4,386.00        O;P
                                      13:03:14
                                      2018-07-27,
AWX                                                                  1,000      5.6950   10.2500    -5,695.00   -1.70    5,696.70   0.00    4,555.00        O;P
                                      13:03:15
                                      2018-07-27,
AWX                                                                   500       5.6500   10.2500    -2,825.00   0.15     2,824.85   0.00    2,300.00        O;P
                                      13:03:15
                                      2018-07-27,
AWX                                                                  1,000      5.6700   10.2500    -5,670.00   -0.14    5,670.14   0.00    4,580.00        O;P
                                      13:03:15
                                      2018-07-27,
AWX                                                                  1,000      5.6600   10.2500    -5,660.00   0.30     5,659.70   0.00    4,590.00        O;P
                                      13:03:15


Activity Statement - January 1, 2018 - December 31, 2018                                                                                               Page: 982
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 55 of 72

Trades
                                      2018-07-27,
AWX                                                                   100       5.6400   10.2500       -564.00    -0.17      564.17    0.00     461.00         O;P
                                      13:03:15
                                      2018-07-27,
AWX                                                                  1,000      5.8200   10.2500     -5,820.00    -1.70     5,821.70   0.00    4,430.00          O
                                      13:03:15
                                      2018-07-27,
AWX                                                                  1,000      5.8300   10.2500     -5,830.00    -1.70     5,831.70   0.00    4,420.00        O;P
                                      13:03:20
                                      2018-07-27,
AWX                                                                  1,000      5.7300   10.2500     -5,730.00    0.40      5,729.60   0.00    4,520.00        O;P
                                      13:03:23
                                      2018-07-27,
AWX                                                                   550       5.6500   10.2500     -3,107.50    0.22      3,107.28   0.00    2,530.00        O;P
                                      13:03:29
                                      2018-07-27,
AWX                                                                  1,000      5.6600   10.2500     -5,660.00    0.40      5,659.60   0.00    4,590.00        O;P
                                      13:03:31
                                      2018-07-27,
AWX                                                                  1,000      5.6600   10.2500     -5,660.00    -1.90     5,661.90   0.00    4,590.00          O
                                      13:03:35
                                      2018-07-27,
AWX                                                                  1,000      5.6600   10.2500     -5,660.00    -1.90     5,661.90   0.00    4,590.00          O
                                      13:03:35
                                      2018-07-27,
AWX                                                                  1,000      5.6600   10.2500     -5,660.00    -1.90     5,661.90   0.00    4,590.00          O
                                      13:03:36
                                      2018-07-27,
AWX                                                                  8,595   5.6989529   10.2500    -48,982.50   -27.57    49,010.07   0.00   39,116.25        O;P
                                      13:04:01
                                      2018-07-27,
AWX                                                                  8,700   5.7452678   10.2500    -49,983.83   -24.24    50,008.07   0.00   39,191.17        O;P
                                      13:04:04
                                      2018-07-27,
AWX                                                                  6,603   5.7980312   10.2500    -38,284.40   -27.35    38,311.75   0.00   29,396.35        O;P
                                      13:04:06
                                      2018-07-27,
AWX                                                                  2,600   5.6621154   10.2500    -14,721.50    -7.12    14,728.62   0.00   11,928.50        O;P
                                      13:11:41
                                      2018-07-27,
AWX                                                                 10,000    5.740147   10.2500    -57,401.47   -29.61    57,431.08   0.00   45,098.53        O;P
                                      13:11:45
                                      2018-07-27,
AWX                                                                  2,352   5.7995748   10.2500    -13,640.60    -8.23    13,648.83   0.00   10,467.40        O;P
                                      13:11:54
                                      2018-07-27,
AWX                                                                 10,000    5.891536   10.2500    -58,915.36   -40.85    58,956.21   0.00   43,584.64        O;P
                                      13:12:04
                                      2018-07-27,
AWX                                                                  4,000    5.917875   10.2500    -23,671.50    -4.47    23,675.97   0.00   17,328.50        O;P
                                      13:13:26
                                      2018-07-27,
AWX                                                                  2,910   5.8339725   10.2500    -16,976.86   -13.38    16,990.24   0.00   12,850.64        O;P
                                      13:14:25
                                      2018-07-27,
AWX                                                                  7,090   5.8986559   10.2500    -41,821.47    -7.22    41,828.69   0.00   30,851.03        O;P
                                      13:14:28
                                      2018-07-27,
AWX                                                                   132       5.7500   10.2500       -759.00    -0.11      759.11    0.00     594.00         O;P
                                      13:16:12
                                      2018-07-27,
AWX                                                                   500       5.8560   10.2500     -2,928.00    -1.80     2,929.80   0.00    2,197.00        O;P
                                      13:16:30
                                      2018-07-27,
AWX                                                                   700       5.9000   10.2500     -4,130.00    -2.04     4,132.04   0.00    3,045.00        O;P
                                      13:16:36
                                      2018-07-27,
AWX                                                                 10,000    5.996141   10.2500    -59,961.41   -10.46    59,971.87   0.00   42,538.59        O;P
                                      13:16:40
                                      2018-07-27,
AWX                                                                 10,000    5.988735   10.2500    -59,887.35   -21.89    59,909.24   0.00   42,612.65        O;P
                                      13:17:42
                                      2018-07-27,
AWX                                                                   249    5.9459839   10.2500     -1,480.55    -0.50     1,481.05   0.00    1,071.70        O;P
                                      13:26:41
                                      2018-07-27,
AWX                                                                   200       5.8600   10.2500     -1,172.00    -0.74     1,172.74   0.00     878.00         O;P
                                      13:38:13
                                      2018-07-27,
AWX                                                                   200       5.8900   10.2500     -1,178.00    -0.39     1,178.39   0.00     872.00         O;P
                                      13:38:44
                                      2018-07-27,
AWX                                                                 20,000    5.956797   10.2500   -119,135.94   -44.11   119,180.05   0.00   85,864.06        O;P
                                      13:56:05
                                      2018-07-27,
AWX                                                                  2,600   5.9896154   10.2500    -15,573.00   -10.62    15,583.62   0.00   11,077.00        O;P
                                      13:56:16


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                  Page: 983
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 56 of 72

Trades
                                      2018-07-27,
AWX                                                                  -5,000      16.0000   10.2500    80,000.00    2.36    -15,013.60    64,988.76    28,750.00        C;P
                                      16:49:42
                                      2018-07-27,
AWX                                                                  -5,000      16.3340   10.2500    81,670.00   -16.91   -14,990.07    66,663.02    30,420.00        C;P
                                      17:52:46
                                      2018-07-27,
AWX                                                                  -5,000      16.3500   10.2500    81,750.00   -21.16   -15,005.35    66,723.49    30,500.00        C;P
                                      17:53:03
                                      2018-07-27,
AWX                                                                  -7,500   16.3093333   10.2500   122,320.00   -18.92   -22,424.39    99,876.69    45,445.00        C;P
                                      17:55:22
                                      2018-07-27,
AWX                                                                  -5,000      16.5000   10.2500    82,500.00    2.33    -14,949.08    67,553.25    31,250.00        C;P
                                      17:56:44
                                      2018-07-27,
AWX                                                                  -2,711      16.7500   10.2500    45,409.25    0.22     -8,105.05    37,304.43    17,621.50        C;P
                                      17:58:06
                                      2018-07-27,
AWX                                                                  -5,000      16.8000   10.2500    84,000.00    2.81    -15,141.32    68,861.49    32,750.00        C;P
                                      18:00:03
                                      2018-07-27,
AWX                                                                  -5,000      16.8000   10.2500    84,000.00    -0.03   -15,201.74    68,798.23    32,750.00        C;P
                                      18:00:30
                                      2018-07-27,
AWX                                                                  -5,000      16.8500   10.2500    84,250.00    -1.64   -15,471.85    68,776.50    33,000.00        C;P
                                      18:09:58
                                      2018-07-27,
AWX                                                                  -5,000      16.9000   10.2500    84,500.00    2.80    -15,486.49    69,016.32    33,250.00        C;P
                                      18:11:42
                                      2018-07-27,
AWX                                                                  -5,000      16.9000   10.2500    84,500.00    -3.15   -15,575.63    68,921.22    33,250.00        C;P
                                      18:11:42
                                      2018-07-27,
AWX                                                                  -5,000      16.9500   10.2500    84,750.00    2.80    -15,732.49    69,020.31    33,500.00        C;P
                                      18:14:48
                                      2018-07-27,
AWX                                                                  -5,000      16.9500   10.2500    84,750.00   -15.20   -15,746.81    68,987.99    33,500.00        C;P
                                      18:15:02
                                      2018-07-27,
AWX                                                                 -25,000      17.0298   10.2500   425,745.00   -39.91   -76,977.34   348,727.74   169,495.00        C;P
                                      18:16:31
                                      2018-07-27,
AWX                                                                  -5,000      17.2500   10.2500    86,250.00    2.78    -15,519.41    70,733.37    35,000.00        C;P
                                      18:23:18
                                      2018-07-27,
AWX                                                                  -5,000      17.3000   10.2500    86,500.00    -1.97   -15,498.16    70,999.87    35,250.00        C;P
                                      18:23:25
                                      2018-07-27,
AWX                                                                  -5,000      17.3500   10.2500    86,750.00   -12.73   -15,507.33    71,229.95    35,500.00        C;P
                                      18:23:39
                                      2018-07-27,
AWX                                                                  -5,000    17.500788   10.2500    87,503.94    0.29    -15,549.33    71,954.90    36,253.94        C;P
                                      18:24:00
                                      2018-07-27,
AWX                                                                  -5,000      17.4000   10.2500    87,000.00    -1.23   -15,559.10    71,439.67    35,750.00        C;P
                                      18:24:00
                                      2018-07-27,
AWX                                                                  -5,000      17.4535   10.2500    87,267.50    -4.97   -15,574.50    71,688.03    36,017.50        C;P
                                      18:24:00
                                      2018-07-27,
AWX                                                                  -5,000      17.5550   10.2500    87,775.00    -2.05   -15,706.76    72,066.19    36,525.00        C;P
                                      18:24:46
                                      2018-07-27,
AWX                                                                  -5,000      17.6000   10.2500    88,000.00    -5.44   -15,730.05    72,264.52    36,750.00        C;P
                                      18:24:46
                                      2018-07-27,
AWX                                                                 -27,129   19.0044178   10.2500   515,570.85    -7.79   -86,681.74   428,881.33   237,498.60        C;P
                                      18:53:36
                                      2018-07-30,
AWX                                                                  -5,000      35.0112    6.0600   175,056.00    -4.24   -15,399.33   159,652.43   144,756.00        C;P
                                      07:53:50
                                      2018-07-30,
AWX                                                                   -123       32.0000    6.0600     3,936.00    -0.19     -378.77      3,557.03     3,190.62        C;P
                                      08:04:20
                                      2018-07-30,
AWX                                                                  -3,596      35.2500    6.0600   126,759.00    0.75    -10,807.35   115,952.40   104,967.24        C;P
                                      08:18:01
                                      2018-07-30,
AWX                                                                   -150       35.5000    6.0600     5,325.00    -0.17     -450.70      4,874.13     4,416.00        C;P
                                      08:22:46
                                      2018-07-30,
AWX                                                                   -199       12.7500    6.0600     2,537.25    -0.03     -597.93      1,939.29     1,331.31        C;P
                                      11:33:41
                                      2018-07-30,
AWX                                                                   -300       12.7000    6.0600     3,810.00    0.12      -901.40      2,908.72     1,992.00        C;P
                                      11:33:41


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                          Page: 984
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 57 of 72

Trades
                                      2018-07-30,
AWX                                                                  -2,500      12.3500   6.0600    30,875.00    1.55      -7,510.61    23,365.93    15,725.00        C;P
                                      11:35:07
                                      2018-07-30,
AWX                                                                   -553       12.4000   6.0600     6,857.20    0.34      -1,660.95     5,196.59     3,506.02        C;P
                                      11:35:11
                                      2018-07-30,
AWX                                                                  -1,100      12.4300   6.0600    13,673.00    0.68      -3,299.56    10,374.12     7,007.00        C;P
                                      11:35:59
                                      2018-07-30,
AWX                                                                   -500       12.4500   6.0600     6,225.00    0.26      -1,499.80     4,725.46     3,195.00        C;P
                                      11:37:12
                                      2018-07-30,
AWX                                                                   -300    12.3966667   6.0600     3,719.00    -0.88       -899.88     2,818.24     1,901.00        C;P
                                      11:38:24
                                      2018-07-30,
AWX                                                                  -2,000      12.3800   6.0600    24,760.00    0.73      -5,999.20    18,761.53    12,640.00        C;P
                                      11:38:43
                                      2018-07-30,
AWX                                                                  -1,876      13.0800   6.0600    24,538.08    1.14      -5,627.25    18,911.97    13,169.52        C;P
                                      11:44:03
                                      2018-07-30,
AWX                                                                   -200       13.1300   6.0600     2,626.00    -0.05       -599.92     2,026.03     1,414.00        C;P
                                      11:44:03
                                      2018-07-30,
AWX                                                                   -100       13.1800   6.0600     1,318.00    -0.20       -299.96     1,017.84      712.00           C
                                      11:44:03
                                      2018-07-30,
AWX                                                                  -2,255   12.4299335   6.0600    28,029.50    -2.95     -6,764.10    21,262.45    14,364.20        C;P
                                      11:46:32
                                      2018-07-30,
AWX                                                                 -36,800   12.0030799   6.0600   441,713.34   -87.11   -115,107.82   326,518.41   218,705.34        C;P
                                      11:46:54
                                      2018-07-30,
AWX                                                                  -2,599      12.2400   6.0600    31,811.76    1.61      -8,251.03    23,562.34    16,061.82        C;P
                                      11:55:20
                                      2018-07-30,
AWX                                                                   -251       11.1400   6.0600     2,796.14    0.04        -796.85     1,999.33     1,275.08        C;P
                                      11:57:18
                                      2018-07-30,
AWX                                                                  -4,000     10.70375   6.0600    42,815.00   -11.54    -12,800.09    30,003.37    18,575.00        C;P
                                      11:57:38
                                      2018-07-30,
AWX                                                                   -670       10.9200   6.0600     7,316.40    0.43      -2,147.06     5,169.77     3,256.20        C;P
                                      11:58:21
                                      2018-07-30,
AWX                                                                     -10      11.0000   6.0600      110.00     -0.38        -31.95       77.67        49.40           C
                                      11:58:28
                                      2018-07-30,
AWX                                                                   -198       11.1000   6.0600     2,197.80    -0.54       -632.55     1,564.71      997.92         C;P
                                      11:58:37
                                      2018-07-30,
AWX                                                                  -2,700      10.5000   6.0600    28,350.00    1.74      -8,755.85    19,595.89    11,988.00        C;P
                                      11:59:15
                                      2018-07-30,
AWX                                                                  -1,150      10.3400   6.0600    11,891.00    0.73      -3,765.70     8,126.04     4,922.00        C;P
                                      11:59:29
                                      2018-07-30,
AWX                                                                  -1,500      10.2300   6.0600    15,345.00    0.97      -4,884.73    10,461.24     6,255.00        C;P
                                      11:59:45
                                      2018-07-30,
AWX                                                                   -675    10.3359259   6.0600     6,976.75    -0.63     -2,231.94     4,744.18     2,886.25        C;P
                                      11:59:49
                                      2018-07-30,
AWX                                                                  -2,524      10.0600   6.0600    25,391.44    1.64      -8,439.98    16,953.10    10,096.00        C;P
                                      12:00:00
                                      2018-07-30,
AWX                                                                  -2,050   10.0368293   6.0600    20,575.50    -5.44     -6,853.95    13,716.10     8,152.50        C;P
                                      12:00:03
                                      2018-07-30,
AWX                                                                  -1,673    10.154991   6.0600    16,989.30    -4.08     -5,679.22    11,305.99     6,850.92        C;P
                                      12:00:09
                                      2018-07-30,
AWX                                                                  -1,308      10.5000   6.0600    13,734.00    0.84      -4,438.41     9,296.43     5,807.52        C;P
                                      12:00:28
                                      2018-07-30,
AWX                                                                  -6,700      10.6000   6.0600    71,020.00    4.30     -23,190.08    47,834.23    30,418.00        C;P
                                      12:00:38
                                      2018-07-30,
AWX                                                                   -100       10.5400   6.0600     1,054.00    -0.20       -359.17      694.63       448.00           C
                                      12:01:02
                                      2018-07-30,
AWX                                                                  -3,110   10.3525723   6.0600    32,196.50    -8.87    -11,168.02    21,019.61    13,349.90        C;P
                                      12:01:29
                                      2018-07-30,
AWX                                                                   -100       10.4000   6.0600     1,040.00    -0.20       -358.97      680.83       434.00           C
                                      12:01:35


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                          Page: 985
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 58 of 72

Trades
                                      2018-07-30,
AWX                                                                  -2,100   10.3114286   6.0600   21,654.00    -4.35    -7,550.06   14,099.58    8,928.00        C;P
                                      12:02:02
                                      2018-07-30,
AWX                                                                  -2,012       9.8200   6.0600   19,757.84    1.31     -7,272.69   12,486.46    7,565.12        C;P
                                      12:02:37
                                      2018-07-30,
AWX                                                                   -200        9.8200   6.0600    1,964.00    -0.04     -720.94     1,243.02     752.00         C;P
                                      12:02:41
                                      2018-07-30,
AWX                                                                  -3,100    9.7077419   6.0600   30,094.00    -1.88   -11,245.47   18,846.65   11,308.00        C;P
                                      12:03:15
                                      2018-07-30,
AWX                                                                  -2,560   10.5278125   6.0600   26,951.20    -3.11    -9,248.90   17,699.19   11,437.60        C;P
                                      12:07:26
                                      2018-07-30,
AWX                                                                   -200       10.6900   6.0600    2,138.00    -0.02     -728.86     1,409.12     926.00         C;P
                                      12:11:58
                                      2018-07-30,
AWX                                                                  -3,871       9.5800   6.0600   37,084.18    2.54    -14,098.86   22,987.86   13,625.92        C;P
                                      12:13:26
                                      2018-07-30,
AWX                                                                   -306        9.8500   6.0600    3,014.10    0.12     -1,115.24    1,898.98    1,159.74        C;P
                                      12:14:18
                                      2018-07-30,
AWX                                                                   -740     9.9945946   6.0600    7,396.00    -1.59    -2,697.00    4,697.41    2,911.60        C;P
                                      12:14:30
                                      2018-07-30,
AWX                                                                  -5,405       9.1400   6.0600   49,401.70    3.58    -19,612.81   29,792.46   16,647.40        C;P
                                      12:17:25
                                      2018-07-30,
AWX                                                                  -5,181       9.2800   6.0600   48,079.68    3.42    -18,864.07   29,219.03   16,682.82        C;P
                                      12:18:01
                                      2018-07-30,
AWX                                                                  -1,100       9.1300   6.0600   10,043.00    0.73     -4,009.17    6,034.56    3,377.00        C;P
                                      12:18:34
                                      2018-07-30,
AWX                                                                  -1,500    9.1093333   6.0600   13,664.00    -3.02    -5,467.05    8,193.93    4,574.00        C;P
                                      12:18:43
                                      2018-07-30,
AWX                                                                  -3,010       9.1200   6.0600   27,451.20    1.99    -10,963.35   16,489.85    9,210.60        C;P
                                      12:19:40
                                      2018-07-30,
AWX                                                                   -100        9.2500   6.0600     925.00     -0.19     -363.97      560.84      319.00           C
                                      12:20:58
                                      2018-07-30,
AWX                                                                  -1,500       9.2000   6.0600   13,800.00    0.34     -5,459.55    8,340.79    4,710.00        C;P
                                      12:24:55
                                      2018-07-30,
AWX                                                                   -200        9.1050   6.0600    1,821.00    -0.54     -727.94     1,092.52     609.00         C;P
                                      12:25:32
                                      2018-07-30,
AWX                                                                   -290        8.8500   6.0600    2,566.50    -0.62    -1,055.51    1,510.37     809.10         C;P
                                      12:26:16
                                      2018-07-30,
AWX                                                                  -4,500       8.7800   6.0600   39,510.00    1.44    -16,378.65   23,132.78   12,240.00        C;P
                                      12:26:20
                                      2018-07-30,
AWX                                                                 -10,000       9.0222   6.0600   90,222.00   -11.53   -36,397.75   53,812.72   29,622.00        C;P
                                      12:26:40
                                      2018-07-30,
AWX                                                                  -6,480       9.0700   6.0600   58,773.60    3.96    -23,585.31   35,192.25   19,504.80        C;P
                                      12:26:47
                                      2018-07-30,
AWX                                                                  -1,200       9.0500   6.0600   10,860.00    -2.32    -4,367.52    6,490.15    3,588.00        C;P
                                      12:27:27
                                      2018-07-30,
AWX                                                                  -2,201       9.0000   6.0600   19,809.00    -9.47    -7,999.81   11,799.72    6,470.94        C;P
                                      12:27:32
                                      2018-07-30,
AWX                                                                   -500        8.8520   6.0600    4,426.00    -0.72    -1,804.78    2,620.50    1,396.00        C;P
                                      12:28:25
                                      2018-07-30,
AWX                                                                  -2,291       8.7500   6.0600   20,046.25    -5.07    -8,269.60   11,771.58    6,162.79        C;P
                                      12:28:59
                                      2018-07-30,
AWX                                                                   -600        8.7500   6.0600    5,250.00    0.40     -2,170.34    3,080.06    1,614.00        C;P
                                      12:29:12
                                      2018-07-30,
AWX                                                                   -500        8.6900   6.0600    4,345.00    0.28     -1,817.19    2,528.09    1,315.00        C;P
                                      12:30:07
                                      2018-07-30,
AWX                                                                  -2,474    8.5027648   6.0600   21,035.84   -10.56    -8,997.51   12,027.78    6,043.40        C;P
                                      12:30:47
                                      2018-07-30,
AWX                                                                  -4,404    8.4390827   6.0600   37,165.72    -7.25   -15,980.31   21,178.16   10,477.48        C;P
                                      12:30:48


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                      Page: 986
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 59 of 72

Trades
                                      2018-07-30,
AWX                                                                 -2,144   8.3713993   6.0600   17,948.28    -0.52    -7,736.29   10,211.47    4,955.64        C;P
                                      12:31:00
                                      2018-07-30,
AWX                                                                  -650    8.3815385   6.0600    5,448.00    -1.38    -2,346.17    3,100.45    1,509.00        C;P
                                      12:31:01
                                      2018-07-30,
AWX                                                                 -2,835   8.3701235   6.0600   23,729.30    -3.64   -10,230.35   13,495.31    6,549.20        C;P
                                      12:31:28
                                      2018-07-30,
AWX                                                                 -1,100      8.3700   6.0600    9,207.00    0.74     -3,970.67    5,237.07    2,541.00        C;P
                                      12:31:35
                                      2018-07-30,
AWX                                                                 -6,900      8.3500   6.0600   57,615.00    4.63    -24,912.52   32,707.12   15,801.00        C;P
                                      12:31:50
                                      2018-07-30,
AWX                                                                 -4,188   8.5947755   6.0600   35,994.92    -5.96   -15,119.80   20,869.16   10,615.64        C;P
                                      12:33:00
                                      2018-07-30,
AWX                                                                  -200       8.7800   6.0600    1,756.00    -0.04     -721.94     1,034.02     544.00         C;P
                                      12:36:50
                                      2018-07-30,
AWX                                                                  -783       9.0000   6.0600    7,047.00    0.49     -2,826.40    4,221.09    2,302.02        C;P
                                      12:37:46
                                      2018-07-30,
AWX                                                                 -3,589   8.9505573   6.0600   32,123.55    -8.17   -12,955.22   19,160.16   10,374.21        C;P
                                      12:43:06
                                      2018-07-30,
AWX                                                                 -6,000   8.4026667   6.0600   50,416.00   -12.01   -21,658.96   28,745.03   14,056.00        C;P
                                      12:49:25
                                      2018-07-30,
AWX                                                                 -1,700   8.2664706   6.0600   14,053.00    -6.73    -6,047.21    7,999.06    3,751.00        C;P
                                      12:49:38
                                      2018-07-30,
AWX                                                                 -4,275    8.305848   6.0600   35,507.50    -5.24   -15,043.91   20,458.35    9,601.00        C;P
                                      12:51:26
                                      2018-07-30,
AWX                                                                 -2,105   8.2004751   6.0600   17,262.00    -0.62    -7,256.67   10,004.71    4,505.70        C;P
                                      12:52:39
                                      2018-07-30,
AWX                                                                 -1,100      8.2500   6.0600    9,075.00    -0.37    -3,718.19    5,356.44    2,409.00        C;P
                                      12:52:48
                                      2018-07-30,
AWX                                                                 -2,844   8.2740647   6.0600   23,531.44    -3.19    -9,589.50   13,938.75    6,296.80        C;P
                                      12:54:05
                                      2018-07-30,
AWX                                                                  -602       8.2100   6.0600    4,942.42    0.35     -2,031.37    2,911.40    1,294.30        C;P
                                      12:55:31
                                      2018-07-30,
AWX                                                                   -28       8.2000   6.0600     229.60     -0.31       -94.63     134.66       59.92           C
                                      12:55:47
                                      2018-07-30,
AWX                                                                  -444       8.3900   6.0600    3,725.16    0.30     -1,500.59    2,224.87    1,034.52        C;P
                                      12:56:23
                                      2018-07-30,
AWX                                                                 -1,270   8.3055118   6.0600   10,548.00    -1.52    -4,302.31    6,244.17    2,851.80        C;P
                                      12:57:37
                                      2018-07-30,
AWX                                                                  -600       8.1400   6.0600    4,884.00    -1.66    -2,047.32    2,835.03    1,248.00        C;P
                                      13:02:56
                                      2018-07-30,
AWX                                                                 -1,000      8.0380   6.0600    8,038.00    -2.89    -3,421.71    4,613.40    1,978.00        C;P
                                      13:03:34
                                      2018-07-30,
AWX                                                                 -1,658      7.7900   6.0600   12,915.82    0.32     -5,701.79    7,214.35    2,868.34        C;P
                                      13:03:48
                                      2018-07-30,
AWX                                                                  -100       7.8900   6.0600     789.00     -0.18     -344.47      444.35      183.00           C
                                      13:04:33
                                      2018-07-30,
AWX                                                                 -3,227      8.0000   6.0600   25,816.00    2.18    -11,091.40   14,726.78    6,260.38        C;P
                                      13:05:12
                                      2018-07-30,
AWX                                                                  -100       7.9500   6.0600     795.00     -0.18     -340.22      454.60      189.00           C
                                      13:08:05
                                      2018-07-30,
AWX                                                                 -5,240   7.8043893   6.0600   40,895.00    -8.23   -17,918.62   22,968.15    9,140.60        C;P
                                      13:08:31
                                      2018-07-30,
AWX                                                                  -100       7.6600   6.0600     766.00     -0.69     -342.17      423.14      160.00           C
                                      13:09:00
                                      2018-07-30,
AWX                                                                 -1,990      7.6100   6.0600   15,143.90    -5.82    -6,819.14    8,318.94    3,084.50        C;P
                                      13:09:02
                                      2018-07-30,
AWX                                                                  -100       7.6100   6.0600     761.00     -0.18     -343.47      417.35      155.00           C
                                      13:09:04


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 987
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 60 of 72

Trades
                                      2018-07-30,
AWX                                                                 -1,181   7.5598391   6.0600    8,928.17    -3.48    -4,052.83    4,871.86   1,771.31        C;P
                                      13:09:04
                                      2018-07-30,
AWX                                                                  -100       7.6100   6.0600     761.00     -0.18     -343.17      417.65     155.00           C
                                      13:09:04
                                      2018-07-30,
AWX                                                                 -2,297   7.5213626   6.0600   17,276.57    -9.12    -7,865.97    9,401.48   3,356.75        C;P
                                      13:09:06
                                      2018-07-30,
AWX                                                                 -2,738   7.4982615   6.0600   20,530.24    -7.50    -9,351.90   11,170.83   3,937.96        C;P
                                      13:09:07
                                      2018-07-30,
AWX                                                                 -5,926      7.6100   6.0600   45,096.86    4.04    -20,263.34   24,837.56   9,185.30        C;P
                                      13:09:13
                                      2018-07-30,
AWX                                                                 -4,000      7.9000   6.0600   31,600.00    2.71    -13,695.28   17,907.43   7,360.00        C;P
                                      13:13:12
                                      2018-07-30,
AWX                                                                 -4,000      8.1500   6.0600   32,600.00    2.70    -13,678.17   18,924.53   8,360.00        C;P
                                      13:18:51
                                      2018-07-30,
AWX                                                                 -4,000   8.0554125   6.0600   32,221.65    -4.67   -13,646.45   18,570.53   7,981.65        C;P
                                      13:18:51
                                      2018-07-30,
AWX                                                                 -4,000      8.2520   6.0600   33,008.00    -7.86   -13,715.11   19,285.03   8,768.00        C;P
                                      13:18:51
                                      2018-07-30,
AWX                                                                 -4,000      8.1000   6.0600   32,400.00    2.67    -13,700.02   18,702.65   8,160.00        C;P
                                      13:18:51
                                      2018-07-30,
AWX                                                                 -3,000      8.1000   6.0600   24,300.00    2.02    -10,287.76   14,014.26   6,120.00        C;P
                                      13:25:44
                                      2018-07-30,
AWX                                                                 -4,000      8.2000   6.0600   32,800.00    2.69    -13,726.62   19,076.07   8,560.00        C;P
                                      13:27:14
                                      2018-07-30,
AWX                                                                 -4,000      8.3500   6.0600   33,400.00    -8.28   -13,683.04   19,708.68   9,160.00        C;P
                                      13:28:34
                                      2018-07-30,
AWX                                                                 -4,000      8.3005   6.0600   33,202.00   -10.09   -13,636.29   19,555.62   8,962.00        C;P
                                      13:28:34
                                      2018-07-30,
AWX                                                                 -3,800   8.4027632   6.0600   31,930.50    -5.48   -12,903.17   19,021.85   8,902.50        C;P
                                      13:28:42
                                      2018-07-30,
AWX                                                                  -310       8.4500   6.0600    2,619.50    0.11     -1,055.92    1,563.69    740.90         C;P
                                      13:29:19
                                      2018-07-30,
AWX                                                                  -500       8.5000   6.0600    4,250.00    -0.32    -1,698.40    2,551.29   1,220.00        C;P
                                      13:29:19
                                      2018-07-30,
AWX                                                                 -3,000   8.4506667   6.0600   25,352.00    -1.64   -10,006.77   15,343.59   7,172.00        C;P
                                      13:30:13
                                      2018-07-30,
AWX                                                                 -3,000   8.5013333   6.0600   25,504.00    -3.58    -9,809.05   15,691.37   7,324.00        C;P
                                      13:30:24
                                      2018-07-30,
AWX                                                                 -1,700   8.5505882   6.0600   14,536.00    -2.43    -5,573.83    8,959.73   4,234.00        C;P
                                      13:30:25
                                      2018-07-30,
AWX                                                                  -200       8.6500   6.0600    1,730.00    -0.04     -656.38     1,073.58    518.00         C;P
                                      13:30:51
                                      2018-07-30,
AWX                                                                  -300       8.6000   6.0600    2,580.00    0.12      -983.13     1,596.99    762.00         C;P
                                      13:30:51
                                      2018-07-30,
AWX                                                                  -100       8.3600   6.0600     836.00     -0.69     -328.32      506.99     230.00           C
                                      13:31:17
                                      2018-07-30,
AWX                                                                  -200       8.3000   6.0600    1,660.00    -1.04     -656.38     1,002.58    448.00           C
                                      13:31:18
                                      2018-07-30,
AWX                                                                  -200       8.2600   6.0600    1,652.00    -1.04     -656.38      994.58     440.00           C
                                      13:31:19
                                      2018-07-30,
AWX                                                                 -2,050    8.102439   6.0600   16,610.00    -6.25    -6,730.71    9,873.04   4,187.00        C;P
                                      13:31:19
                                      2018-07-30,
AWX                                                                  -500       8.0540   6.0600    4,027.00    -1.09    -1,642.35    2,383.56    997.00         C;P
                                      13:31:19
                                      2018-07-30,
AWX                                                                  -400       7.9900   6.0600    3,196.00    0.27     -1,314.02    1,882.25    772.00         C;P
                                      13:31:37
                                      2018-07-30,
AWX                                                                 -2,999   7.8613338   6.0600   23,576.14    0.34    -10,027.63   13,548.86   5,402.20        C;P
                                      13:31:50


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 988
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 61 of 72

Trades
                                      2018-07-30,
AWX                                                                 -1,500      7.8020   6.0600   11,703.00    -4.73    -5,007.05    6,691.22   2,613.00        C;P
                                      13:31:56
                                      2018-07-30,
AWX                                                                 -5,050   7.7857426   6.0600   39,318.00    -8.08   -16,706.95   22,602.97   8,715.00        C;P
                                      13:31:57
                                      2018-07-30,
AWX                                                                 -3,200      7.7600   6.0600   24,832.00    -5.19   -10,551.62   14,275.19   5,440.00          C
                                      13:31:57
                                      2018-07-30,
AWX                                                                  -790    7.6573418   6.0600    6,049.30    0.16     -2,637.46    3,411.99   1,261.90        C;P
                                      13:32:00
                                      2018-07-30,
AWX                                                                  -749    7.6619893   6.0600    5,738.83    0.51     -2,491.95    3,247.39   1,199.89        C;P
                                      13:32:00
                                      2018-07-30,
AWX                                                                 -1,100   7.6681818   6.0600    8,435.00    0.75     -3,663.17    4,772.57   1,769.00        C;P
                                      13:32:00
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.19     -330.47      434.34     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.19     -331.81      433.00     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.19     -332.47      432.34     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.19     -332.28      432.53     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.18     -332.22      432.60     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -100       7.6500   6.0600     765.00     -0.18     -335.47      429.35     159.00           C
                                      13:32:01
                                      2018-07-30,
AWX                                                                  -400       7.7800   6.0600    3,112.00    -0.27    -1,341.88    1,769.85    688.00         C;P
                                      13:33:47
                                      2018-07-30,
AWX                                                                  -100       7.7600   6.0600     776.00     -0.19     -334.98      440.83     170.00           C
                                      13:34:04
                                      2018-07-30,
AWX                                                                 -1,487   7.7594149   6.0600   11,538.25    -2.14    -4,929.13    6,606.98   2,527.03        C;P
                                      13:34:08
                                      2018-07-30,
AWX                                                                  -200       7.8300   6.0600    1,566.00    -0.53     -667.62      897.85     354.00         C;P
                                      13:34:08
                                      2018-07-30,
AWX                                                                  -100       7.8900   6.0600     789.00     -0.19     -331.97      456.84     183.00           C
                                      13:34:08
                                      2018-07-30,
AWX                                                                  -100       7.8800   6.0600     788.00     -0.19     -330.17      457.64     182.00           C
                                      13:34:08
                                      2018-07-30,
AWX                                                                 -4,735   7.5056325   6.0600   35,539.17   -14.29   -15,386.19   20,138.69   6,845.07        C;P
                                      13:34:40
                                      2018-07-30,
AWX                                                                 -1,304   7.3815337   6.0600    9,625.52    -2.40    -4,108.76    5,514.37   1,723.28        C;P
                                      13:34:41
                                      2018-07-30,
AWX                                                                  -697       7.3700   6.0600    5,136.89    0.41     -2,201.73    2,935.57    913.07         C;P
                                      13:34:41
                                      2018-07-30,
AWX                                                                 -1,580   7.4031646   6.0600   11,697.00    -1.32    -4,994.33    6,701.36   2,122.20        C;P
                                      13:34:55
                                      2018-07-30,
AWX                                                                  -700    7.3514286   6.0600    5,146.00    -3.09    -2,213.37    2,929.54    904.00         C;P
                                      13:35:13
                                      2018-07-30,
AWX                                                                  -300    7.8066667   6.0600    2,342.00    -1.38     -946.62     1,394.01    524.00         C;P
                                      13:43:43
                                      2018-07-30,
AWX                                                                  -100       7.3600   6.0600     736.00     -0.18     -315.47      420.35     130.00           C
                                      14:04:18
                                      2018-07-30,
AWX                                                                 -2,000      7.3260   6.0600   14,652.00    -8.83    -6,317.07    8,326.10   2,532.00        C;P
                                      14:04:19
                                      2018-07-30,
AWX                                                                 -1,600      7.3100   6.0600   11,696.00    -7.06    -5,062.96    6,625.97   2,000.00        C;P
                                      14:04:21
                                      2018-07-30,
AWX                                                                 -1,416      7.5000   6.0600   10,620.00    0.97     -4,447.99    6,172.98   2,039.04        C;P
                                      14:10:07
                                      2018-07-30,
AWX                                                                  -605     7.236562   6.0600    4,378.12    -1.24    -1,899.46    2,477.42    711.82         C;P
                                      14:15:18


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 989
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 62 of 72

Trades
                                      2018-07-30,
AWX                                                                  -405       7.2000   6.0600    2,916.00    -0.95    -1,271.54    1,643.51    461.70         C;P
                                      14:15:22
                                      2018-07-30,
AWX                                                                 -5,966   7.1142474   6.0600   42,443.60   -14.13   -18,813.46   23,616.01   6,289.64        C;P
                                      14:15:30
                                      2018-07-30,
AWX                                                                 -2,154      7.0700   6.0600   15,228.78    0.23     -6,826.65    8,402.36   2,175.54        C;P
                                      14:16:06
                                      2018-07-30,
AWX                                                                 -3,700      7.0600   6.0600   26,122.00    2.04    -11,792.45   14,331.58   3,700.00        C;P
                                      14:16:20
                                      2018-07-30,
AWX                                                                 -3,685    7.011791   6.0600   25,838.45    -7.94   -11,709.41   14,121.10   3,507.35        C;P
                                      14:16:47
                                      2018-07-30,
AWX                                                                 -6,707   7.0020874   6.0600   46,963.00    -7.05   -21,154.30   25,801.66   6,318.58        C;P
                                      14:16:53
                                      2018-07-30,
AWX                                                                 -1,500      7.1500   6.0600   10,725.00    -1.87    -4,709.40    6,013.73   1,635.00        C;P
                                      14:17:25
                                      2018-07-30,
AWX                                                                 -2,000      7.2500   6.0600   14,500.00    1.37     -6,210.03    8,291.34   2,380.00        C;P
                                      14:20:29
                                      2018-07-30,
AWX                                                                 -2,000      7.2200   6.0600   14,440.00    1.37     -6,192.95    8,248.42   2,320.00        C;P
                                      14:25:10
                                      2018-07-30,
AWX                                                                 -2,000    7.300135   6.0600   14,600.27    -5.84    -6,273.97    8,320.46   2,480.27        C;P
                                      14:28:05
                                      2018-07-30,
AWX                                                                 -2,000      7.3800   6.0600   14,760.00    1.37     -6,313.78    8,447.59   2,640.00        C;P
                                      14:29:03
                                      2018-07-30,
AWX                                                                 -2,000   7.4309576   6.0600   14,861.92    -1.46    -6,212.50    8,647.95   2,741.92        C;P
                                      14:29:31
                                      2018-07-30,
AWX                                                                 -2,000      7.4800   6.0600   14,960.00    1.37     -6,259.25    8,702.12   2,840.00        C;P
                                      14:29:32
                                      2018-07-30,
AWX                                                                 -2,000      7.5815   6.0600   15,163.00    0.16     -6,367.32    8,795.85   3,043.00        C;P
                                      14:31:53
                                      2018-07-30,
AWX                                                                 -2,000    7.731635   6.0600   15,463.27    -1.54    -6,366.44    9,095.29   3,343.27        C;P
                                      14:31:53
                                      2018-07-30,
AWX                                                                 -2,000      7.5385   6.0600   15,077.00    -3.79    -6,343.32    8,729.89   2,957.00        C;P
                                      14:31:53
                                      2018-07-30,
AWX                                                                 -2,000      7.6300   6.0600   15,260.00    1.16     -6,374.23    8,886.94   3,140.00        C;P
                                      14:31:53
                                      2018-07-30,
AWX                                                                 -2,000      7.6800   6.0600   15,360.00    0.91     -6,356.73    9,004.18   3,240.00        C;P
                                      14:31:53
                                      2018-07-30,
AWX                                                                 -2,000      7.7800   6.0600   15,560.00    1.36     -6,410.18    9,151.18   3,440.00        C;P
                                      14:38:38
                                      2018-07-30,
AWX                                                                 -2,000    7.836135   6.0600   15,672.27    -6.34    -6,408.06    9,257.87   3,552.27        C;P
                                      14:38:50
                                      2018-07-30,
AWX                                                                 -1,000      7.9310   6.0600    7,931.00    -0.65    -3,202.42    4,727.94   1,871.00        C;P
                                      14:40:03
                                      2018-07-30,
AWX                                                                 -1,000      7.9800   6.0600    7,980.00    0.58     -3,207.60    4,772.98   1,920.00        C;P
                                      14:40:03
                                      2018-07-30,
AWX                                                                 -1,000      8.1300   6.0600    8,130.00    0.57     -3,223.36    4,907.22   2,070.00        C;P
                                      14:43:07
                                      2018-07-30,
AWX                                                                 -1,000      8.0350   6.0600    8,035.00    -1.95    -3,223.40    4,809.65   1,975.00        C;P
                                      14:43:07
                                      2018-07-30,
AWX                                                                 -1,000      8.0800   6.0600    8,080.00    0.58     -3,224.16    4,856.41   2,020.00        C;P
                                      14:43:07
                                      2018-07-30,
AWX                                                                 -1,000      8.1800   6.0600    8,180.00    0.57     -3,223.62    4,956.95   2,120.00        C;P
                                      14:43:11
                                      2018-07-30,
AWX                                                                 -1,992      8.2300   6.0600   16,394.16    0.64     -6,468.84    9,925.96   4,322.64        C;P
                                      14:43:20
                                      2018-07-30,
AWX                                                                 -1,000      8.2300   6.0600    8,230.00    0.63     -3,241.48    4,989.15   2,170.00        C;P
                                      14:43:20
                                      2018-07-30,
AWX                                                                 -2,000      8.2005   6.0600   16,401.00    0.60     -6,488.55    9,913.05   4,281.00        C;P
                                      14:43:26


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 990
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 63 of 72

Trades
                                      2018-07-30,
AWX                                                                  -300       8.2800   6.0600    2,484.00    0.12      -975.39     1,508.73     666.00         C;P
                                      14:43:28
                                      2018-07-30,
AWX                                                                  -100       8.3300   6.0600     833.00     -0.19     -325.47      507.34      227.00           C
                                      14:43:28
                                      2018-07-30,
AWX                                                                  -300       8.2800   6.0600    2,484.00    0.12      -975.89     1,508.23     666.00         C;P
                                      14:43:28
                                      2018-07-30,
AWX                                                                 -2,000      7.8410   6.0600   15,682.00    -2.79    -6,517.60    9,161.61    3,562.00        C;P
                                      14:45:54
                                      2018-07-30,
AWX                                                                 -2,000      7.8905   6.0600   15,781.00    -4.59    -6,567.40    9,209.01    3,661.00        C;P
                                      14:48:12
                                      2018-07-30,
AWX                                                                 -2,000      7.9495   6.0600   15,899.00    -4.85    -6,567.90    9,326.25    3,779.00        C;P
                                      14:48:46
                                      2018-07-30,
AWX                                                                 -2,000      7.9990   6.0600   15,998.00    -7.55    -6,554.92    9,435.54    3,878.00        C;P
                                      14:48:49
                                      2018-07-30,
AWX                                                                 -2,000      8.0455   6.0600   16,091.00    -2.03    -6,559.40    9,529.56    3,971.00        C;P
                                      14:48:52
                                      2018-07-30,
AWX                                                                 -2,000      8.0900   6.0600   16,180.00    1.15     -6,561.12    9,620.03    4,060.00        C;P
                                      14:48:52
                                      2018-07-30,
AWX                                                                 -2,000      8.1410   6.0600   16,282.00    -0.35    -6,579.02    9,702.63    4,162.00        C;P
                                      14:49:03
                                      2018-07-30,
AWX                                                                 -2,000   7.9819025   6.0600   15,963.80    -2.72    -6,552.88    9,408.21    3,843.81        C;P
                                      14:49:40
                                      2018-07-30,
AWX                                                                  -350    7.9071429   6.0600    2,767.50    -1.27    -1,148.07    1,618.16     646.50         C;P
                                      14:49:41
                                      2018-07-30,
AWX                                                                 -2,000     7.81162   6.0600   15,623.24    -8.54    -6,559.93    9,054.77    3,503.24        C;P
                                      14:49:41
                                      2018-07-30,
AWX                                                                 -2,000     7.80887   6.0600   15,617.74    -6.99    -6,560.79    9,049.96    3,497.74        C;P
                                      14:49:41
                                      2018-07-30,
AWX                                                                 -2,000      7.7460   6.0600   15,492.00    -1.66    -6,553.31    8,937.03    3,372.00        C;P
                                      14:49:41
                                      2018-07-30,
AWX                                                                 -2,000     7.71419   6.0600   15,428.38    -7.64    -6,553.22    8,867.52    3,308.38        C;P
                                      14:49:41
                                      2018-07-30,
AWX                                                                 -2,000     8.10485   6.0600   16,209.70    -3.95    -6,562.15    9,643.60    4,089.70        C;P
                                      14:53:16
                                      2018-07-30,
AWX                                                                 -4,000      8.0900   6.0600   32,360.00    1.78    -13,112.74   19,249.04    8,120.00        C;P
                                      14:53:42
                                      2018-07-30,
AWX                                                                  -100       8.1900   6.0600     819.00     -0.19     -325.47      493.34      213.00           C
                                      14:54:17
                                      2018-07-30,
AWX                                                                 -6,107    8.007904   6.0600   48,904.27   -21.26   -19,982.31   28,900.70   11,895.85        C;P
                                      14:54:57
                                      2018-07-30,
AWX                                                                 -1,750      8.1800   6.0600   14,315.00    -3.37    -5,748.23    8,563.40    3,710.00        C;P
                                      14:57:47
                                      2018-07-30,
AWX                                                                  -700       8.0600   6.0600    5,642.00    -3.10    -2,299.29    3,339.61    1,400.00          C
                                      15:01:58
                                      2018-07-30,
AWX                                                                 -2,000      8.0300   6.0600   16,060.00    -8.85    -6,542.96    9,508.19    3,940.00        C;P
                                      15:01:59
                                      2018-07-30,
AWX                                                                  -500       8.0300   6.0600    4,015.00    -2.21    -1,631.67    2,381.12     985.00           C
                                      15:01:59
                                      2018-07-30,
AWX                                                                 -1,825      7.8000   6.0600   14,235.00    -3.68    -5,961.89    8,269.43    3,175.50        C;P
                                      15:02:02
                                      2018-07-30,
AWX                                                                  -100       7.9100   6.0600     791.00     -0.44     -326.47      464.09      185.00           C
                                      15:02:02
                                      2018-07-30,
AWX                                                                  -200       7.7400   6.0600    1,548.00    -0.28     -653.55      894.17      336.00         C;P
                                      15:02:03
                                      2018-07-30,
AWX                                                                  -100       7.7600   6.0600     776.00     -0.18     -327.47      448.35      170.00           C
                                      15:02:04
                                      2018-07-30,
AWX                                                                  -100       7.7600   6.0600     776.00     -0.18     -327.47      448.35      170.00           C
                                      15:02:04


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 991
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 64 of 72

Trades
                                      2018-07-30,
AWX                                                                  -600       7.7100   6.0600    4,626.00    -1.25    -1,962.21    2,662.54    990.00         C;P
                                      15:02:05
                                      2018-07-30,
AWX                                                                 -1,180   7.7242373   6.0600    9,114.60    -5.22    -3,862.15    5,247.24   1,963.80        C;P
                                      15:02:05
                                      2018-07-30,
AWX                                                                 -2,000      7.6500   6.0600   15,300.00    -0.64    -6,593.70    8,705.66   3,180.00        C;P
                                      15:02:06
                                      2018-07-30,
AWX                                                                  -100       7.7200   6.0600     772.00     -0.19     -327.12      444.69     166.00           C
                                      15:02:06
                                      2018-07-30,
AWX                                                                 -2,000     7.65025   6.0600   15,300.50    1.26     -6,617.48    8,684.27   3,180.50        C;P
                                      15:02:13
                                      2018-07-30,
AWX                                                                 -4,000    7.736775   6.0600   30,947.10    -5.88   -13,316.05   17,625.17   6,707.10        C;P
                                      15:02:41
                                      2018-07-30,
AWX                                                                 -4,000    7.713625   6.0600   30,854.50    -6.38   -13,295.62   17,552.50   6,614.50        C;P
                                      15:02:41
                                      2018-07-30,
AWX                                                                 -4,000      7.7075   6.0600   30,830.00    -9.33   -13,357.99   17,462.68   6,590.00        C;P
                                      15:02:42
                                      2018-07-30,
AWX                                                                 -4,000     7.69775   6.0600   30,791.00   -17.68   -13,309.08   17,464.24   6,551.00        C;P
                                      15:02:43
                                      2018-07-30,
AWX                                                                 -3,146   7.6758678   6.0600   24,148.28   -13.90   -10,448.25   13,686.13   5,083.52        C;P
                                      15:02:43
                                      2018-07-30,
AWX                                                                 -4,000    7.224875   6.0600   28,899.50   -15.95   -13,354.95   15,528.59   4,659.50        C;P
                                      15:03:00
                                      2018-07-30,
AWX                                                                 -4,000     7.25675   6.0600   29,027.00   -14.62   -13,362.48   15,649.91   4,787.00        C;P
                                      15:03:00
                                      2018-07-30,
AWX                                                                 -4,000   7.1474625   6.0600   28,589.85   -17.05   -13,283.10   15,289.70   4,349.85        C;P
                                      15:03:01
                                      2018-07-30,
AWX                                                                 -2,911      7.1400   6.0600   20,784.54   -12.33    -9,745.91   11,026.29   3,143.88        C;P
                                      15:03:09
                                      2018-07-30,
AWX                                                                 -1,000      7.3400   6.0600    7,340.00    0.68     -3,326.89    4,013.79   1,280.00        C;P
                                      15:09:00
                                      2018-07-30,
AWX                                                                  -910    7.3924945   6.0600    6,727.17    -1.66    -3,030.03    3,695.48   1,212.57        C;P
                                      15:09:38
                                      2018-07-30,
AWX                                                                 -4,300      6.7500   6.0600   29,025.00    -9.58   -14,272.52   14,742.90   2,967.00        C;P
                                      15:12:27
                                      2018-07-30,
AWX                                                                  -200       6.7000   6.0600    1,340.00    -0.03     -664.94      675.03     128.00         C;P
                                      15:12:38
                                      2018-07-30,
AWX                                                                 -1,100   6.6463636   6.0600    7,311.00    -3.83    -3,665.98    3,641.20    645.00         C;P
                                      15:12:45
                                      2018-07-30,
AWX                                                                 -1,000      6.6000   6.0600    6,600.00    -2.45    -3,349.70    3,247.85    540.00         C;P
                                      15:12:45
                                      2018-07-30,
AWX                                                                  -104       6.5800   6.0600     684.32     -0.68     -348.37      335.27      54.08         C;P
                                      15:12:45
                                      2018-07-30,
AWX                                                                 -1,600    6.554375   6.0600   10,487.00    -7.05    -5,359.52    5,120.43    791.00         C;P
                                      15:12:46
                                      2018-07-30,
AWX                                                                  -200       6.5300   6.0600    1,306.00    -1.03     -669.94      635.03      94.00         C;P
                                      15:12:46
                                      2018-07-30,
AWX                                                                 -1,304      6.5100   6.0600    8,489.04    -2.43    -4,357.65    4,128.96    586.80         C;P
                                      15:12:46
                                      2018-07-30,
AWX                                                                 -8,000      6.5000   6.0600   52,000.00   -30.90   -26,646.28   25,322.82   3,520.00        C;P
                                      15:12:46
                                      2018-07-30,
AWX                                                                 -4,600   6.4982609   6.0600   29,892.00   -18.23   -15,347.04   14,526.73   2,016.00        C;P
                                      15:12:46
                                      2018-07-30,
AWX                                                                   -50       6.5100   6.0600     325.50     -0.27     -165.48      159.75      22.50           C
                                      15:12:46
                                      2018-07-30,
AWX                                                                 -1,211      6.7500   6.0600    8,174.25    0.84     -4,054.44    4,120.65    835.59         C;P
                                      15:13:19
                                      2018-07-30,
AWX                                                                  -100       6.9500   6.0600     695.00     -0.19     -333.00      361.81      89.00           C
                                      15:15:01


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 992
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 65 of 72

Trades
                                      2018-07-30,
AWX                                                                  -100       6.9000   6.0600     690.00     -0.19     -332.97      356.84      84.00           C
                                      15:15:01
                                      2018-07-30,
AWX                                                                  -100       7.0000   6.0600     700.00     -0.19     -332.96      366.84      94.00           C
                                      15:15:01
                                      2018-07-30,
AWX                                                                  -250       6.7800   6.0600    1,695.00    0.07      -832.41      862.66     180.00         C;P
                                      15:17:22
                                      2018-07-30,
AWX                                                                  -200       6.7500   6.0600    1,350.00    -0.53     -665.93      683.54     138.00         C;P
                                      15:17:25
                                      2018-07-30,
AWX                                                                 -7,313      6.7000   6.0600   48,997.10    5.07    -24,393.83   24,608.34   4,680.32        C;P
                                      15:17:52
                                      2018-07-30,
AWX                                                                  -100       6.7500   6.0600     675.00     -0.41     -333.86      340.73      69.00           C
                                      15:18:34
                                      2018-07-30,
AWX                                                                 -3,000      7.0100   6.0600   21,030.00    2.07    -10,031.16   11,000.91   2,850.00        C;P
                                      15:21:02
                                      2018-07-30,
AWX                                                                 -3,000      7.0600   6.0600   21,180.00    0.27    -10,049.14   11,131.12   3,000.00        C;P
                                      15:26:04
                                      2018-07-30,
AWX                                                                  -200       7.0500   6.0600    1,410.00    -0.01     -669.94      740.05     198.00         C;P
                                      15:28:50
                                      2018-07-30,
AWX                                                                  -350       7.0200   6.0600    2,457.00    0.24     -1,172.40    1,284.85    336.00         C;P
                                      15:29:59
                                      2018-07-30,
AWX                                                                  -100       7.0000   6.0600     700.00     -0.19     -334.97      364.84      94.00           C
                                      15:30:48
                                      2018-07-30,
AWX                                                                  -201     6.859801   6.0600    1,378.82    -1.03     -673.27      704.52     160.76         C;P
                                      15:30:51
                                      2018-07-30,
AWX                                                                 -1,000     6.76327   6.0600    6,763.27    -1.71    -3,349.50    3,412.06    703.27         C;P
                                      15:30:54
                                      2018-07-30,
AWX                                                                 -1,000      6.6600   6.0600    6,660.00    0.09     -3,343.50    3,316.59    600.00         C;P
                                      15:31:03
                                      2018-07-30,
AWX                                                                 -1,000     6.65092   6.0600    6,650.92    -1.98    -3,349.50    3,299.44    590.92         C;P
                                      15:31:04
                                      2018-07-30,
AWX                                                                 -1,000      6.5950   6.0600    6,595.00    0.09     -3,349.52    3,245.57    535.00         C;P
                                      15:31:09
                                      2018-07-30,
AWX                                                                  -990       6.7000   6.0600    6,633.00    0.69     -3,314.19    3,319.50    633.60         C;P
                                      15:32:44
                                      2018-07-30,
AWX                                                                 -2,502   6.6515987   6.0600   16,642.30    -3.27    -8,382.18    8,256.85   1,480.18        C;P
                                      15:33:06
                                      2018-07-30,
AWX                                                                 -1,257      6.6000   6.0600    8,296.20    0.25     -4,213.31    4,083.14    678.78         C;P
                                      15:33:29
                                      2018-07-30,
AWX                                                                 -2,127   6.5511754   6.0600   13,934.35    -5.38    -7,147.52    6,781.46   1,044.73        C;P
                                      15:33:38
                                      2018-07-30,
AWX                                                                 -6,000   6.5279783   6.0600   39,167.87   -14.79   -20,417.71   18,735.37   2,807.87        C;P
                                      15:33:39
                                      2018-07-30,
AWX                                                                 -3,389   6.4910505   6.0600   21,998.17    -7.79   -11,701.96   10,288.42   1,460.83        C;P
                                      15:33:40
                                      2018-07-30,
AWX                                                                 -6,000   6.4005833   6.0600   38,403.50    -5.47   -22,982.44   15,415.59   2,043.50        C;P
                                      15:33:42
                                      2018-07-30,
AWX                                                                  -400       6.4000   6.0600    2,560.00    0.24     -1,559.44    1,000.80    136.00         C;P
                                      15:33:47
                                      2018-07-30,
AWX                                                                  -800       6.3800   6.0600    5,104.00    0.48     -3,122.92    1,981.56    256.00         C;P
                                      15:33:57
                                      2018-07-30,
AWX                                                                 -1,611   6.3477902   6.0600   10,226.29    -5.34    -6,290.51    3,930.44    463.63         C;P
                                      15:33:59
                                      2018-07-30,
AWX                                                                 -3,040   6.3809868   6.0600   19,398.20    0.07    -11,866.76    7,531.51    975.80         C;P
                                      15:34:15
                                      2018-07-30,
AWX                                                                 -1,221      6.5500   6.0600    7,997.55    0.85     -4,761.46    3,236.94    598.29         C;P
                                      15:35:49
                                      2018-07-30,
AWX                                                                 -1,192      6.5200   6.0600    7,771.84    -1.70    -4,648.46    3,121.68    548.32         C;P
                                      15:36:11


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                   Page: 993
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 66 of 72

Trades
                                      2018-07-30,
AWX                                                                  -2,500      6.5008   6.0600    16,252.00    -2.97    -9,763.77    6,485.26   1,102.00        C;P
                                      15:36:13
                                      2018-07-30,
AWX                                                                  -2,974      6.4200   6.0600    19,093.08    -0.82   -11,637.34    7,454.92   1,070.64        C;P
                                      15:36:32
                                      2018-07-30,
AWX                                                                   -350       6.4100   6.0600     2,243.50    -1.04    -1,364.86     877.60     122.50         C;P
                                      15:37:03
                                      2018-07-30,
AWX                                                                  -6,000   6.4525833   6.0600    38,715.50    -7.42   -23,412.32   15,295.76   2,355.50        C;P
                                      15:37:26
                                      2018-07-30,
AWX                                                                   -700       6.5000   6.0600     4,550.00    -1.58    -2,734.54    1,813.88    308.00         C;P
                                      15:37:33
                                      2018-07-30,
AWX                                                                   -100       6.5500   6.0600      655.00     -0.19     -393.01      261.80      49.00           C
                                      15:37:57
                                      2018-07-30,
AWX                                                                   -783       6.5500   6.0600     5,128.65    0.54     -3,075.58    2,053.61    383.67         C;P
                                      15:38:31
                                      2018-07-30,
AWX                                                                  -5,000      6.5500   6.0600    32,750.00    3.48    -19,659.90   13,093.58   2,450.00        C;P
                                      15:39:26
                                      2018-07-30,
AWX                                                                  -4,118   6.6026712   6.0600    27,189.80    -1.27   -16,251.12   10,937.41   2,234.72        C;P
                                      15:44:03
                                      2018-07-30,
AWX                                                                   -500       6.6500   6.0600     3,325.00    0.30     -1,974.79    1,350.50    295.00         C;P
                                      15:44:26
                                      2018-07-30,
AWX                                                                  -3,971      6.7000   6.0600    26,605.70    2.75    -15,681.37   10,927.09   2,541.44        C;P
                                      15:44:26
                                      2018-07-30,
AWX                                                                   -378       6.6800   6.0600     2,525.04    -0.78    -1,492.80    1,031.47    234.36         C;P
                                      15:47:33
                                      2018-07-30,
AWX                                                                   -600       6.6000   6.0600     3,960.00    -0.89    -2,369.47    1,589.64    324.00         C;P
                                      15:47:55
                                      2018-07-30,
AWX                                                                   -701    6.5022111   6.0600     4,558.05    -2.27    -2,769.80    1,785.98    309.99         C;P
                                      15:48:35
                                      2018-07-30,
AWX                                                                   -600    6.4166667   6.0600     3,850.00    -2.39    -2,372.16    1,475.45    214.00         C;P
                                      15:49:33
                                      2018-07-30,
AWX                                                                  -1,400      6.4000   6.0600     8,960.00    -5.10    -5,545.97    3,408.92    476.00         C;P
                                      15:49:38
                                      2018-07-30,
AWX                                                                  -2,383   6.3630718   6.0600    15,163.20    -1.08    -9,485.91    5,676.21    722.22         C;P
                                      15:49:49
                                      2018-07-30,
AWX                                                                  -5,050      6.3400   6.0600    32,017.00    -2.37   -20,102.06   11,912.56   1,414.00        C;P
                                      15:49:55
                                      2018-07-30,
AWX                                                                   -882       6.5000   6.0600     5,733.00    0.53     -3,509.66    2,223.87    388.08         C;P
                                      15:50:44
                                      2018-07-30,
AWX                                                                   -720       6.4500   6.0600     4,644.00    -0.32    -2,862.94    1,780.74    280.80         C;P
                                      15:51:06
                                      2018-07-30,
AWX                                                                  -3,328   6.4021034   6.0600    21,306.20    -5.82   -13,213.05    8,087.33   1,138.52        C;P
                                      15:51:09
                                      2018-07-30,
AWX                                                                 -10,000      6.3512   6.0600    63,512.00   -17.91   -39,860.65   23,633.44   2,912.00        C;P
                                      15:51:22
                                      2018-07-30,
AWX                                                                   -458       6.4000   6.0600     2,931.20    0.32     -1,798.87    1,132.65    155.72         C;P
                                      15:52:11
                                      2018-07-30,
AWX                                                                  -1,905      6.4000   6.0600    12,192.00    1.14     -7,503.24    4,689.90    647.70         C;P
                                      15:52:28
                                      2018-07-30,
AWX                                                                  -4,549      6.4000   6.0600    29,113.60    3.17    -17,911.73   11,205.04   1,546.66        C;P
                                      15:52:29
                                      2018-07-30,
AWX                                                                 -10,062      6.4900   6.0600    65,302.38   -15.33   -39,768.18   25,518.87   4,326.66        C;P
                                      15:54:40
                                      2018-07-30,
AWX                                                                   -711    6.5828129   6.0600     4,680.38    -1.04    -2,810.84    1,868.50    371.72         C;P
                                      15:55:34
                                      2018-07-30,
AWX                                                                  -3,150      6.5000   6.0600    20,475.00   -10.42   -12,456.33    8,008.24   1,386.00        C;P
                                      15:55:53
                                      2018-07-30,
AWX                                                                 -16,271   6.3583369   6.0600   103,456.50   -41.38   -64,256.37   39,158.75   4,854.24        C;P
                                      15:56:11


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                     Page: 994
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 67 of 72

Trades
                                      2018-07-30,
AWX                                                                   -200       6.4400   6.0600    1,288.00    -0.43     -788.17      499.40      76.00         C;P
                                      15:57:19
                                      2018-07-30,
AWX                                                                   -800       6.4400   6.0600    5,152.00    -1.12    -3,157.43    1,993.45    304.00           C
                                      15:57:31
                                      2018-07-30,
AWX                                                                  -2,748      6.2700   6.0600   17,229.96    -3.85   -10,876.91    6,349.19    577.08         C;P
                                      15:57:58
                                      2018-07-30,
AWX                                                                  -5,802   6.2405929   6.0600   36,207.92    -8.44   -22,984.45   13,215.04   1,047.80        C;P
                                      15:57:58
                                      2018-07-30,
AWX                                                                   -760       6.3400   6.0600    4,818.40    -1.07    -3,017.66    1,799.67    212.80         C;P
                                      15:58:15
                                      2018-07-30,
AWX                                                                 -13,000   6.2923077   6.0600   81,800.00   -35.20   -51,626.67   30,138.13   3,020.00        C;P
                                      15:58:25
                                      2018-07-30,
AWX                                                                  -4,292   6.2423835   6.0600   26,792.31   -10.76   -17,096.00    9,685.55    782.79         C;P
                                      15:59:12
                                      2018-07-30,
AWX                                                                  -7,056   6.2650553   6.0600   44,206.23   -10.71   -28,136.86   16,058.66   1,446.87        C;P
                                      15:59:38
                                      2018-07-30,
AWX                                                                   -100       6.3500   6.0600     635.00     -0.39     -399.47      235.14      29.00         C;P
                                      15:59:45
                                      2018-07-30,
AWX                                                                     -43      6.4000   6.0600     275.20     -0.37     -171.77      103.06      14.62           C
                                      15:59:45
                                      2018-07-30,
AWX                                                                  -3,996   6.2037663   6.0600   24,790.25   -15.59   -15,962.25    8,812.41    574.49         C;P
                                      15:59:50
                                      2018-07-30,
AWX                                                                   -223    6.1701794   6.0600    1,375.95    -0.48     -893.05      482.42      24.57         C;P
                                      15:59:52
                                      2018-07-30,
AWX                                                                   -304    6.1500658   6.0600    1,869.62    -1.07    -1,217.43     651.12      27.38         C;P
                                      15:59:53
                                      2018-07-30,
AWX                                                                   -196       6.1300   6.0600    1,201.48    -0.73     -784.92      415.83      13.72         C;P
                                      15:59:53
                                      2018-07-30,
AWX                                                                  -1,029      6.1200   6.0600    6,297.48    -4.14    -4,120.55    2,172.79     61.74         C;P
                                      15:59:54
                                      2018-07-30,
AWX                                                                  -2,504      6.1100   6.0600   15,299.44   -11.00   -10,015.07    5,273.36    125.20         C;P
                                      15:59:55
                                      2018-07-30,
AWX                                                                   -661       6.1000   6.0600    4,032.10    -0.98    -2,645.64    1,385.48     26.44         C;P
                                      15:59:55
                                      2018-07-30,
AWX                                                                   -422       6.0900   6.0600    2,569.98    -0.67    -1,688.69     880.62      12.66         C;P
                                      15:59:56
                                      2018-07-30,
AWX                                                                   -536    6.0715672   6.0600    3,254.36    -1.82    -2,145.12    1,107.43       6.20        C;P
                                      15:59:57
                                      2018-07-30,
AWX                                                                      -5      6.0900   6.0600      30.45     -0.35       -20.02      10.07        0.15          C
                                      15:59:57
                                      2018-07-30,
AWX                                                                   -601       6.0600   6.0600    3,642.06    -0.93    -2,404.97    1,236.16       0.00        C;P
                                      15:59:57
                                      2018-07-30,
AWX                                                                 -13,750   6.0018545   6.0600   82,525.50   -55.55   -54,982.74   27,487.21    -799.50        C;P
                                      16:00:02
                                      2018-07-30,
AWX                                                                   -718       6.0000   6.0600    4,308.00    -1.78    -2,892.60    1,413.62     -43.08        C;P
                                      16:01:08
                                      2018-07-30,
AWX                                                                  -2,517      6.2500   6.0600   15,731.25    -8.61   -10,091.85    5,630.79    478.23         C;P
                                      16:05:11
                                      2018-07-30,
AWX                                                                   -880       6.3400   6.0600    5,579.20    -0.22    -3,513.63    2,065.35    246.40         C;P
                                      16:09:50
                                      2018-07-30,
AWX                                                                   -153       6.2400   6.0600     954.72     -0.62     -611.72      342.38      27.54         C;P
                                      16:13:00
                                      2018-07-30,
AWX                                                                   -698       6.2000   6.0600    4,327.60    -3.07    -2,795.28    1,529.25     97.72         C;P
                                      16:13:08
                                      2018-07-30,
AWX                                                                  -1,039   6.0288739   6.0600    6,264.00    -4.37    -4,160.88    2,098.74     -32.34        C;P
                                      16:14:38
                                      2018-07-30,
AWX                                                                  -1,800   6.2049667   6.0600   11,168.94    -6.12    -7,208.46    3,954.35    260.94         C;P
                                      16:17:37


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                    Page: 995
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 68 of 72

Trades
                                      2018-07-30,
AWX                                                                   -960    6.0083333   6.0600    5,768.00    -3.92    -3,844.51    1,919.57      -49.60        C;P
                                      16:20:04
                                      2018-07-30,
AWX                                                                  -3,081   6.0138007   6.0600   18,528.52   -12.53   -12,338.48    6,177.51     -142.34        C;P
                                      16:34:08
                                      2018-07-30,
AWX                                                                  -7,840   5.9345727   6.0600   46,527.05   -34.47   -31,706.69   14,785.89     -983.35        C;P
                                      16:35:06
                                      2018-07-30,
AWX                                                                 -13,125   5.8103048   6.0600   76,260.25   -21.02   -53,894.62   22,344.62   -3,277.25        C;P
                                      16:58:20
                                      2018-07-30,
AWX                                                                   -183     5.687377   6.0600    1,040.79    -0.86     -758.02      281.91       -68.19        C;P
                                      17:35:35
                                      2018-07-30,
AWX                                                                   -840    5.6327262   6.0600    4,731.49    -1.19    -3,479.43    1,250.87     -358.91        C;P
                                      17:35:37
                                      2018-07-30,
AWX                                                                   -100       5.6100   6.0600     561.00     -0.44     -414.22      146.34       -45.00          C
                                      17:35:45
                                      2018-07-30,
AWX                                                                   -501       5.5800   6.0600    2,795.58    -2.19    -2,093.62     699.78      -240.48        C;P
                                      17:35:46
                                      2018-07-30,
AWX                                                                   -245    5.5583673   6.0600    1,361.80    -1.16    -1,049.75     310.89      -122.90        C;P
                                      17:35:47
                                      2018-07-30,
AWX                                                                   -594    5.5300673   6.0600    3,284.86    -2.38    -2,546.47     736.00      -314.78        C;P
                                      17:35:52
                                      2018-07-30,
AWX                                                                   -408       5.5100   6.0600    2,248.08    -1.75    -1,756.32     490.01      -224.40        C;P
                                      17:35:53
                                      2018-07-30,
AWX                                                                   -645       5.5000   6.0600    3,547.50    -2.03    -2,773.27     772.20      -361.20        C;P
                                      17:35:55
                                      2018-07-30,
AWX                                                                  -2,505   5.4005589   6.0600   13,528.40    -5.51   -10,810.70    2,712.19   -1,651.90        C;P
                                      17:35:58
                                      2018-07-31,
AWX                                                                  -1,000      6.3900   3.6700    6,390.00    0.69     -4,314.75    2,075.93    2,720.00        C;P
                                      07:57:36
                                      2018-07-31,
AWX                                                                   -400       6.1400   3.6700    2,456.00    0.28     -1,728.24     728.04      988.00           C
                                      09:02:06
                                      2018-07-31,
AWX                                                                  -4,929      5.7500   3.6700   28,341.75    3.48    -21,400.35    6,944.88   10,252.32        C;P
                                      09:29:39
                                      2018-07-31,
AWX                                                                  -8,700   5.7299575   3.6700   49,850.63   -13.87   -38,009.58   11,827.18   17,921.63        C;P
                                      09:30:06
                                      2018-07-31,
AWX                                                                   -963    5.7013084   3.6700    5,490.36    -1.39    -4,198.30    1,290.67    1,956.15        C;P
                                      09:30:07
                                      2018-07-31,
AWX                                                                   -400       5.6500   3.6700    2,260.00    -1.48    -1,743.84     514.68      792.00         C;P
                                      09:30:18
                                      2018-07-31,
AWX                                                                  -1,300   5.6123077   3.6700    7,296.00    -3.21    -5,667.48    1,625.31    2,525.00        C;P
                                      09:30:22
                                      2018-07-31,
AWX                                                                   -900    5.5544444   3.6700    4,999.00    -2.55    -3,923.71    1,072.73    1,696.00        C;P
                                      09:30:28
                                      2018-07-31,
AWX                                                                  -1,900   5.5123684   3.6700   10,473.50    -5.57    -8,283.43    2,184.49    3,500.50        C;P
                                      09:30:29
                                      2018-07-31,
AWX                                                                 -10,000      5.3900   3.6700   53,900.00    2.52    -45,573.02    8,329.50   17,200.00        C;P
                                      09:30:46
                                      2018-07-31,
AWX                                                                  -9,776      5.4000   3.6700   52,790.40    6.94    -45,641.79    7,155.55   16,912.48        C;P
                                      09:31:03
                                      2018-07-31,
AWX                                                                 -10,000      5.3500   3.6700   53,500.00    7.11    -45,775.01    7,732.10   16,800.00        C;P
                                      09:31:26
                                      2018-07-31,
AWX                                                                 -10,000      5.3030   3.6700   53,030.00    -6.63   -45,202.71    7,820.66   16,330.00        C;P
                                      09:31:28
                                      2018-07-31,
AWX                                                                  -9,454      5.2500   3.6700   49,633.50    6.73    -41,975.98    7,664.25   14,937.32        C;P
                                      09:31:51
                                      2018-07-31,
AWX                                                                   -300       5.4000   3.6700    1,620.00    0.13     -1,401.47     218.66      519.00           C
                                      09:32:41
                                      2018-07-31,
AWX                                                                   -100       5.3800   3.6700     538.00     -0.18     -473.47       64.35      171.00           C
                                      09:33:24


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                     Page: 996
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 69 of 72

Trades
                                      2018-07-31,
AWX                                                                   -800       5.1800   3.6700    4,144.00    -2.51    -3,787.76     353.73     1,208.00        C;P
                                      09:34:12
                                      2018-07-31,
AWX                                                                  -5,800   5.1095621   3.6700   29,635.46   -19.99   -27,592.19   2,023.28     8,349.46        C;P
                                      09:34:16
                                      2018-07-31,
AWX                                                                 -13,220   5.0034039   3.6700   66,145.00    -5.95   -65,481.57     657.48    17,627.60        C;P
                                      09:34:30
                                      2018-07-31,
AWX                                                                 -11,865      5.0000   3.6700   59,325.00    8.23    -58,457.58     875.65    15,780.45        C;P
                                      09:34:58
                                      2018-07-31,
AWX                                                                  -5,000      5.0508   3.6700   25,254.00    -7.98   -24,920.24     325.78     6,904.00        C;P
                                      09:36:24
                                      2018-07-31,
AWX                                                                  -5,000   5.1036879   3.6700   25,518.44   -14.73   -24,693.28     810.43     7,168.44        C;P
                                      09:38:14
                                      2018-07-31,
AWX                                                                  -2,900   5.1515655   3.6700   14,939.54    -6.78   -13,990.55     942.20     4,296.54        C;P
                                      09:38:37
                                      2018-07-31,
AWX                                                                  -1,700      4.9200   3.6700    8,364.00    -7.45    -8,153.19     203.35     2,125.00        C;P
                                      09:41:54
                                      2018-07-31,
AWX                                                                   -100       4.9000   3.6700     490.00     -0.69     -477.94       11.37      123.00           C
                                      09:41:56
                                      2018-07-31,
AWX                                                                   -501       4.8800   3.6700    2,444.88    -2.20    -2,394.63      48.05      606.21         C;P
                                      09:41:57
                                      2018-07-31,
AWX                                                                  -1,300      4.8700   3.6700    6,331.00    -5.70    -6,214.89     110.41     1,560.00        C;P
                                      09:42:12
                                      2018-07-31,
AWX                                                                  -2,894      4.8200   3.6700   13,949.08   -12.68   -13,706.35     230.05     3,328.10        C;P
                                      09:42:22
                                      2018-07-31,
AWX                                                                  -2,600      4.8100   3.6700   12,506.00    -3.19   -12,087.50     415.30     2,964.00        C;P
                                      09:42:23
                                      2018-07-31,
AWX                                                                   -100       4.8100   3.6700     481.00     -0.19     -462.96       17.85      114.00           C
                                      09:42:24
                                      2018-07-31,
AWX                                                                   -100       4.8100   3.6700     481.00     -0.19     -464.21       16.60      114.00         C;P
                                      09:42:24
                                      2018-07-31,
AWX                                                                  -1,000      4.8000   3.6700    4,800.00    -3.07    -4,646.58     150.35     1,130.00        C;P
                                      09:42:25
                                      2018-07-31,
AWX                                                                  -7,000   4.7442857   3.6700   33,210.00   -16.67   -32,877.56     315.77     7,520.00        C;P
                                      09:42:29
                                      2018-07-31,
AWX                                                                  -1,147      4.7400   3.6700    5,436.78    -2.03    -5,395.69      39.06     1,227.29        C;P
                                      09:42:39
                                      2018-07-31,
AWX                                                                  -2,400      4.7300   3.6700   11,352.00   -10.51   -11,458.38    -116.90     2,544.00        C;P
                                      09:42:44
                                      2018-07-31,
AWX                                                                  -2,700   4.7274074   3.6700   12,764.00   -11.32   -12,865.07    -112.39     2,855.00        C;P
                                      09:42:44
                                      2018-07-31,
AWX                                                                  -7,000     4.67915   3.6700   32,754.05   -27.56   -33,502.76    -776.27     7,064.05        C;P
                                      09:42:45
                                      2018-07-31,
AWX                                                                  -7,000   4.6064286   3.6700   32,245.00   -19.16   -33,574.64   -1,348.80    6,555.00        C;P
                                      09:42:45
                                      2018-07-31,
AWX                                                                  -4,430      4.6000   3.6700   20,378.00    -6.09   -21,263.93    -892.02     4,119.90        C;P
                                      09:42:45
                                      2018-07-31,
AWX                                                                  -5,800   4.6612672   3.6700   27,035.35   -22.21   -27,807.06    -793.91     5,749.35        C;P
                                      09:42:45
                                      2018-07-31,
AWX                                                                   -810       4.5600   3.6700    3,693.60    0.23     -3,835.69    -141.86      720.90         C;P
                                      09:42:46
                                      2018-07-31,
AWX                                                                  -1,746      4.5600   3.6700    7,961.76    1.26     -8,295.90    -332.88     1,553.94        C;P
                                      09:42:46
                                      2018-07-31,
AWX                                                                  -1,100   4.5263636   3.6700    4,979.00    0.43     -5,163.85    -184.41      942.00         C;P
                                      09:42:48
                                      2018-07-31,
AWX                                                                  -2,270      4.5300   3.6700   10,283.10    1.64    -10,800.17    -515.43     1,952.20        C;P
                                      09:43:02
                                      2018-07-31,
AWX                                                                   -500       4.5300   3.6700    2,265.00    0.06     -2,369.86    -104.80      430.00         C;P
                                      09:43:03


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                     Page: 997
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 70 of 72

Trades
                                      2018-07-31,
AWX                                                                  -1,670      4.5300   3.6700     7,565.10     0.93      -7,891.69     -325.65     1,436.20        C;P
                                      09:43:03
                                      2018-07-31,
AWX                                                                  -7,000      4.5200   3.6700    31,640.00    -10.77    -32,909.04    -1,279.81    5,950.00        C;P
                                      09:43:07
                                      2018-07-31,
AWX                                                                  -7,000      4.5200   3.6700    31,640.00     5.05     -32,685.55    -1,040.50    5,950.00        C;P
                                      09:43:08
                                      2018-07-31,
AWX                                                                  -2,927      4.5200   3.6700    13,230.04     2.11     -13,710.84     -478.69     2,487.95        C;P
                                      09:43:08
                                      2018-07-31,
AWX                                                                  -2,468      4.5200   3.6700    11,155.36     2.37     -11,575.27     -417.54     2,097.80        C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -2,064      4.5200   3.6700     9,329.28     1.91      -9,678.94     -347.75     1,754.40        C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -1,100      4.5200   3.6700     4,972.00     0.45      -5,152.74     -180.28      935.00         C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -1,000      4.5200   3.6700     4,520.00     0.37      -4,684.96     -164.59      850.00         C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -1,000      4.5200   3.6700     4,520.00     0.37      -4,689.64     -169.27      850.00         C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -1,500      4.5200   3.6700     6,780.00     0.74      -7,023.25     -242.51     1,275.00        C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -1,200      4.5200   3.6700     5,424.00     0.53      -5,618.15     -193.62     1,020.00        C;P
                                      09:43:32
                                      2018-07-31,
AWX                                                                  -3,500      4.6900   3.6700    16,415.00     2.52     -16,357.09       60.42     3,570.00        C;P
                                      09:47:36
                                      2018-07-31,
AWX                                                                  -4,000   4.6239925   3.6700    18,495.97     -6.72    -18,688.80     -199.55     3,815.97        C;P
                                      09:51:00
                                      2018-07-31,
AWX                                                                  -4,000   4.5910175   3.6700    18,364.07     -6.12    -18,907.29     -549.34     3,684.07        C;P
                                      09:51:01
                                      2018-07-31,
AWX                                                                  -2,550   4.5819608   3.6700    11,684.00     -8.11    -11,825.01     -149.12     2,325.50        C;P
                                      09:51:02
                                      2018-07-31,
AWX                                                                  -4,000      4.5900   3.6700    18,360.00    -17.52    -18,537.33     -194.85     3,680.00          C
                                      09:51:02
                                      2018-07-31,
AWX                                                                  -3,626   4.5376724   3.6700    16,453.60     -5.71    -16,889.66     -441.77     3,146.18        C;P
                                      09:51:07
                                      2018-07-31,
AWX                                                                   -917       4.5000   3.6700     4,126.50     -2.53     -4,297.18     -173.21      761.11         C;P
                                      09:51:08
                                      2018-07-31,
AWX                                                                  -4,000   4.4525175   3.6700    17,810.07    -17.51    -18,803.97    -1,011.41    3,130.07        C;P
                                      09:51:10
                                      2018-07-31,
AWX                                                                  -1,800   4.4394444   3.6700     7,991.00     -5.79     -8,537.19     -551.98     1,385.00        C;P
                                      09:51:11
                                      2018-07-31,
AWX                                                                  -1,720   4.4060116   3.6700     7,578.34     -5.01     -8,130.44     -557.11     1,265.94        C;P
                                      09:51:11
                                      2018-07-31,
AWX                                                                  -1,201      4.3800   3.6700     5,260.38     -2.00     -5,697.55     -439.17      852.71         C;P
                                      09:51:26
                                      2018-07-31,
AWX                                                                 -20,252      4.6700   3.6700    94,576.84     2.97     -95,384.04     -804.23    20,252.00        C;P
                                      09:55:53
                                      2018-07-31,
AWX                                                                  -4,300      4.5800   3.6700    19,694.00    -18.83    -20,447.27     -772.10     3,913.00        C;P
                                      10:20:01
                                      2018-07-31,
AWX                                                                  -2,290      4.5100   3.6700    10,327.90     -3.38    -10,976.97     -652.46     1,923.60        C;P
                                      10:20:26
                                      2018-07-31,
AWX                                                                 -43,360    4.154935   3.6700   180,157.98   -107.54   -203,449.49   -23,399.04   21,026.78        C;P
                                      10:31:18
                                      2018-07-31,
AWX                                                                  -8,062      4.2000   3.6700    33,860.40     5.85     -35,236.34    -1,370.09    4,272.86        C;P
                                      10:32:25
                                      2018-07-31,
AWX                                                                   -700       4.1700   3.6700     2,919.00     -1.31     -2,979.17       -61.49     350.00         C;P
                                      10:34:24
                                      2018-07-31,
AWX                                                                  -1,900      4.1600   3.6700     7,904.00     0.69      -8,081.31     -176.62      931.00         C;P
                                      10:34:26


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                         Page: 998
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 71 of 72

Trades
                                      2018-07-31,
AWX                                                                  -1,100   4.1709091   3.6700     4,588.00     -3.13     -4,625.03        -40.16     551.00         C;P
                                      10:38:04
                                      2018-07-31,
AWX                                                                  -3,900   4.1505128   3.6700    16,187.00     -8.06    -16,595.45       -416.51    1,874.00        C;P
                                      10:38:08
                                      2018-07-31,
AWX                                                                 -84,338   3.9100267   3.6700   329,763.83   -225.77   -359,190.71    -29,652.64   20,243.37        C;P
                                      10:39:49
                                      2018-07-31,
AWX                                                                 -75,853   3.9382283   3.6700   298,726.43   -227.42   -317,776.81    -19,277.80   20,345.92        C;P
                                      10:54:28
                                      2018-07-31,
AWX                                                                 -23,297    3.591774   3.6700    83,677.56    -71.32    -99,633.67    -16,027.43   -1,822.43        C;P
                                      11:05:52
                                      2018-07-31,
AWX                                                                -100,000   3.6832717   3.6700   368,327.17    -48.70   -432,084.70    -63,806.23    1,327.17        C;P
                                      11:18:13
                                      2018-07-31,
AWX                                                                  -5,000    3.852518   3.6700    19,262.59     -7.65    -22,223.16     -2,968.21     912.59         C;P
                                      11:45:32
                                      2018-07-31,
AWX                                                                 -93,954     3.61428   3.6700   339,576.06   -322.88   -460,779.76   -121,526.58   -5,235.12        C;P
                                      11:46:00
                                      2018-07-31,
AWX                                                                  -2,546   3.6106363   3.6700     9,192.68     -2.06    -15,913.78     -6,723.17     -151.14        C;P
                                      12:17:05
                                      2018-07-31,
AWX                                                                 -10,000    3.777956   3.6700    37,779.56    -27.72    -62,360.16    -24,608.32    1,079.56        C;P
                                      14:10:42
                                      2018-07-31,
AWX                                                                 -10,000    3.657365   3.6700    36,573.65    -35.19    -61,512.20    -24,973.74     -126.35        C;P
                                      14:12:10
                                      2018-07-31,
AWX                                                                 -10,000    3.652246   3.6700    36,522.46    -31.03    -59,789.85    -23,298.42     -177.54        C;P
                                      14:12:22
                                      2018-07-31,
AWX                                                                 -10,000    3.625444   3.6700    36,254.44    -37.08    -63,854.67    -27,637.30     -445.56        C;P
                                      14:12:23
                                      2018-07-31,
AWX                                                                  -3,635   3.5773535   3.6700    13,003.68     -5.09    -23,369.38    -10,370.80     -336.77        C;P
                                      14:12:48
                                      2018-07-31,
AWX                                                                  -1,560   3.5723397   3.6700     5,572.85     -0.80    -10,012.23     -4,440.18     -152.35        C;P
                                      14:12:59
                                      2018-07-31,
AWX                                                                  -4,805   3.5463642   3.6700    17,040.28     -7.51    -30,641.83    -13,609.06     -594.07        C;P
                                      14:13:20
                                      2018-07-31,
AWX                                                                 -27,501   3.7599527   3.6700   103,402.46    -65.39   -161,448.97    -58,111.90    2,473.79        C;P
                                      15:33:03
                                      2018-07-31,
AWX                                                                  -3,100      3.8700   3.6700    11,997.00     2.26     -18,569.80     -6,570.54     620.00         C;P
                                      15:35:31
                                      2018-07-31,
AWX                                                                 -19,119   3.5263963   3.6700    67,421.17    -52.55   -116,139.28    -48,770.66   -2,745.56        C;P
                                      15:43:09
                                      2018-08-01,
AWX                                                                 -68,617   4.1646897   3.4700   285,768.51   -198.44   -418,735.77   -133,165.70   47,667.52        C;P
                                      09:38:12
                                      2018-08-01,
AWX                                                                 -29,021   3.9157004   3.4700   113,637.54   -159.92   -168,906.13    -55,428.51   12,934.67        C;P
                                      09:41:35
                                      2018-08-01,
AWX                                                                  -2,642   3.9346518   3.4700    10,395.35    -14.68    -15,065.12     -4,684.46    1,227.61        C;P
                                      09:42:55
                                      2018-08-01,
AWX                                                                 -68,366   3.7680439   3.4700   257,606.09   -174.19   -400,010.02   -142,578.11   20,376.07        C;P
                                      09:43:06
                                      2018-08-01,
AWX                                                                 -31,634   3.6349685   3.4700   114,988.59   -138.14   -185,451.28    -70,761.89    5,218.61      C;O;P
                                      09:48:17
                                      2018-08-02,
AWX                                                                   -601       3.4800   3.5700     2,091.48     -0.16     -2,091.32         0.00       -54.09        O;P
                                      10:15:23
                                      2018-08-02,
AWX                                                                   -350       3.2200   3.5700     1,127.00     -1.88     -1,125.12         0.00      -122.50        O;P
                                      12:08:42
                                      2018-08-02,
AWX                                                                    500      3.27816   3.5700    -1,639.08     -0.95     1,739.87         99.84      145.92         C;P
                                      12:56:48
                                      2018-08-02,
AWX                                                                  1,251    3.2760352   3.5700    -4,098.32     -2.91     1,644.12          -2.18     367.75       C;O;P
                                      12:57:03
                                      2018-11-09,
AWX                                                                  1,520       4.1000   3.5500    -6,232.00     -5.65     6,237.65          0.00      -836.00        O;P
                                      09:46:46


Activity Statement - January 1, 2018 - December 31, 2018                                                                                                          Page: 999
                                                  Case 1:18-cv-07291-VSB-RWL Document 74-18 Filed 08/10/20 Page 72 of 72

Trades
                                      2018-11-09,
AWX                                                                  3,671    3.9478208   3.5500     -14,492.45     -17.26     14,509.71           0.00      -1,460.40         O;P
                                      10:24:31
                                      2018-11-12,
AWX                                                                    692    3.4487168   3.3200      -2,386.51       -1.17     2,387.68           0.00         -89.07         O;P
                                      13:48:28
 Total AWX                                                           4,396                         5,595,730.21   -9,290.55    16,763.39   5,605,496.91   5,990,033.13
                                      2018-06-06,
AXON                                                                 2,500       4.1800   4.5500     -10,450.00       -7.40    10,457.40           0.00        925.00          O;P
                                      10:57:36
                                      2018-06-06,
AXON                                                                29,936    4.2354854   4.5500    -126,793.49    -155.71    126,949.20           0.00      9,415.31          O;P
                                      10:57:41
                                      2018-06-06,
AXON                                                                 1,000      3.96939   4.5500      -3,969.39       -0.94     3,970.33           0.00        580.61          O;P
                                      11:35:06
                                      2018-06-06,
AXON                                                                 1,000       3.9600   4.5500      -3,960.00       -0.10     3,960.10           0.00        590.00          O;P
                                      11:35:07
                                      2018-06-06,
AXON                                                                    -60      3.7800   4.5500        226.80        -0.25      -250.93         -24.38         -46.20            C
                                      13:35:01
                                      2018-06-06,
AXON                                                                 5,000       4.0200   4.5500     -20,100.00       -0.51    20,100.51           0.00      2,650.00          O;P
                                      14:39:08
                                      2018-06-06,
AXON                                                                 5,000       4.0100   4.5500     -20,050.00       -2.92    20,052.92           0.00      2,700.00          O;P
                                      14:39:08
                                      2018-06-06,
AXON                                                                 1,000       4.0400   4.5500      -4,040.00       -0.10     4,040.10           0.00        510.00          O;P
                                      14:45:01
                                      2018-06-06,
AXON                                                                10,000       4.0300   4.5500     -40,300.00     -19.08     40,319.08           0.00      5,200.00          O;P
                                      15:00:08
                                      2018-06-06,
AXON                                                                 1,000      4.02973   4.5500      -4,029.73       -0.31     4,030.04           0.00        520.27          O;P
                                      15:00:08
                                      2018-06-06,
AXON                                                                 4,000       4.0300   4.5500     -16,120.00       -6.46    16,126.46           0.00      2,080.00          O;P
                                      15:00:08
                                      2018-06-06,
AXON                                                                10,000       4.0200   4.5500     -40,200.00       -1.01    40,201.01           0.00      5,300.00          O;P
                                      15:00:09
                                      2018-06-06,
AXON                                                                10,000     4.009953   4.5500     -40,099.53       -2.61    40,102.14           0.00      5,400.47          O;P
                                      15:00:09
                                      2018-06-06,
AXON                                                                   630       4.0000   4.5500      -2,520.00       0.06      2,519.94           0.00        346.50          O;P
                                      15:00:09
                                      2018-06-06,
AXON                                                                 3,400       3.9900   4.5500     -13,566.00       -0.68    13,566.68           0.00      1,904.00          O;P
                                      15:01:42
                                      2018-06-06,
AXON                                                                 3,271    4.3356435   4.5500     -14,181.89     -15.51     14,197.40           0.00        701.16          O;P
                                      15:48:44
                                      2018-06-06,
AXON                                                                45,729    4.4042237   4.5500    -201,400.74    -188.29    201,589.03           0.00      6,666.20          O;P
                                      15:49:27
                                      2018-06-06,
AXON                                                                 7,800    4.5589128   4.5500     -35,559.52     -25.87     35,585.39           0.00         -69.52         O;P
                                      15:55:29
                                      2018-06-07,
AXON                                                                17,275    5.9482634   4.8000    -102,756.25     -89.55    102,845.80           0.00     -19,836.25         O;P
                                      09:33:03
                                      2018-06-07,
AXON                                                                17,275    5.9796469   4.8000    -103,298.40     -70.04    103,368.44           0.00     -20,378.40         O;P
                                      09:33:04
                                      2018-06-07,
AXON                                                                -13,805      6.0200   4.8000     83,106.10        -4.12   -58,360.29     24,741.69      16,842.10          C;P
                                      09:33:17
                                      2018-06-07,
AXON                                                                 8,637    5.7396527   4.8000     -49,573.38     -14.44     49,587.82           0.00      -8,115.78         O;P
                                      09:34:18
                                      2018-06-07,
AXON                                                                 8,637       5.7300   4.8000     -49,490.01       -1.40    49,491.41           0.00      -8,032.41         O;P
                                      09:34:28
                                      2018-06-07,
AXON                                                                 8,637    5.7075877   4.8000     -49,296.44     -26.28     49,322.72           0.00      -7,838.84         O;P
                                      09:34:31
                                      2018-06-07,
AXON                                                                    49       5.3800   4.8000        -263.62       -0.26      263.88            0.00         -28.42           O
                                      09:46:00
                                      2018-06-07,
AXON                                                                 4,476    5.3597766   4.8000     -23,990.36       -4.38    23,994.74           0.00      -2,505.56         O;P
                                      09:47:07



Activity Statement - January 1, 2018 - December 31, 2018                                                                                                                 Page: 1000
